Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, yesterday there was an unfortunate accident in Asturias, Spain, which caused the death of a miner. I raise this matter here because the stoppages and strikes in the Asturian mining industry may get worse, because tension is rising.
The European Union is involved in this, because the underlying problem in the conflict is that the European Commission has not accepted the plan which had already been negotiated between the Spanish Government and the unions. Mr President, would you please ask the Commission to give very careful thought to what is happening in Spain, because I fear tension is rising.
I would like our sympathy to be expressed, and also a call to the Spanish mining unions and Government to remain calm. However, the Commission must realize that it has to respect what has already been agreed between the unions and the Spanish Government. Otherwise, because of the geographical distance between Brussels and the areas in question, it will seem as if the Commission is hiding behind an authoritarian attitude.
Mrs Garcia Arias, we read about this distressing incident in the newspapers today. I have made a note of your comments.
Mr President, to be brief I will just say that I completely agree with what Mrs García Arias just said. Those of us who live in Asturias are very concerned about the Commission's attitude to the mining plan signed by the Spanish Government and the unions in Asturias. When you pass on our condolences, could you please also tell the European Commission how worried we are about what is happening. The conflict may get worse, and who knows what that might lead to.
Mr President, concerning the Minutes, page 15, the issue raised by Mr de Vries and Mr Martens. I see Commissioner de Silguy in the House and I wonder if he is now prepared to make a statement on what is happening or at least consider the request from Parliament to make a statement. Will he make a personal statement today or will President Santer inform the House why it is important at this time of great unemployment in Europe that Commissioners should hold two jobs?
Mr McMahon, since we are approving the Minutes, I should inform the House that with regard to the Commission's position on the issue of whether its Members have the right to take on political commitments when they are also Members of the Commission, the Commission has advised me that its President is proposing to make an announcement during our next sittings, on 28 and 29 January in Brussels. Consequently, the request of Mr de Vries and of Mr Martens, with which the Group of the Party of European Socialists and the Confederal Group of the European United Left- Nordic Green Left agreed, will be granted. This announcement will be made in Brussels.
Mr President, I seem to have been missed out of the Minutes as the last speaker on Item 11, the White Paper on Railways and Rail Freight Freeways. I would be grateful if my name could be included in the list of speakers.
Mr President, I simply wish to return to the matter raised yesterday by Mr de Vries which you have dealt with. I hope the Commission will use its discretion to make such a statement.
Mr President, I was present at yesterday's session but I forgot to sign in.
(Parliament approved the Minutes)
The euro, the capital markets, the consumer and EMU
The next item is the joint debate on the following reports:
A4-0383/97 by Mr Friedrich, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the communication from the Commission on the impact of the introduction of the euro on capital markets (COM(97)0337 - C4-0443/97)-A4-0338/97 by Mr Ruffolo, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the Commission's working paper on external aspects of economic and monetary union (SEC(97)0803 - C40265/97)-A4-0417/97 by Mr Stevens, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on electronic money and economic and monetary union-A4-0415/97 by Mr Pérez Royo, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the euro and the consumer.
Mr President, the euro is coming, and when it does it will be a stable currency. All the indicators both inside and outside Europe suggest that we are entering a phase of above-average currency stability, and there can be no objections to that. Nevertheless, we cannot totally ignore the warning note sounded by Mr Greenspan, the Chairman of the Federal Reserve Bank: there is a danger of deflation.
We need neither deflation nor inflation, in Europe or in the world at large. The introduction of the European currency is likely to have several consequences for Europe's finance markets. Firstly, Europe's bond market will become the second largest in the world. Secondly, as far as we can judge, the euro will become the world's second most important reserve currency, roughly on a par with the dollar. Thirdly - and this is something we must support - the euro may well encourage a share culture to flourish in Europe. This trend is very important for us, because the lack of broad share ownership in Europe, and especially in Germany, has put the burden of pension provision very much on the state, rather than on taxpayers.
An effective and growing share market is essential for any private pension fund and for the capital stock accumulation for future pension provision that this clearly involves. This allows broad sections of the population to participate in economic growth. This represents a long-overdue and much-needed change in the way property has up to now been distributed - inequitably - among our citizens. To this extent, a flourishing share market driven by the euro could result in positive change.
My fourth point is that the euro will of course lead to a process of stock market concentration. There are at present 32 stock exchanges and 23 futures exchanges in Europe, compared with only 8 stock exchanges and just 14 futures exchanges in the USA. So we in Europe and our financial centres will have to be prepared for greater cooperation and specialization by our stock exchanges, if they are to survive in the new euro-world.
Fifth, we have not yet really solved the question of how much harmonization and regulation of Europe's financial markets is actually needed. There is of course no argument about further tax harmonization, adoption of the European Company Statute, and the need to block tax loopholes, but our report requests that any further control and regulation should proceed gradually here in Europe, and that we should learn from the experience of the USA, the other major financial market.
As far as possible, the markets should regulate themselves without state intervention. This would be ideal, but we know of course that a total absence of state, or rather European Union, involvement is not possible. In this connection I would like to comment on the complaint of unconstitutionality lodged against the euro by the four professors in Germany. If this really jeopardizes Germany's ability to join European monetary union as scheduled, that would of course be a dramatic setback for the development of a financial area comparable with the USA, with adverse consequences for all our citizens. I personally do not expect the complaint to be successful, because the central claim was satisfied at the time of the first judgement by the Constitutional Court in Germany. The central claim was that Germany may not join an unstable union. Germany may only join a stability community. However, I believe that the last few years have demonstrated, and I intend this as a compliment to our southern neighbours, that Europeans are serious about stabilizing their currency, and there has been an undeniable success story. All the usual indicators suggest that a stable currency community is developing in Europe.
Here today, before the European Parliament, I make an appeal to the German Constitutional Court. A judgement on content should not be delayed unnecessarily. Germany and Europe need this issue, which is central to our development, to be clarified. If the German Constitutional Court were to reject the complaint at this stage on purely formal grounds, namely that it is premature, but then in accordance with its treatment in the Bundestag were to go on to set a date for deliberation on content, my country's scope for action would be severely impaired, with adverse consequences for all concerned. It is essential that we avoid this. That is why I am appealing today to the Constitutional Court's sense of responsibility, and asking it to make a prompt and proper decision on the content of the complaint, so as to clarify matters and allow further progress. You have to adapt to survive. We want a stable euro so that we as Europeans can retain a central place in the globalized world.
Mr President, the introduction of the euro raises two fundamental problems: that of its internal value and the stability of prices within the European Union; and that of its external value and the stability of its exchange rate. The second aspect is the subject of this report. It then examines the foreseeable consequences of the introduction of the euro on the markets; the problems it raises for the EU's exchange policy; the prospects it opens for a new phase of international monetary cooperation; and the specific problem of the use of dollar reserves that may be considered surplus.
With regard to the first point, it is not possible today to have a clear idea of the market reactions to the introduction of the euro, particularly in the short term. Opinion is divided today between those who believe the euro will acquire the characteristics of an international currency capable of rivalling the dollar right from the outset, owing to the extent and power of the economic area it represents, and those who anticipate that it will have to face a phase of distrust and debility owing to the heterogeneity of the area. Any forecast is not only difficult, but useless; as the credibility of the euro will be connected with EU monetary policy to a large extent, it is far more useful to concentrate on this.
The report makes a distinction between two viewpoints in this connection: the short and medium term, and the long term. It refuses to raise the question of EU monetary policy in terms of a choice between a strong euro and a weak euro, as this is a false problem. The real problem is to ensure a stable euro, without artificial reinforcements and without attempts being made in the opposite direction to promote the competitiveness of the European economy through the weakening of its currency. A stable and credible euro, providing a stable balance for the public finances, will enable interest rates to be controlled and therefore the development of investment to be facilitated, reabsorbing the surplus savings that have so far been used to finance public deficits, thus promoting a broader rate of growth.
Naturally, the stability of the exchange rate depends on American monetary policy and unforeseeable external shocks. This poses two problems: that of promoting close monetary cooperation with the United States in our reciprocal interests, and that of ensuring a clear responsibility for the exchange policy within the European Union. On this second point, the report notes that there is still an area of institutional ambiguity.
In the long term, it is to be hoped that EU monetary policy will facilitate the gradual ascent of the euro from European regional currency to world currency with the same dignity as the dollar. This will depend on the extent to which the exchange rate between the euro and the dollar reflects the fundamental economic relations between the two areas, and the extent to which it is used in currency and financial transactions by operators outside the European Union.
The third question relates to the implications of the euro on the international monetary system. The elimination of a substantial part of international trade and currencies and the introduction of a totally new currency will radically change the world currency landscape by simplifying it to three fundamental currencies, which will open a totally new chapter in the history of currency, with high risks of volatility and conflict but also with great opportunities for cooperation. These opportunities may be collected in a new agreement that promotes a more systematic framework for world currency. The report suggests that the European Union should adopt a political initiative to this effect.
Finally, with the introduction of the euro, a substantial part of the dollar reserves held today by the European central banks will probably become objectively available. So it is a question of choosing between a policy of overprotecting the euro that would decree the sterilization of these resources, and a policy of wise functional use of the objectives of developing and extending the European Union.
Mr President, ladies and gentlemen, there are 352 days left before the start of the third phase of EMU. So far, the successive phases of the timetable fixed in the Treaty are being achieved on time. Today we can say that in all probability the euro will begin to function on 1 January 1999 under the conditions laid down at the European Council in Madrid, and eleven Member States will participate in this third phase right from the outset - that is, virtually all of them except those that have chosen not to do so. That means that from that date the euro will become the common currency for about two hundred million European citizens. Their attitude to the single currency is crucial in ensuring the final success of this enterprise.
Throughout the different phases of EMU, its protagonists have been fulfilling their commitments: the Member States have prepared their convergence programmes; the Commission and the Council have carried out their supervisory tasks and elaborated regulatory instruments; the European Monetary Institute has been set up and has started to work properly; Parliament has made the euro one of the priorities of its debates; industry, the credit institutions and the capital markets are getting ready for the new situation which will be created when the euro is introduced.
Nevertheless, a whole set of unknowns exists in relation to consumers, who are the euro's end users. Money or currency is not just an economic concept, but is also symbolic and social - a fundamental part of life within society. The ultimate users are the citizens, who are used to their national currencies, and who are very diverse, having varying levels of education, and a wide range of habits and customs relating to money usage and methods of payment.
For these citizens - for consumers in general - the introduction of the euro raises a series of problems: use of the euro during the transitional period; exchange between national currencies participating in the euro during that transitional phase; finally moving to euro notes and coins at the end of that phase; the continuity of contracts, especially the so-called accession contracts with telephone and electricity supply companies, etc.
In tackling these questions, we have tried to favour the views of consumers, as conveyed to us by their representative organizations. In some cases, amendments have been presented to reinforce this position, and we are willing to vote in favour of them.
Our starting point must be to stress the importance of the change which will happen on 1 January 1999. Although notes and coins will not enter circulation until three years later, in 2002, the big change will already have taken place in 1999.
We need to use the transitional period to ensure that the introduction of the euro is efficient, and to get consumers used to thinking in euros. From 1 January next year, it will be possible to use the euro as a means of payment, by cheque or credit card, or in the form of electronic money. We need to promote such usage and guarantee that it does not involve additional costs to users.
One particular concern is the question of exchange charges or commissions in the final conversion to the euro. We think it should be clearly established that conversion will not be subject to charges or commissions. It has to be said that the Council's ruling is ambiguous on this point, and therefore in our resolution we ask that the Commission should propose the appropriate amendment to make this clear. This is a question that has repercussions not just for consumers as such, but also for the very credibility of the new currency.
Similarly, we propose that precise rules should be established for dual pricing in the final phase.
In conclusion, I should like to stress something which has often been repeated in this Parliament: the success of the euro as far as the European people are concerned depends on them seeing the single currency as being linked to progress in the functioning of the economy, in their own wellbeing, and in solving the basic problems which worry them - starting with unemployment.
I should just like to finish by saying that I am confident that this is the spirit which will dominate our debate on this report and the others we are considering this morning.
Given the fact that he is the rapporteur, I shall now call on Mr Stevens to speak. He was delayed, which is unusual for him. Members of this House must be here when they are called upon, otherwise this will create problems.
Mr President, I apologize for being delayed. I was held up by an interview on this report and my watch was wrong.
This report is about the limitations of technology which is, perhaps, appropriate. There is a curious coincidence that the timetable for Europe entering the single currency coincides with a technological revolution in the provision of financial services and, indeed, perhaps even in the definition of money itself. The advent of electronic money is as big a revolution as the single currency itself. The question which my report has looked at, but I fear not resolved, is whether these two processes could be combined. There is obviously a huge prize to be gained from doing so.
European businesses are going to be investing very heavily in information technology for the introduction of the euro. It would be logical to combine that investment with a further step forward towards electronic money, either in the form of Internet money or smart-card electronic purses.
From the point of view of the citizen, the difficulties of moving from their national notes and coins to the new euro notes and coins might indeed have been reduced by creating conditions whereby notes and coins scarcely matter any more, with money largely being held in electronic form.
In addition, in the case of electronic smart-cards, there would be the possibility of having a calculator function for citizens, to allow them to see the German mark or French franc equivalent of the new euro amounts that they see in the shops in front of them.
Of course, electronic money has a whole range of other implications for central banking and for banking supervision. However, the opportunity that undoubtedly exists in this area is one that, I regret to say, the Commission, the European Monetary Institute and national governments seem very reluctant to take up. They seem to have concluded that the shift to the single currency is such a big step for our citizens to go through that to complicate the issue with a technological revolution is altogether asking too much. They have concluded that the pace at which electronic money is likely to come into European economies is not sufficiently fast for it to be a factor by 1 January 2002. They are probably right in that assessment if they adopt a passive attitude towards this development. However, I would say that if they had adopted a more active attitude and recognized the huge potential of this technology the story might have been different - but so be it!
The function of my report, therefore, is a rather modest one. What was initially envisaged as a spur to action by the Commission, the Council and the European Monetary Institute should now be regarded merely as a warning shot. The euro is going to revolutionize the European economy. It is going to massively increase the competitive capacity of our economy in global terms, but the introduction of electronic money has that potential too. The pace at which Europe becomes an electronic market-place is going to determine the pace at which Europe becomes a true information society. And ultimately, Europe's competitive position in the world is going to depend on how fast we do that. So I feel an opportunity is being lost here.
I, myself, believe that the rather modest calculations of the pace at which electronic money is going to come into the economy may well prove to be mistaken. If you look at Internet money in the United States that has come through much more quickly.
My task is the modest one of warning our partners in the Commission, the Council and in Member State governments that this interface between the introduction of the euro and the advent of electronic money is something which we have to watch very carefully. I hope that my rather pessimistic assessment is not proved correct by events.
Mr President, with the interests of the EU primarily in mind, the creation of the euro may also be of great significance to the other areas of the world.
This may be the case, for all the indications are that it will be a widely established currency. Already today, around 30 % of world payments are made with all the various European currencies. But the significance of a single currency will certainly be greater, with an added attraction, apart from payments, of financial applications and the formation of reserves by the issuing banks. This is in line with the growing use of the main European currencies in recent years, with the simultaneous weakening of the world prevalence of the dollar: from 50 % to 42 % in payments between 1990-95, from 67 % to 40 % in financial applications between 1981 and 1995, and from 76 % to 6.5 % as a reserve currency between 1973 and 1995.
The prospects open to the euro are thus an additional reason for making the EU take responsibility, making it important for it to be a strong and stable currency with the correct balance, avoiding penalizing our exports by overvaluation, while, if undervalued, it would lose credibility and have inflationist consequences.
In view of the desirability of its world-wide acceptance, we need an immediate broad dissemination campaign in the various areas of the world, a point to which I would particularly like to draw the Commissioner's attention, as we suggested in the report we made to the Committee on Foreign Affairs, Security and Defence Policy. The European campaign is obviously important, but we cannot put off a world campaign, accompanied by other appropriate measures. This campaign and these measures cannot be uniform, in view of different situations, with the overall numbers mentioned in the report on the general use of the euro saying little on that account.
More specifically, we should not, for example, confuse areas such as non-euro Europe and a large part of Africa (which by fact or law forms part of a large euro area) with Latin America, North America or Asia, where the prospects opened in the fields of payments, financial applications and the formation of reserves by issuing banks are in some way significant, as is the intention already shown by the Bank of China of holding 30 % of its reserves in euros, in a continent where the yen does not take priority. Measures aimed at all areas of the world are therefore important.
To conclude, the prospects being opened up on a horizon where the euro will give Europe a greater role, in its interests and in the interests of the world economy, are significant.
Mr President, I am addressing Mr Friedrich's report, on behalf of the Committee on Legal Affairs and Citizens' Rights. I would like to congratulate the Commissioner for the work he has accomplished, and perhaps even more congratulate the Giovannini group which, it appears to me, has comprehensively staked out the ground covering the question. Mr Friedrich is putting forward an ambitious, long and substantial resolution. So much the better!
There are few legal questions raised in connection with this report. The problem of continuity of contract was already settled by the regulations which we examined some time past, and the report now basically deals with regulations to be adopted, either by the national authorities of the Member States, or by professional organizations. Hence, our comments relate mainly to the wider legal framework which is to accompany the introduction of the euro and which, in the financial markets field, clearly has to deal with the issue of European company statutes. It is high time that this question should come out into the open, and along with it, mutual investment fund organizations, and at a later date, tax harmonization.
As regards consumer protection - we are dealing here with paragraph 23 of Mr Friedrich's resolution and this subject was of course touched on in the report from Mr Pérez Royo - I would like to come back to you, Mr Commissioner. You know that I am very concerned about the protection of consumers against fraud, but I am just as opposed to confusing consumers, and I believe it is important to give incentives to Member States to introduce efficient structures for small claims settlement. Furthermore, it will be unavoidably necessary, at one time or another, to get back to work on the problem of repressing criminality through the third pillar, or by means of conventions. Now that the euro is off the launchpad, we should be looking at this. I would therefore like to hear your views.
Mr President, I would like to thank the rapporteurs for their work. I joined this Parliament in 1989 and I was Parliament's first rapporteur, along with Mr Cox, on economic and monetary union. We have travelled quite a distance in terms of the technical work to finally complete this important project. If you look at these reports and the work that we have undertaken on economic and monetary union, despite the difficulties that we have had, including the economic downturn in the early 1990s, we have now reached a point where the momentum behind economic and monetary union is unstoppable.
If you look at the biggest players in the financial services sector they have based their strategic decisions over the past few years on the assumption that EMU will indeed go ahead. We have seen recently a wave of mergers and restructuring that spread throughout the financial services sector. In the private sector as a whole there has been large-scale investment in the updating of information technology systems and the retraining of staff. All this marks the transition to economic and monetary union on 1 January 1999.
This demonstrates that when the European Union sets itself clear targets and when it sets itself realistic timetables, we can achieve great things in this Europe. Since it started its first phase in 1990 the EMU project has had clear targets. It has had a manageable timetable and, of course, that is why we will achieve the single currency on 1 January 1999. In less than four months, the Council will take that final important decision, and as a Parliament we have to look beyond that decision of 2 May and the start of the EMU on 1 January 1999 and set ourselves a new agenda within the European Parliament. It is no good sitting here self-satisfied with the fact that we have created the single currency; we have to see how we apply that single currency and what role it is going to have in our lives.
Today I would like to set out some of the priorities for my group over the coming years. We need to learn an important lesson from the financial turmoil in south-east Asia. A currency must be stable and we must be able to demonstrate its stability. Therefore the pact for stability and growth is extremely important indeed. We in this Parliament must make sure that it is applied rigorously so that we can protect the stability of our currency.
Secondly, our group wants to see greater steps made in economic coordination. I would say to the Commissioner today, because I know that his services are working on the annual economic report at the moment, that we would like to know exactly what the new annual economic report will look like. What will the broad economic guidelines look like in terms of building this new strengthened economic coordination? We would like to have a dialogue with you over the next couple of weeks to ensure that the broad economic guidelines for the future are what we actually require in this new European environment.
We want to ensure that the European Bank is independent. No one in this house would challenge that, but there is no reason why an independent bank should not also be accountable. We need to apply ourselves very carefully, particularly in the context of Mrs Randzio-Plath's report, to how we make that bank accountable. It is our job here in the European Parliament to do that. That means, President, and I say this to you because you are a member of Parliament's Bureau, we need to restructure the committees of the European Parliament. We need a Banking Committee in the European Parliament that deals with financial services and which will deal with the European Central Bank in the same way that nations like the United States of America have a powerful Banking Committee. We in our group will pursue this over the next few months.
What will be the role of national parliaments in this whole new environment? Will we be so arrogant as to believe that we do not need to have a relationship with national parliaments? We need at least informally to build a relationship with national parliaments and I will be taking steps in the next few weeks to do this, hopefully with colleagues from across the Chamber. We should set up a European Economic Forum where national parliaments and Members of this European Parliament can meet to monitor carefully economic coordination and the role of the European Central Bank. I hope that some in this room will join in that endeavour.
My last point is in relation to the citizens and the consumer. We have done the technical work but we have not yet sold the message to the public. Our job as a European Parliament, your job as a Commission and the job of the Council is to make sure that between now and 1 January 1999, and particularly 2002, the citizens accept and welcome all the work that we have done and the creation of that single currency.
Mr President, ladies and gentlemen, I am directing my remarks particularly to Mr Ruffolo, and to the report that he has presented so well.
It must be acknowledged that the problem of the relationship between the internal and external value of the single currency was given rather short shrift in the Treaty. According to the Treaty, the Central Bank determines value, its objective being the stabilization of internal prices, and this value is the internal value of the currency. This can be interpreted as vesting the Council of Ministers or governments with the power to determine the relationship of the currency to other currencies, its external value. However, this interpretation is now glaringly absent, as relationships between the euro and other currencies will be solely dictated by the markets. We are no longer in a system of fixed parities. Of course, the problem between the 'ins' and the 'outs' will remain, but this is likely to be a minor factor. The relationships of the single currency to the dollar, to the yen and to the major international currencies will continue to be a major problem. The markets will play a determining role in this, as will the Central Bank and the interest rates it sets. The relationship between internal and external value will be established by the Central Bank.
The completion of the single market will limit dependency on external factors, and consequently we will be in a position to conduct a monetary policy mainly focused on internal requirements, free from constant concern about monetary stability in relation to the external environment, as foreign trade will then be no more than 10 % to 12 % of gross domestic product, which is relatively insignificant as compared to the foreign trade impact today, when every government has to determine the appropriate relationship between the internal and external value of its currency using exchange rates, out of a concern to avoid substantial distortions or disruptions to the economy. In this fundamentally changed environment, the Central Bank has to be powerful. Its power is already greater than the Bundesbank, and this can only be changed by a unanimous decision of the fifteen Member States. Furthermore, no sanction against it is laid down which, in an extraordinarily acute manner, raises the problem of its financial accountability. Its financial accountability is also poorly defined in the Treaty, which has not a word to say about objectives, and does not define monetary stability, a very relative concept. The fact that the Central Bank is both judge and jury reinforces the powers conferred on it. The Central Bank is already extremely strong and in a position to do practically anything it wishes. It will be barely accountable - or not accountable at all - and impervious to sanctions.
So how can this situation be improved? The major problem is to lay an obligation on the directors of the Central Bank to set down prior objectives. They should say: ' This is what we believe is a reasonable and acceptable inflation rate and level of price stability, compatible with other objectives' . Once they make such a commitment, we will be able to say to them, six months or a year later: ' You set yourselves such and such a target. You met it. Well done!' Or alternatively: ' You have not met your targets. Now tell us what you intend to do about it' . This is the point at which there will be dialogue, and the result will be the assumption of responsibility and democratic legitimacy by the Bank. This is one of the fundamental aspects which we will need to settle during the hearings from the various candidates. We will be raising this question. That is why the hearing is of such great importance, and I thank both the Bureau and our colleagues, who have ensured that the hearings take place under the best conditions.
Mr President, ladies and gentlemen, on behalf of the Group Union for Europe, I wish to address the excellent report by our colleague Ingo Friedrich.
The Commission's proposal is based on the principle that market harmonization, which will accompany the introduction of the euro, is a subject of great interest for the financial markets.
This proposal has come at just the right time, and I would here like to congratulate Mr Friedrich for the contents of this report. In paragraph 11, the resolution rightly raises the fact that dividends and redemptions of pension funds, life assurance and property funds are made in local currency, which means that a substantial portion of the funds must remain in the country of origin according to the principle of congruence. In reality, thanks to monetary union, the whole of the monetary space of the EU will become a single territory. This considerably enlarges the field of action for invested capital, and it is at this point that the full scope of the challenge faced by the EU with regard to the United States arises, as regards the capital markets and the future of the savings and investment sector at the global level, both in the medium and longer term.
It is vital for the future of Europe that the Member States, for example, re-examine the question of a strict, quantitative limit to be placed on the value of their pension funds, in the run up to the introduction of the euro.
If I take the example of France, a tool such as the internal market for financial instruments is visibly of particular importance. The MATIF, which is one of the most important futures markets in Europe, if not the most important, should be able to continue to develop and compete with the futures market of the United States. We need also to bear in mind the determining importance of the euro with regard to the monthly scheduling of debt. On the other hand, the internal capital market, now euro denominated, depends clearly on the continuing good quality of the loans already issued, which is ample justification for the stability pact, whose purpose is to guarantee repayment of loans already contracted to lenders at constant value.
Mr Friedrich's report specifically deals with the impact of the introduction of the euro on the capital markets. In the light of the recent problems affecting NAFTA, one can draw the conclusion that limiting oneself to a free-trade area can lead up a blind alley. This shows that the Community's approach, one of an integrated economic and monetary space, on the basis of a whole set of precise and coordinated policies, is quite justified, an approach indefatigably advocated by Commissioner de Silguy.
We need to regard EMU both as a logical follow-up to the single market, and also as a teaching tool, popularizing European integration and enlargement. For the western European countries, the euro represents the dynamism associated with the completion of the ordered competitive market place. The decisive initiative here is membership of monetary union. Monetary union also assumes - and here I have in mind our eastern European friends, who are all called on subject to certain conditions to join the EU in the longer term - that pan-European convergence will be the result both of international flexibility and of the planned approach to economic and monetary union adopted by the countries of Europe who have been able to overcome their scepticism and have resolved to go down that path to the future.
Mr President, on behalf of the Group of the European Liberal, Democrat and Reform Party I wish to address the report by Mr Ruffolo.
The Union has come through quite a long period of introspection in economic terms as we have sought to create the required convergence for monetary union. This report has come forward now that we are on the threshold of achieving our objective and it is entirely timely to ask what should be the external purpose of and role of the euro.
One thing is very clear: the new European monetary area, though it is wholly open to trade, will have a very different degree of openness to the separate Member State economies. In fact, it is in that context, in a global market, that the euro perhaps offers its greatest potential to Europe for the future and to the single market in particular.
With regard to the exchange rate, I agree with the rapporteur. A central issue for the external role of the euro is stability. In that context, the role of politicians is to look at economic fundamentals in the real economy; the role of politicians is to achieve an appropriate level of convergence; the role of politicians is to define what is the desirable level of price stability internally. But when those elements are set, it is the role of the Central Bank to call the monetary policy mix, and we need not at this stage reopen old debates.
The unknown quantity in regard to the external value of the euro is clear: it is the speed and extent to which the euro has the market-base capacity to become a reserve currency and what the implications of that would be in feed-back terms for internal policy, which at the moment is conjectural.
In summary for the Liberal Group I would say, as between the politicians' role and the Bank, let us render unto Caesar what is Caesar's and unto the Bank what is determined in the Treaty.
Mr President, Mr Ruffolo speaks of the exchange rate balance between the euro and the dollar. We should not close our eyes to the fact that the balance mechanism operating on 1 May this year or the 1 January next year is not a constant; it is variable. National economies are dynamic because they are bound up with their history and dependent on structures related to a nation's finance and society. Today's basic stability will mean considerable instability for some countries. Thus, the exchange rate is right for some and wrong for others.
The desire and demand for simultaneity in the trade cycle is groundless. It cannot come about in practice, as all countries are different. So now we are headed for an administrative and not an economic exchange rate and mechanism. I represent the Finns, a nation that regards the advent of EMU the most negatively of all Member States. Finland will be brought into EMU only through political force, which our political elite is prepared to use in the spirit of commitment to the Dublin Treaty.
Different countries' parliaments, in ratifying the Maastricht treaty, have not taken decisions on the Dublin Treaty. Its obligations and disciplines are new to Europe. That is why we should have a national referendum on EMU in all those countries which intend to join. Democracy is called for here.
EMU is a step backwards for European democracy. Because there is just no parliamentary or democratic supervision of it. The irremovable six-strong membership of the board takes decisions for 370 million people, who have not accorded them the power to do so by means of any referendum.
Mr President, I do not think it is an exaggeration to say that we face a revolution. Its elements consist of what we speak of here today, the advent of the euro and electronic money. To these, I would add two more: the growing trade taking place on the Internet, which might cause problems for individual states to collect taxes and thus fund the welfare state; and the fact that the year 2000 might cause some computer systems to fail. All these factors together will bring about changes in the behaviourial patterns of the economy. There is also the psychological question. This will certainly be something that companies, the public sector and educators will have to deal with.
Hence, there are many unknown factors which can endanger the EU economy. That is why I support totally Alan Donnelly's proposal that there should be some kind of Banking Committee in Parliament to discuss these matters. It would also be important as a factor in improved risk awareness, because there is a special need for risk awareness in this area.
Mr Friedrich mentions something in his report that may raise our hopes on this issue: when the national currency risk disappears, so too does one factor that affects differentials in interest rates. This may have a stabilizing effect.
Finally, I would like to say that the EU must now dare to create a counterweight to monetary union in the shape of a common economic policy, particularly in the area of taxation, but also to be able to defend the European economic policy model. It will differ, obviously, from other regional models. It would thus be very important to create mechanisms to ensure that the European partners, at various times in their recent history engulfed in recession, do not get into inordinate economic difficulties.
Mr President, ladies and gentlemen, I am particularly addressing the Stevens report.
There is virtually nothing to stand in the way of the take-off of electronic money in Europe, except the deafening silence and "wait and see' attitude of political and economic decision-makers in Europe. I therefore congratulate the Committee on Economic and Monetary Affairs and Industrial Policy and its rapporteur, Mr Stevens, for this initiative, in which he has reflected on what could indeed be one of the great challenges of tomorrow's society - the control of electronic money.
In the light of the two revolutions which are currently causing a radical upheaval in European financial practice - and here I mean the introduction of the single currency and the development of digital moneys of account - how can we not conceive of the introduction of new forms of payment, and more particularly, of the re-definition of money and currency itself, and of the role of the banks and the supervisory authorities?
In the last few years, the maelstrom affecting the telecommunications sector has profoundly changed banking. Electronic banking has become part of day-to-day consumer practice in Belgium, with the massive use of the 'Proton' card. The same will soon be true of France, with the electronic purse sold by the Post Office.
As my colleagues have already said, we can but be delighted at the move from the magnetic strip to the on-board chip card, whether disposable, re-chargeable, or re-programmable. The virtual purse should have a tremendous future ahead of it, as the advantages it presents are many and varied. It works both for customers and for European retailers. It also has the advantage of providing users with greater security, by supplying the virtual account with money transferred from the account-holder's credit card. Disclosure of the number of one's carte bleue -style banker's card can be avoided, and there will be no need to dispose safely of the ticket issued by the cash dispenser when money is paid out.
But while Europe is currently in the lead of on-board chip technology - as the rapporteur reminded us in his introduction - is it not true that the very sinews of electronic money are the manner in which it is to be controlled and supervised? Contrary to the rapporteur - and here I am referring to Paragraph C - I believe the commercial battle will rage on the Internet rather than in the field of the virtual purse, for the simple reason that the whole thing is at present firmly American orchestrated.
Is there not a tremendous risk that the national banking authorities, or the future European Central Bank, will be stripped of their supervisory power by the telecommunications multi-nationals over the next twenty years? Even now as we reflect on the question, our governments are staying quiet, and major manoeuvres have already begun on the other side of the Atlantic, alliances are being struck between the major American multi-nationals in the multimedia field and the main global institutions specializing in bank card-mediated and processed banking transactions - the alliance between Netscape Communication and First Data, or Microsoft and Visa International, for example. They have but one objective, which is to bear down on all of us, Europeans that we are, with their hegemony.
In the United States, the multi-nationals, with the support of the White House, have long since understood that control of the cyber-economy, by means of technological mastery, will give them victory in the only battle they seem to care about - the information revolution.
I am sounding the alarm while we still have time. The proper operation of the single currency, the competitiveness of the European Union, and the stability of our European financial system, are so many reasons for governments to take urgent measures.
Mr President, the report by Mr Pérez Royo is of interest, but is it not rather simplistic to draw such hasty conclusions with regard to the positive effects of the euro on consumers?
Price comparison within the Union itself will be easier. But to therefore conclude that when prices change into euros they will be levelled down to benefit consumers is an over-optimistic view, which I do not share. I fear on the contrary that this will be an opportunity to round prices up. Nor let us forget the fact that in France, thirty-five years after the introduction of the New Franc, which was a multiple of one hundred of the old, many French people continue to speak and calculate in the pre-1960 francs. You can imagine how difficult it will be for these people to convert their national currency at an exchange rate of FF 6.05, and with three figures after the decimal point!
Let us not, either, minimize the complications arising from the move over to the euro for older or illiterate people.
When the rapporteur talks about the role of the major service providers, he seems to be forgetting that it is easier to sign an inter-bank money transfer order for one's electricity bill than to set down one figure in national currency and another in euros, and it will be even less easy for housekeeping purposes to calculate how much is spent on the daily shopping.
Also, we need to raise the following questions. Firstly, how precisely can we, for each company in each sector of activity, assess the real - not fictitious - costs of moving over to the euro, and so reduce the amount as much as possible? Secondly, to what exact field does the control of the conversion process apply? Thirdly, how can we guarantee true competition among the various service providers, and prevent any unjustified price rises? Fourthly, how can all consumers be uniformly guaranteed the total absence of cost repercussions?
There are so many questions which so far have remained unanswered or which provoke fudged answers.
In conclusion I would say that, setting aside the enthusiasm of the 'euro at any price' supporters - pun not intended - it is high time now to provide consumers with some guarantees, and among them, the guarantee of purchasing power, which has already been significantly affected by the attempt to meet the Maastricht criteria.
Mr President, this report, which is brimful with optimism, should not blind us to the fact that the introduction of the single currency has forced our countries to adopt the policy of austerity, a policy which was welcome after the years of budgetary laisser faire and which - particularly in Belgium - led to astronomical public debt. But this austerity has severely penalized the most disadvantaged, those for whom the euro provides no prospect of improvement in living standards.
At the same time, if we are to believe the promises made last summer by the President of the French Republic to the Prince of Monaco, the Council and the Commission are seriously envisaging granting the Principality the benefits of the euro - at a time when the Principality is promoting tax evasion on a gigantic scale, to the detriment of the interests of the Member States - without there being any requirement on the residents of Monaco to make the slightest financial effort. Such a gift to the wealthy would be an act of immorality and an insult to the financially disadvantaged, who will have to continue to tighten their belts for a very long time.
Mr President, ladies and gentlemen, a year from now we will be living in the euro era. This should be a golden era in which international currencies are linked together in a climate of monetary stability. I agree with Mr Ruffolo, the rapporteur, that it will be very difficult to achieve balanced and stable monetary relations in the short term. Nevertheless I believe, as the crisis in Asia has made very clear, that we will very soon have to create political control mechanisms in the world, to help ensure that the real economy is not jeopardized by turbulence on the currency markets at the cost of workers and the economic development of world prosperity. That is why I believe European monetary union can make a contribution not only to achieving a reasonable situation as regards competition between today's world currencies, but also to developing international monetary stability and also normality in the significance of world currencies to each other in relation to trade and economic conditions. So the European Parliament and the European Commission are right in attaching great importance to stability and to the international dimension of the euro.
I deeply regret that until now the Council of Ministers has not made it clear that the European Union will speak with one voice on monetary matters in the euro era. We cannot have a monetary union and yet continue to voice differing views in international financial organizations or at G8 or G10 meetings. We have already had painful experiences of the downside of this, during the Uruguay Round and also in the World Trade Organization. We should not repeat this mistake in monetary matters. I hope, therefore, that the role of the Commission will be enhanced in view of the international dimension of the euro.
Moreover, the European Parliament has rightly demonstrated in today's debate that it is important not just to want European monetary union, but also to carefully prepare the way for it. This is necessary to allay people's fears, fears easily exploited by opponents of European monetary union by creating the impression that monetary union is actually monetary reform, leading to concerns about the value of their money and their purchasing power. By preparing the way, we must make it clear to people that EMU involves bringing together equally sound currencies, so that we can pay all over the European Union with equally sound money. And this will reassure citizens, who are worried about the stability of their money and who want to see their savings and income safeguarded, that their concern is being taken into account in the run-up to EMU. That is why it is so important that we as a European Parliament should take up arms for consumer protection as part of the debate on EMU.
It is also high time the Commission brought forward a further euro regulation, to ensure that there is no cost to the consumer in converting from national currencies to the euro, that any kind of conversion fraud or abuse is ruled out, and, above all, this regulation should provide for dual pricing. We really must take our citizens with us on the road to EMU, not stir up their fears. This will only be possible if, during the euro's introductory phase and during the phase when the euro and national currencies are used side by side, it is really possible to check and to understand the cost of goods, services and even charges for public services, both in euros and in the national currency.
Commissioner, the European Parliament requested this last year. I think it is in the interest of a successful monetary union, which will be judged not only by the reaction of the markets but also by the reaction of our citizens, that the Commission should finally present us with a regulation of this kind. After all, the euro is for everyone, and we need to speed up the process through European legislation.
Mr President, ladies and gentlemen, I would like to continue where Mrs Randzio-Plath left off, that is on the issues dealt with in Mr Pérez Royo's report, the euro and consumer protection. I think it is right for the Commission to pay sufficient attention to consumer protection from the Commission's point of view, but we must not overshoot the mark.
Mrs Randzio-Plath, you yourself know as well as I do that if dual pricing is to extend - as suggested in Mr Pérez Royo's report - from the beginning of the third phase, that is from 1 January 1999, possibly on an optional basis initially, but then if this is not satisfactory, backed up by the force of a regulation, this will of course have a big influence on costs in commerce and may push them up. So I should like to sound a warning note about the extent of consumer protection. Paragraph 14 of Mr Pérez Royo's proposal, which is right on many points and which I generally fully support, asks the Commission to establish regional observatories. What kind of suggestion is that? Do we need regional observatories? Anyone suggesting this, and they may indeed get a majority for it in the vote at noon today, has failed to understand that the EU regulation under Article 235 of the EC Treaty already deals with all matters of civil law: continuity of contracts, the conversion from ECU to euros at a 1: 1 rate, rounding rules and so on. I believe that wherever there is competition, and that is the case in commerce throughout Europe, and wherever suppliers have to prove themselves on the market, there will not be any funny business, because consumers would soon notice.
I am rather unhappy about the idea of everyone engaged in commerce being labelled as potential criminals and all consumers as potential idiots. Every consumer will have only one conversion rate from his or her old national currency to the euro. Just one rate! Consumers will be told that rate on 4 May 1998, and there is no question of that being settled by some voluntary arrangement. There will be pocket calculators with an extra button - they already exist, in fact. So that simply will not be a problem, and I am willing to bet that within 48 hours, perhaps just 24 hours, consumers will have caught on to the conversion rate, and nobody will be able to hoodwink them after that.
There is one exception, namely monopolies, especially public sector monopolies. In that area we will have to watch that the introduction of the euro is not used to sneak in price increases. But, necessary as consumer protection is, we must not overdo it.
Mr President, first of all I want to congratulate the various rapporteurs on their reports.
I believe that the success of economic and monetary union will largely depend on the way in which our citizens are prepared for the introduction of the single currency. We have only to talk to our constituents to recognize this. Our people have concerns. There is therefore a need to ensure that the euro is explained and that any misunderstandings are dealt with. This obligation is naturally on the Union and the Member State governments. I call on the Commission today to agree to, and to finance, a national and European 'euro hotline' to protect consumers' and business' interests as we embark on this great initiative. It is essential that information, training and education campaigns are put in place for all our citizens as well as businesses. European citizens need to be convinced that the single currency will not be against their interest, nor that of their country. They need to be reassured that the euro will strengthen our economies and that it will demonstrate the real strength of Europe in the world, resulting in lower interest rates which will put more money into our peoples' pockets.
On the introduction of the euro it will be essential that there is an assurance that the cost of introducing it will not fall on the consumer. There must be a rounding down in favour of the consumer. When prices are converted consumers must also be shown how to easily calculate the conversion from the Member State currency into the euro. Dual pricing is essential and should be introduced prior to January 1999. It is important that consumers become accustomed to the pricing before 2002. It is vitally important that counterfeit money be detected, including the use of counterfeit coins in machines.
One of the distinctive advantages of the euro is that it will enable consumers in my country and elsewhere to compare the prices of goods and services, including tourism products. The cost of a holiday in the west and north of Ireland indeed will show up very favourably. It will also help cross-border sales. I believe that the euro will provide a positive boost to competition. It will ensure transparency in pricing; it will ensure exchange rate and interest rate stability; it will stifle currency speculation and will stimulate growth in employment.
I believe that the national authorities must ensure that there is adequate and intelligible information on the real cost of introducing the euro, together with adequate information for consumers in order to guarantee competition and to detect and stop unjustified price rises - hence my call for a 'euro hotline' .
In conclusion, as I have already stated in this House, the euro notes must be friendly to the visually impaired. There is an obligation on all of us to ensure that.
Mr President, as we draw closer to the dates for decision-making, the meaning of some of the measures to be adopted changes.
The third phase of EMU was already in the planning stages some ten years back. In the intervening period, a number of modifications, particularly technological, have meant that questions now arise as to the degree of realism of the third phase, and in particular the viability of the three year period during which we will have to live as it were on a rack, pulled in two opposite directions - schizophrenically in two minds - between the national currency used in our daily lives and the use of fiduciary currencies already very largely dominated by the euro. For this reason, I wonder whether it might not be more appropriate to conceive of a means of accelerating the process, particularly as the great computer deadline for the year 2000 will make it essential to upgrade all our computer systems, and as there is every reason, for economic reasons alone, to look forward to a real boost in the use, and at all events the display, of the euro as a currency for use in many day-to-day transactions. For this reason, I think it would be worthwhile for the Commission to look closely at the political and technical barriers to the accelerated introduction of the euro, and for the Commission to propose, or at least make available to the Council and to those who have to take the decisions, factors underlying any decision for a more immediate introduction date.
Mr President, I conclude by saying that there are circumstances in which it is more prudent to step up the pace. That's fine for a speaker, and it can also be a good thing in monetary policy.
I would like yet again to clear up one thing. I understand that it is impossible, in one minute, even for an orator like you, Mr Nordmann, to develop your thoughts. However, I have repeatedly requested the political groups not to allocate their members one minute of speaking time. I regard this as a matter of dignity. Unfortunately, you are given one minute of time and we are in a difficult position, both you and the presidency. We also have a programme which is not being adhered to. But one minute must not turn into two minutes.
Mr President, all four reports under debate are characterized by a general euphoria about the introduction of the single currency. However, we must not lose sight of the fact that our effort to promote and secure the euro as an international currency and to ensure its stability on international markets is being carried out in the context of the implementation of austerity programmes, strict monetary discipline, the dictates of the stability pact and, finally, in the context of total upheaval in the jobs market and the dwindling of workers' security and social rights. At the same time, developments on global money markets simply confirm the intense anxiety regarding the economic progress of those countries that do not conform.
The Commission is under an obligation to study the repercussions and the powerful side effects on the weaker economies, such as in Greece for example, but also in other countries outside and inside the euro which are more vulnerable to international speculative pressures. The workers and people of Europe cannot accept having to mortgage their future for the sake of the euro and the aspirations of European credit finance capital to obtain a hard currency in order to win speculative games on the capital markets of the world. For this reason, Mr President, they will react, and for this reason account must be taken of their anxieties.
Mr President, we need to say something here about the economic substance of the revolution which we are signing up to on all sides. I have in mind the immediate de-localization of credit money, whose localized vulnerability we are currently witnessing. The fact that credit money is now being jeopardized all over the world by the present crisis in Asia is just one indication of this. We are thus witnessing a new degree of separation of monetary cycles from the real economy and from the primary income that can only be derived from that economy, and accordingly also from the material reproduction capacity of economic structures as a component of a complex world society with increasingly global problems and planet-wide responsibility. This is the context in which we are preparing to introduce the euro.
Mr Ruffolo, a stable and credible euro will not, in the medium and long term, be a consequence of monetary policy, either solely or even primarily. It will be determined by the credibility of the European Union, by which I mean here the extent to which it can find democratically workable answers for the future.
I am still not convinced that the neo-liberal plan for a revolutionary micro-economy society which Mr Stevens has presented to us, which tries to turn all interaction into buyer/seller, creditor/debtor or quite simply market-related interaction, is the right model to guarantee this future capability. We cannot just see our citizens as consumers. Mr Donnelly, we know that the plan has now become unstoppable, and that the euro will be introduced. What is at issue now is what is still possible, even if Luxembourg I and Luxembourg II have only yielded unsatisfactory results, by revising the conditions for the introduction of the euro.
I can only describe this in headlines here. We need an effective European employment policy. We need economic policy coordination which amounts to more than generating paper but instead establishes a real framework and sets real objectives. We need to end all forms of dumping and competition for the location of investment projects in the internal market, whether it takes the form of taxation, environmental standards, social security arrangements or subsidies. We need to allow the European Central Bank and also the European Central Banking System to establish themselves as part of a wide-ranging social and economic policy process. In other words, instead of a micro-economic revolution, we need the courage to introduce greater democracy, especially in economic and social policy, so that our citizens, who are now becoming more active, are given greater power and fresh perspectives.
Mr President, this Parliament might be able to make a good impression with this debate on EMU. In an economic sense Europe is flourishing, after all. The number of nations forecasted to join EMU has never been so high. For Italy, Spain, and Portugal, membership is on the horizon. France and Germany have to pull out all the stops, but will manage, as they are indispensable EMU participants in a political sense.
The jubilant mood about EMU is very understandable, but also very dangerous. It is politicians, civil servants and bankers who primarily feel that way. But Dutch voters think differently: 47 % of them expect it to be delayed, while only 18 % expect EMU to start on 1 January 1999 with a large group of countries. This means an enormous gap exists between the decision to be made on 2 May 1998, and what the people think the decision will be.
Those who think EMU will go ahead because there is proper economic convergence are wrong. Formal Treaty criteria are met. But in reality, there are big differences in economic and conjunctural developments. Nor by any means are all results in the sphere of public finances based on structural measures.
EMU will not take place as a result of convergence having been achieved, but because important politicians have thrown their lot in with it. Four German professors recently made public their opinion on this point. They warn of unstable exchange rates if the euro loses its credibility as a result of the participation of economically weaker countries.
The effects on employment are also painted too rosily. They will be positive for prosperous regions, but for weaker regions a negative effect is more to be expected. Likewise, other economic risks of EMU are ignored. If these become manifest, then EMU has a problem. Faith in the euro will be tested. It will be difficult as an MEP to explain why the euro is good for the European consumer.
Mr President, my comments are limited to Mr Stevens' report. I consider the initiative underlying this report to be extremely valuable, but it should not be viewed simply in connection with introducing the euro. Europe is a leader in the field of smart-card technology, and we must exploit that situation.
Increased use of electronic money would be a further step in the information society, and would have a positive impact on our citizens' lives. The versatility of smart-card technology could also be used to rationalize administration in the public services sector, allowing substantial budget savings to be made in the medium term. It would have extremely important consequences if this Parliament initiative boosted willingness to cooperate within the Council, and if the various national initiatives in the field of smart-card technology at least became compatible. Promoting electronic money is an investment in development in tune with the spirit of the times.
So it is even more amazing that this technological revolution in the payment systems our citizens use has so far scarcely featured in the overall strategy for introducing the euro. Developments in information and communications technology will also soon have an impact on the way we use money. Progress in electronic payment systems affects the very idea of money, and we shall have to face up to the consequent fiscal, legal, economic and even political challenges. I accordingly welcome Mr Stevens' report. However, it would be helpful if at least part of the budget set aside for advertising the euro could be used to prepare our citizens for the imminent technological change in our money system.
Mr President, in 11 months time 11 countries will enter economic and monetary union here in Europe. The goal of our single currency aspirations will be scored by this first team of 11 players with four countries on the substitutes bench, limbering up, ready to join the fray later, perhaps before the next World Cup in 2002. But even at this eleventh hour there is much to do to ensure that the goalposts are up and not moved, that the pitch is level and fit for play and that the ball is hard enough to score goals for Europe right from the kick-off.
These four reports before us today deal with some of the last-minute anxieties and hopes. The Pérez Royo report rightly identifies concerns of some of the single currencies-watching spectators. Consumers will need to be assured, for instance, that once the ball of the single currency is in play, the double pricing in the euro and in the home money is the rule, not the exception. If retailers are not prepared to help customers orient themselves to these historic changes, then Parliament should blow its whistle and be prepared to legislate to ensure double pricing.
So too with potential conversion costs associated with the advent of the euro. Whether we are talking of phase B where national currencies might be exchanged, or phase C where the new euro coins could be exchanged for dying denominations, charging the man or woman on the street or boulevard for exchanging currencies will be a disaster, especially since we have sold the euro to the citizens as the currency which eliminates such wasteful exchange costs. We must guard against just such an own-goal.
In addition, it is imperative that the public authorities monitor closely the change over to the euro. Suspicions by the consumers that the euro will be used to mask price hikes must be zealously tackled and tripped up. There are many older people in Britain today who recall 1971 decimalization as a time to cry foul against the ticket touts making money out of those unfamiliar with a new currency.
I hope that the Commission will agree to draw up proposals for regulations concerning cost reconversion of such coins and notes. If the Pérez Royo report deals with the near future, Mr Stevens' essay on electronic money treats of a future which is fast moving towards us. Using smart cards and electronic purses will soon be second nature to us all. Perhaps, as the rapporteur has argued in earlier debates, acceptance of EMU might have been promoted by linking it to new technologies like electronic money. Less sound is his proposal that a single private sector organization might have been entrusted with the responsibility for issuing such encrypted money. Whatever the future of such developments, Parliament should insist from the issuers of electronic money, as with a bank or other institutions, that the requirement of public confidence, interoperability and the continuing stability of the financial systems should be met by the competent authorities.
With reference to the Ruffolo report on certain external aspects of the euro, I would corroborate the rapporteur's concern regarding the external representation of the European Community on bodies like, for instance, the IMF. Clarification of the responsibilities between Ecofin and the Central Bank is required sooner rather than later.
One concluding comment: the current severe disruption of the Asian financial markets makes it all the more imperative that EMU is launched on a solid basis. A stable euro will be good for Europe and good for the world.
Mr President, ladies and gentlemen, I would like to give my view on the Ruffolo report, which prompts three questions with regard to the euro and external relations. Firstly, will the euro become an international currency in the full meaning of the words? Secondly, what currency policy should be adopted in the management of the European currency? Thirdly, can the euro influence the stability of the international monetary system?
In answer to the first question, while it appears highly likely that the euro will be increasingly used as a billing currency in international trade, given the sheer scale of the European economy, it is less evident that it will replace the dollar as a reserve currency, at least in the short term. Any monetary system has its own inertia. It is difficult to dethrone a currency which has for so many years ranked as an international currency.
As regards the second question, which for us here is the more important one - the question of the exchange rate policy and the value of the euro - I think a number of fundamental misunderstandings should be avoided. The question is not whether to establish a strong or a weak euro, but how the market will react to the monetary policies of the European Central Bank and of the United States Fed, and to the budget and fiscal policies adopted by the two great trading zones. In other words, we need to be absolutely clear. No politician, and I repeat, no politician, can determine the value of the euro. The market will do so. And from that point of view, the European Central Bank will have a role to play. If it pursues its objective of price stability to good purpose, we will have a stable euro - and that is almost certainly the main objective - whose value will stand in a proper relationship to the evolution of economic fundamentals and expectations as to future trends. Hence the major importance not only of monetary policy, but of intelligent coordination between budgetary and tax policies in Europe, which I shall not go into here, as this has been done elsewhere.
Finally, as regards the third question, which is that of the impact of the euro on the international monetary system, I would like to say a word or two on the proposal of target bands of fluctuation, contained in Mr Ruffolo's report. I have nothing against target bands, provided the margins proposed are wide enough. In this framework, such target bands can be of assistance in coordinating the economic policies of the various countries, by determining a few major policy lines and hence ensuring that economic managers in the various states communicate, on concrete and clearly determined bases, and in a word, by setting up the best possible communication between decision makers and hence, hopefully, giving rise to the best possible economic decision-making.
But it would be illusory to believe, as some still seem to, that we will be able to return to an international monetary system along the lines of Bretton Woods, with fixed parities between the euro, the dollar and the yen. Today this is impossible, and it would have powerfully perverse and damaging effects on the world economy.
Mr President, ladies and gentlemen, I wish to refer to the Friedrich report and congratulate the rapporteur for dealing with one of the most important areas of institutionalization of the capital market. At the moment, it is fragmented and there is competition between each of the European financial markets, and between these and the world financial markets. This report indicates that the introduction of the euro in stock exchange transactions and listings as from 1 January 1999 will solve all the problems and distortions which exist between the various investors of the Member States of the Union, and marks an important stage in the harmonization of the process of establishing the European market.
It is a very optimistic report because not all the problems of the financial markets will be resolved. We do not fully share this nominal and formal view, but we share the idea that the various convergences must exist. And in fact legal and tax barriers still exist that cannot be overcome, as the report recognizes and which, on that account, cannot mean that only the euro can overcome them.
With regard to the tax barriers, we wish to point out that each country handles and wants to continue to handle internal taxes and the respective collection systems for withholding at source or, finally, solely on the basis of their needs to attract public loans, through State securities or debentures.
Will the euro answer this question? I think not. They will say: "It is a result of the rule of unanimity' . Will it be? Since when have common interests been unresolved, even if consent and unanimity are required? What is happening, and this report does not deal with this issue, is that each of the countries attracting investment raises its interests above those in need of it.
When these objectives are met, the aims of this report will then be achieved.
Mr President, electronic money is a serious issue and it really deserved separate consideration rather than being lumped in a general debate about the euro.
I am pleased that Mr Stevens and the Group of the European People's Party eventually felt able to accept the Liberal amendments, which were endorsed by the committee, because without those changes, it was doubtful whether we would be in a position to support his report today.
This report comes at an important time in the development of electronic money. The new technology, already under development in many Member States, is the subject of discussion within the Commission, the European Monetary Institute and the Member States. But by adopting his report now, before the other institutions, the European Parliament can send a strong signal that the development of electronic money must not be impeded by excessive regulation and incompatible standards.
The purpose of my amendments was to send that signal and to remove anti-competitive elements present in the rapporteur's first draft. The report now provides a regulatory framework which will ensure the confidence of the public in electronic money, the stability and the soundness of issuers and the smooth functioning of the single market. We must ensure that such a framework allows all appropriately regulated entities, banks and non-banks, to issue electronic money on a competitive basis, and does not restrict competition through a franchise system or by limiting the market to banks alone.
Interoperability will be a crucial factor in the development of electronic money. We must ensure that different electronic purses and smart cards are based on interoperable standards, to prevent fragmentation of the market and the development of an anti-competitive cartel.
Finally, a regulatory regime must not interfere in pricing policies. If companies have invested in the development of this money, they must not be obliged to issue products for free. The market should determine the pricing, leaving customers free to choose.
With those provisos, I am happy to endorse this report.
Mr President, I have three comments to make. Firstly, with the euro, crises and disturbances in the economy are going to spread more rapidly on the capital markets, and Europe risks having an Asian situation.
Secondly, democracy is being eroded. Elected politicians are being converted into lackeys with the task of serving and facilitating movements on the capital markets. We are getting a system which nobody will control and which will never control itself.
Thirdly, this debate shows a massive conformity of views. What kind of parliament is it where 95 % of the debate consists of eulogies to one and the same idea? There is no room here for a deeper critical scientific analysis. This orthodoxy is frightening in view of the fact that all attempts from 1873 to 1993 to create these kinds of currency structures have led to depression and then collapse.
Mr President, the reports we are examining today on the introduction of the single currency show that the technicians are imperturbably getting on with their work and that, on paper at least, the mechanisms of the future euro market are being drawn up in outline. The fundamental question is, however, still not resolved. Have the economic and social conditions for the introduction of a single currency been achieved in Europe, and in particular, have the following two sub-conditions been met? Are the European economies converging sufficiently, and are the peoples involved sufficiently supportive of the project? Our answer to both questions is "no' .
European economies remain highly differentiated, and we should not allow ourselves to be hoodwinked by the appearance of a deficit criterion which tells us nothing about the fundamentals, or by an interest-rate criterion of non-convergent interest rates, because the markets are anticipating the consequences of a decision which they believe is made out of political considerations. Above all, we should not lose sight of the fact that citizens in the European countries are still not very convinced - that is the least that can be said: only 47 % of those questioned are in favour across Europe as a whole - at a time when there is no enthusiasm for the euro project, and when the percentage of those in favour is tending to fall, as the 1999 introduction date approaches. It must be said that the most recent surveys show that in France, nearly one third of the population had not realized that the euro was completely to replace the franc. It is only too easily understandable that opinions may change when people begin to grasp a reality that they had not really looked closely into, nor had honestly explained to them at the time of Maastricht - now when public opinion realizes that the national currency will disappear and that they will have to put up with sacrifices in daily life as a trade-off against abstract, distant and generalized advantages, whose immediate and practical interest it is difficult to demonstrate convincingly.
We therefore see an increasing mismatch between the experts, who are continuing their work, and the citizens, who have the impression that nobody is really looking after their immediate needs. Caught between the two, the politicians have at the moment sided with the experts. Hopefully, they will realize they are losing the basis of their support.
Mr President, ladies and gentlemen, the prior question has not been dealt with. Before coming to technical aspects, we would need to be assured that the peoples of Europe really wish to join the euro. This would require national referenda in all countries on a reform of this importance, if only out of respect for the electors.
Furthermore, the consequences of the extension of the deutschmark to the former East Germany are only too visible in the shape of unemployment in the East and rising taxes in the West, at enormous cost down the years. This is what happens when a single currency is imposed on two countries which differ in competitiveness. And I am not talking about the moral aspect of this experiment, the scorn of the East by the West in a society where money is the measure of all things. The scenario risks being the same in Europe. The countries in which companies have competitiveness problems will experience rising unemployment. The more productive countries will sooner or later have to sign up to giving a minimum of assistance in solidarity payments, and taxes will rise.
Changing the denomination of the currency will also hit the consumer's pocket with inflation. In eastern Europe, the creation of national currencies in Estonia, Slovakia and Slovenia or in other countries was experienced at the time as a liberation. It enabled these countries to move over to the market economy in the best conditions. Curiously, in western Europe, people are doing the opposite. However, the sound monetary health of Switzerland or Norway demonstrates all the attractiveness of national currencies.
In a word, it serves no useful purpose to get into a technical debate without resolving the prior question of the creation of the euro in principle, a question which can only be truly settled by democratic debate, in the form of the organization of referenda.
Mr President, Mr Commissioner, ladies and gentlemen, albeit to the displeasure of the extreme right and its allies, the euro is now into the home straight. In a few weeks, everything will be in place, and in one year the euro will be the legal currency for more than 200 million Europeans. This is the reason why today's debate is very important, and I would like thank and congratulate our rapporteurs for their work and contribution.
Like Mr Friedrich, I believe that we have to permit a complete integration of the financial markets. But I also say that it is necessary to harmonize the tax and legislative framework, and take care that we do not restrict ourselves to giving satisfaction to speculative markets. As regards ourselves, which must be a prime concern, we need to favour direct investment, which generates employment, while we need, if not to eliminate, at least to reduce the tax breaks and havens which are in the very heart of our Europe. This is one of the conditions of acceptance of the euro by citizens.
As regards the euro and consumers, I agree with the proposal from Mr Pérez Royo on dual price display, but I would like this to happen as soon as possible, and the system to be introduced in as short as period of time as possible. Still on the question of the citizen and the consumer, I support the very firm and very clear demand for home currency to euro conversion to be free of charge to the citizen. This requires careful supervision, as we have heard from certain banking quarters that there was a real temptation to make their customers pay for this service.
With regard to the Ruffolo report, on behalf of the defenders of European industrial competitiveness, which is the dossier on which I am currently working, my sincere wish is that everything be done to avoid an over-valued euro, which would have a negative impact on employment. Of course, the politicians will not be fixing parities, but the decisions that we shall be taking may have an effect, whether upwards or downwards, on the exchange rate. Furthermore, I am of course in favour of democratic control of the European Central Bank, and hence at the very minimum of control by the Ecofin council on the exchange rate policy.
Finally, regarding relationships between money and new technologies, which is the subject of Mr Stevens' report, I wish to say that I too wish and hope that this will lead to a reduction in the time required for the minting of coins and printing of banknotes, and hence to the bringing forward of the date of 1 January 2002. Three years is really too long.
Before concluding, I would like to take advantage of these reports to ask Mr de Silguy, who is present, to outline to us his position on the consequences of the Asian crisis, as regards the prospects for growth and the euro timetable. Does he not believe that the crisis might bring the timetable forward? Does he still think that we can wait until 1 January 1999 to fix the euro parity, when the euro zone and monetary parities will be fixed on 2 and 3 May? It would be nice, Mr Commissioner, if you could say something here to us all, and not just to the radio and television stations where you feature so frequently.
Mr President, Commissioner, ladies and gentlemen, we have already heard a lot of words, and we shall hear a lot more this morning and this afternoon. This Parliament's Subcommittee on Monetary Affairs and its Committee on Economic and Monetary Affairs and Industrial Policy have done some excellent work in recent years. The insight shown by the chairmen has always made it easy for us to deal with representatives from the financial sector, those with an interest in policy affecting finance and also with associations, including consumer associations, trade associations, and so on.
The information we have acquired is exemplary by the standards of this Parliament, and the general accessibility of today's debate is important if it is to lead to positive decision-making by the middle of this year. I think we can allay people's fears here. There is nothing to be gained by frightening people, either by what we say here today or through the attempts of the professors in Germany to frustrate the introduction of the euro. What we say and do today must serve to build up trust.
We have four reports before us. The report on the euro and world markets and the Ruffolo report have become highly relevant because of the turmoil in south-east Asia. I believe that we must press for a further, more thoroughgoing debate on monetary, interest-rate and subsidy policy in the context of the world economy. It is in our hands what we do here in the European Union, and must do because of the Maastricht Treaties, and we do it gladly. Developments in south-east Asia have affected our labour market and competitive situation for years, and trends there in subsidy, low interest and monetary policy have cost a great many jobs. We have not paid enough attention to this topic, and now we are deeply involved, as we are having to pump massive amounts of money into those markets - both from Europe and via the IMF - in order to avoid even greater turmoil, if that is possible now.
Quite a lot has already been said about the Pérez Royo report. Werner Langen made it very clear in his speech what consumers want and the respect we should have for their wishes. But he was equally clear - and I am sure Mrs Thyssen will support him in this - about the steps we must take to inform our citizens. It is important that with 50 % state participation and the options open to Member States over the next three years, they should make dual pricing clear now.
I also consider it highly important, as stressed in the Pérez Royo report, that standard quality paper and printing should be used to reassure consumers that there is a minimal risk of counterfeit banknotes. This a serious issue on which we can ask for action.
Mr President, the joint debate on these reports presupposes the citizen to be a Europhile, but to my mind this is not by any means yet the case. It is true that the introduction of the euro is the crowning glory of the internal market. It is true that with the euro Europe has gained itself an important role on an international plane. It is true, competitive relationships will be clarified and the consumer will be able to take advantage of this.
But the rapporteur, Mr Pérez Royo, rightly pointed out that success as far as the people is concerned depends on the public's perception of the euro, and the wellbeing it adds to their lives. What I pick up from discussions with people is that they see the euro primarily as a technocratic measure which politicians, us in other words, want to push down their throats. So, Mr President, the issue at the moment is primarily the information of the public. The public already finds globalization difficult, as well as loss of identity. Proper support of the euro process by the national governments is an absolute must.
The success of the euro offers the opportunity for very necessary and increased political cooperation within Europe. Failure may mean chaos and an end to harmonious common cooperation in several areas. In other words we should stick to the criteria, informing the public, and taking them along the euro road, especially those, like myself, who enjoy or will soon enjoy pensions. Then I will be able to recommend the euro to our citizens with confidence and enter the twenty-first century as a Europhile, although we might need a euro hotline, as suggested by Mr Gallagher.
Mr President, Mr Commissioner, ladies and gentlemen, I will limit myself to the Pérez Royo report. My colleagues have already discussed other points, or will do so. In his meritorious report Mr Pérez Royo has pointed out various facets related to the euro and the consumer. The Commission meanwhile, in its statement on the practical aspects related to the implementation of the euro, has promised to make a number of proposals.
Commissioner, I quote two important points which still raise questions and have not been given an adequate response, namely dual pricing and the cost of conversion. As far as dual pricing is concerned, I would like to know what stage decision-making is at. The Commission was to determine before the end of 1997 whether there was a need to introduce a common regulation in all participating countries. I agree with those who think that dual pricing must not be imposed in a compulsory fashion. Let the market do its work; leave room for flexibility, voluntary agreements, or codes of conduct.
Mr Commissioner, I have a second question. To what extent will the banks charge conversion costs to the customer? On this subject this, too, the Commission promised to determine before the end of 1997 whether either a common regulation or national legislation is desired, or on the other hand whether the issue can be left to market players. Could the Commission prohibit charging for possible conversion costs? Our preference would be for the banking sector to formulate a code of conduct itself. I would like to thank the Commissioner in advance for his reply.
Mr President, one of these reports is dedicated to consumers. And, despite the justified concerns it reflects, the report does not clarify how consumers will not have to bear the costs. It seems right that consumers should not be asked to bear them but, as these costs will exist and will be substantial, who will bear them?
It is not enough not to want the consumers to bear them, and to approve resolutions containing this religious statement. Nor should we forget that consumers are mainly employees, and in this process it is more important to study the impact on actual wages and on the transparency resulting from better comparability.
There is a whole problem of credibility and trust that is well equated in the explanation of reasons when the warning is given that people may have the idea that the euro is just for the rich, or that it will only be of use to them, whether at consumer or company level, with the small and medium-sized businesses having greater difficulties with regard to administrative and accounting management and managing the costs of introducing a single currency in several countries.
On the other hand, no serious thought has yet been given, at least here in Europe, to the consequences of introducing the euro in the countries and regions with monetary areas set up as a result of motherland/colony relationships, even extended to former colonies of other motherlands, as is the case with the CFA area and Guinea-Bissau.
One final point: we are late in devising an offsetting mechanism that could deal with disproportionate shocks, necessarily different from those created by the IMF, which has consequences worldwide and is usually unaware of the causes and makes them worse.
Mr President, ladies and gentlemen, the introduction of our new single currency calls for optimal accompanying monetary-policy measures. We must also bear in mind the impact on the capital markets of all the relevant parameters, and make due allowance for the effect of the external aspects of economic and monetary union. But in addition, and most importantly, we must make the euro as acceptable as possible to the people of Europe. The euro will be all the more acceptable if it can be made obvious how it is going to function. In this respect it is particularly important to ensure in the capital market that profit distribution and repayments - in the case of pension funds for example - are subject to workable investment principles. We also need to take account of the competition principle, according to which a major part of funds has to remain inland, in the European Union - I am thinking of the Friedrich report now - and all the more so right now, because investment in the European Union is more important than ever, if we are to get a grip on our employment situation. That is a priority. Quite simply, that is how the euro and the future of our money economy will be judged. The money economy cannot just be something abstract.
Furthermore, the consumer policy aspects are also highly important. The introduction of the euro should not cost consumers anything during the transitional phase. Conversion costs - in both senses of the word - should not be charged to consumers. The continuity of existing contracts must be guaranteed, and accompanying measures are needed for this purpose. One of the key accompanying measures is dual pricing. Dual pricing also requires a legal framework, a regulation. This kind of regulation is necessary to provide consumers with transparency and means of checking. It is not a question of not being able to trust the market, it is a question of getting consumers to trust the euro, and the force of law has a part to play here too.
We also need to encourage people to feel good about the single currency. This will provide credibility and will also contribute to the reputation that our institutions, particularly the European Central Bank, need to have.
If stability is to be achieved, it will require many accompanying measures, but above all enormous sensitivity. That is the essence of the political challenge. It cannot just be left to the money technocrats!
Mr President, a very important debate is being held this morning that highlights the active role played by the European Parliament in this stage of development of the final, definitive stage of economic and monetary union.
I would like to raise a few points, which to a certain extent relate to the excellent reports presented by Mr Friedrich on the capital markets and Mr Ruffolo on the external role of the euro. I want to start with a question: is it enough to establish the objective of stability as the fundamental mission at the basis of the independence of the future European Central Bank, to insist on the requirements of accountability to have a good system of governing the European economy?
There is no doubt that monetary policy interacts with the rest of economic policy and is conditioned by it: it interacts in particular with fiscal policy, budgetary policy, tax policy, with what we can call the non-monetary government of the economy. And so the basic subject we have before us is that of the future system of economic governance for the European Union in economic and monetary union.
I believe that the decisions taken at the recent Luxembourg Summit, generally in favour of the formation of the socalled Eurocouncil, are going in the right direction and summarize the requirement for a non-monetary government authority for the economy, which to a certain extent matches the monetary government of the European Central Bank. This will be a system based on two independent economic-policy authorities, which are inevitably interconnected in the link that exists within the economic policy in general in a system such as the European one. Not only that, they will be two authorities with the same dignity and authority that have to establish the need, particularly for the Eurocouncil, to speed up the solution to several basic issues presented. Economic and monetary union consists of two essential sides, like a medal: the monetary side and the non-monetary side. Within the latter, I will point out the subjects relating to the internal market, the need to speed up the implementation of the so-called action plan, and the tax subjects.
From this point of view, the decisions taken by the Ecofin Council on 1 December are very encouraging and I think the European Parliament will have the opportunity to come back to these and stimulate further progress. To conclude, I would just like to mention one aspect that interacts with the point raised by Mr Friedrich, that is the agreement on a directive on the taxation of financial income for non-resident natural persons, a subject of fundamental importance to enable the future capital market to operate appropriately in the presence of the euro.
Mr President, I welcome the main thrust of the Pérez Royo report because it recognizes that real and tangible measures must be implemented to protect consumer interests in the run-up to the introduction of the single European currency. May I say from an Irish perspective that we do not want to see the errors which arose when decimalization was introduced in the early 1970s and when there was vast confusion all over the place.
While I recognize that the actual euro notes and coins will not be put into the pockets of the 340 million consumers until the year 2002, time is still of the essence with regard to the European-funded information campaigns which need to be orchestrated in this regard. In advance of the date of 2002 many banking and commercial transactions can be carried out using the euro denomination.
The European Commission, together with the national governments, must fund information campaigns relating specifically to the pricing of products in both the euro and the currency of the host Member State in the run-up to EMU. Dual-pricing campaigns must be part of this process, and such campaigns must take place in all key supermarkets and shopping outlets across Europe. Finally, the prices of products should be displayed with the price denominated in euros and in the national currency.
Mr President, Mr Commissioner, ladies and gentlemen, the external aspects of economic and monetary union are often overlooked in the discussions on the euro. Wrongly, because the external implications of EMU will have important consequences for both the EU and for our direct partners, as well as for the entire web of international economic monetary relationships.
The euro will undeniably play an important part as an international currency, and will create more balance within the international monetary system, especially in relation to the dollar. EMU will enable the EU better to offer resistance against external shocks such as the ones caused by speculative capital flows. EMU means an important step towards a new and more balanced international monetary system, from a unipolar to a multipolar system, in which the European Union will be able to play a leading role, and, it is to be hoped, will actually do so.
EMU will give the European Union a greater responsibility within the international financial economic organizations. Concrete interpretation of this, within the IMF and the G7 amongst others, is therefore urgently required.
Finally, I would like to point out the danger of wishing to regulate and frame too much in advance of the start of the third phase of EMU. In particular the market, influenced by a convincing and effective macro-economic policy, must determine the rate of the euro, rather than our advance management of it - a rate which has a positive reverberation in the outside world as well as on Europe's economic position and its global, economic and monetary cooperation and stability.
Mr President, ladies and gentlemen, ten years ago the political will for this ambitious project of the euro came into being. During the past years economic convergence has improved rather spectacularly, despite sometimes difficult conjunctural effects. Today we are on the eve of a transitional period which may be important and of great significance for the credibility of the new European currency. For the present, the ball will soon be in the court of the national governments. They will give the new currency more credibility by not only issuing new loans in euros, but by converting the outstanding national debts as much as possible into the euro.
Secondly, the euro will offer an answer to several countries who would like to differentiate reserves more. I am not saying that the euro will take the place of the dollar, but I am saying that the euro may become an important factor of diversification.
Thirdly, it is clear that the sum of the reserves of the participating countries is greater than the sum necessary to support the European currency. I therefore support Mr Ruffolo's request that the European Commission should look into how these surplus reserves might be best used.
Fourthly, during the transitional phase everything has be to be done to inform the public. The time of uncertainty will be over once 2 May has passed. We must direct all resources, all budgetary resources that we have for information, towards informing the public about the introduction of the euro.
Fifthly, an important role awaits banking, which in the recent past has proved in my country, too, not to have earned any trust in its behaviour towards the customer. I therefore do not rely on market forces, as Mrs Kestelijn-Sierens and Mr De Clercq just said. I think that the European Commission and, if necessary, the national Member States must make legal provisions and guarantee free conversion of national currency into the euro.
Lastly, the introduction of the euro offers new opportunities and perspectives in a broader sphere. Let us try today to make a start on European coordination, as agreed on 1 December. Let us use this beginning of economic coordination to map out one route which may incur the risk of the disadvantages and consequences of the crisisridden Asian markets today. This is the first test case, as far as I am concerned, for better economic coordination which has to be linked to the introduction of the euro.
Mr President, the smaller the amount, the higher the costs are. This summer I was on holiday with my daughter in Italy, and she changed 100 schillings in a money-changing machine. It gave her 9, 600 lire. When we got back to Austria, I gave her back the money, rounded up to 10, 000 lire. Commissioner, just guess how much money she got from the Austrian machine - she got exactly half, just 50 %! I think this sort of thing costs a lot of money in tourism and in other areas. When you consider that we have about 50 % more bank employees than in America, and at higher staff costs at that, and that all this is partly necessary to grapple with the whole area of foreign currency exchange and risk, then we will certainly have to keep an eye on our banks in Europe and consider what banking supervision arrangements we shall need in future.
The fact that the banking system has been one of the main reasons for the crisis in the ASEAN states means that we need to be particularly attentive about a healthy banking system in Europe when we switch to the euro. At the end of the day, the larger the amounts are, the greater the risk, and I believe that one of our chief tasks should be to limit that risk.
If you consider that between 1985 and 1995 the dollar led to the loss of some 1.3 million jobs in Europe, according to a study by the Austrian Institute of Economic Research, then you will appreciate just how important a single currency is for us.
As for the strength of the euro, I have to say that it is perhaps stronger than many exporters would like.
Mr President, I will focus on Mr Friedrich's report, and on behalf of my group I can say that we agree with Mr Friedrich that it is conceivable that, once the euro has come into being, Europe will have the second largest bond market in the world. So there are opportunities for Europe in this field. But it is not enough to observe and note this. Particularly in the area of condition-creating policy, the Union will still have to initiate a great deal, for example, in the sphere of company law, regulations for accounting, and stock market rules. It is truly scandalous, and I have said so before in this Chamber, that we still have not managed to bring about a statute for businesses. Enormous effort has also been made by the Davignon Committee, and yet it continues to drag.
Finally, I, like Mr Friedrich, would like to call for attention to be paid to pension funds in the various Member States. As a result of existing obligations whereby they have to invest the largest part in the country of residence, opportunities are missed. I will personally call for attention for this point in my report to the Committee on Employment and Social Affairs on the Green Paper on pensions. But here, too, I believe the European Commission will have to take action to make the Member States see that they can no longer hang on to outdated policy on this front.
Mr President, yesterday televisions worldwide showed pictures of four German experts submitting a petition to the Constitutional Court of their country against Germany entering the euro, and said that a survey showed that 60 % of Germans were against the new currency.
Why is it that only bad news is news? The European Parliament is giving us an example of its perseverance in the creation of the euro on the scheduled date, discussing four very interesting reports, for which I would like to congratulate the respective rapporteurs: Mr Friedrich on the impact of the introduction of the euro on the capital markets; Mr Ruffolo on the external aspects of economic and monetary union; Mr Stevens on electronic money and EMU; and Mr Pérez Royo on the euro and the consumer.
How will our discussion be covered by the media? In view of the short time available, I have opted to concentrate on the last report for, as we say in Portugal, we are all consumers.
The enormous revolution which the introduction of the euro will cause worldwide, and not just in the EU countries, needs citizens to be well informed for it to be accepted and a success and...
Excuse me, Mr President, I am interrupting my speech because I have noticed that the Commissioner has no headphones and I know the Commissioner does not speak Portuguese.
... particularly as the institutions dealing with the currency and the consumers have clearly and perfectly defined rules of operation. Also, the employees of these institutions in direct contact with the consumers need sufficient training to be able to provide explanations to the public in general and not raise unjustified doubts.
These measures should begin as soon as possible, for as from 1 January 1999 the euro can be used as fiduciary money in accounting terms or in the form of cheques and credit and debit cards. Although its use up to 1 January 2002, when notes and coins will come into existence, is not compulsory, it is nevertheless permitted and desirable, and there is every advantage in encouraging it for the consumer.
It is desirable because the transparency the existence of prices in a single currency will draw, and the need to apply a rigorous financial policy leading to a fall in rates of interest and inflation, can only be beneficial to the consumer. Many distance-selling services may then take off, along with the implementation of financial transactions. However, consumers need real guarantees. That is why I am asking the Commission whether it is prepared to provide these: information for consumers and training for employees; support for specific programmes, for schools, universities, non-governmental organizations - particularly those connected with women, who represent 70 % of consumers; and for there to be no cost of converting from national currency to euros and vice versa. This last measure may be fundamental, for the success of the euro is not just based on its actual merits, but also on the way in which people accept it, and a lack of conversion cost seems essential to me to establish public trust in the new currency.
Mr President, like the euro, Mrs Peijs is up in the air, and that is why I am taking her place, which I gladly do, as it gives me the opportunity to talk about my own job.
Firstly, a comment about the Stevens report. Communication and information technology are making great leaps forward. That is why business and consumers expect Europe to create new, easy and electronic methods of payment in the future euro zone. At the moment, 90 % of payments take place within the Member States. It is expected that electronic cross-border payments will experience an explosive increase. Many people currently use credit cards on holiday. Retailers are looking for cheaper systems. A European euro smart card will probably be cheaper. In future, companies will therefore want to offer cross-border smart cards.
In the Stevens report, Parliament indicates for the first time which direction it wants to take with regards to these future payment systems. I am glad that Parliament seems to choose a direction which offers space to competition between several tenderers monitored by the European Central Bank. The line opted for earlier of one tender, whereby one tenderer ultimately issues the card, has thankfully been abandoned. The presence of more tenderers will enhance the incentives for innovation and lowering costs, both for the consumer and for business. This is exactly what is needed for further development and encouragement of the use of technology.
Moving on to the report on the euro and the consumer, the success of the euro will depend primarily on the consumer's confidence in the new currency. Confidence in a currency means confidence in the value of the euro. Consumers will have to get used to using it, and will have to learn to judge the new prices. The rapporteur thinks dual pricing should commence as early as 1 January 1999. I am utterly opposed to this. It puts small and mediumsized enterprises, and especially trade, to great expense, which will inevitably be passed on to the consumer. Good information is in the interest of business itself. An unsure consumer who hesitates over the price keeps his money in his pocket.
Let us not lay down the law to business about how they should inform the customer about price detail, but let us leave this communication about pricing to the creativity of the sector itself. A rigid European directive is the worst solution.
The observation centres which, according to the rapporteur, will have to monitor conversion to the euro, strike me as completely unnecessary. Last June's legislation on conversion is enough to guarantee security for the consumer. In the unlikely event that businesses or other organizations abuse the situation by unlawful rounding off, this can and will be challenged legally.
Of course, it should be explained to the consumer what the euro will mean for them. Public information campaigns for the public at large form an essential part of this. But legal statutory regulations which will lead to great increases in costs, hit the consumer like a boomerang, and that surely is not what is intended.
Mr President, ladies and gentlemen, the euro must be strong and dependable. Confidence of the markets is not enough. We need the confidence of the people. That means better democracy and monitoring of the Central Bank, which is responsible to the democratically-elected bodies.
Major companies in Finland will be switching to the euro at the start of the third stage. Already 64 % of the larger Finnish concerns have said they are getting prepared for the switch. But the situation is more problematic for small companies. Only 7 % have begun preparations. And the situation is even less promising in the service sector. The SME sector is Europe's most important employer. The SMEs, however, do not have the resources to create new information systems nor always the staff skills or money to acquire them. The Commission should therefore produce an advice pack for them.
In order that the costs of transition do not overburden the taxpayer, the introduction of the euro must not mean consumers having to pay for it. The euro may be the project of the century, but it seems to be making a very sleepy entry among Member States. Education and information on the euro is absolutely essential for ordinary people, and it has come late in many areas. Confusing and inadequate information has led to an image of much dithering and secrecy, and in times of mass unemployment this has increased opposition to it. Memories of massive postWar devaluation lead us to regard money seriously. It is more valuable the less there is of it. That is why the information on the new money must be solid and comprehensive. I suggest that every Member State has a popular-style series of programmes on television, to follow on from the news, showing the latest on the euro. It cannot be possible that the appeal of a common currency is harder to get across than the absorption rate of babies' nappies.
I agree with Mr Pérez Royo that the electricity, gas, water and telephone companies must get involved by stating their customers' bills in euros as well as local currency. We cannot, however, suppose that commercial companies, for example, - and I do not mean supermarkets - would be able to train up staff members as experts on the euro, as has been hinted at here. That is the duty of the government, and it is obviously ours too.
Mr President, the introduction of the euro will obviously bring about change for all market players, and we are convinced that the positive effects will amply outstrip the negative ones. We should not worry too much about the positive effects, but we should explain them to the public. A great deal still needs to happen on that front. As far as the inconveniences are concerned, we have to make sure that they remain as few as possible, even if they are principally a transition issue. In order to succeed, we have to inform the public, but we also have to realize that information is indeed necessary, but not enough. We must realize that we need a legal and balanced framework, a framework which ensures that notes are not counterfeited; that conversions take place at the right rate, and according to the right method of calculation. We have to make sure that the introduction of the euro does not affect the continuity of contracts, that the period of concurrence of charter money in different denominations is as brief as possible, and that information is given in such a way that the consumer knows there are reasons to be confident.
Most of the issues, Mr President, are arranged by law, but unfortunately, not optimally. My group is convinced that accession contracts should not deviate from the continuity principle. We have therefore submitted an amendment in which we ask the Commission to submit a proposal to amend Regulation 1103. I would be interested to know if the Commissioner is prepared to consider an initiative to this effect.
Then there is the issue of dual pricing. The polarization of the interests of the consumer on the one hand, and retail trade on the other, is in our opinion not realistic. These interests run much more parallel than some people would have us believe. It is out of this philosophy that we have submitted Amendment No 8, an amendment in which we ask to wait and see for a bit - wait and see until after 1999 to see what the markets will do spontaneously. Then, on the basis of actual reactions from the market players, we will be able to determine what is needed, whether we need detailed regulation for dual pricing, and if so, how we can make these fit the realistic needs of all the players.
Mr President, I would like to congratulate the rapporteurs for several excellent reports with regard to the introduction of the euro. Indeed, the euro is coming. It heralds a new era and it certainly is the biggest economic project the world has ever seen. For this reason clearly its success is extremely important.
All of the reports have one common theme. The theme is that it will greatly benefit the users, whether these users are consumers, businesses or simply those involved in the operation of currencies in the international financial markets.
Mr Stevens' report in particular looks at the introduction of new technology and offers one solution in the form of electronic money. This will make it easy for people to be able to move around the European Union with electronic cash and this enhances one of the principles of the Treaty with regard to free movement, in particular labour mobility.
It will provide for safe and secure cash and it will also aid industries such as the tourism industry, which is one of the fastest growing industries in the European Union.
It is a major piece in the economic jigsaw and will unite Europe as never before. It will improve the operation of the single market and stabilize the EU economy, particularly where there is turbulence in the global financial markets. It will also foster an era of new economic cooperation and I would like to see introduced, along with this, the concept of democratic accountability. I agree with my colleagues who have talked about the introduction of a banking committee, because we need a dialogue with the European Central Bank, we need surveillance and close monitoring of the European Central Bank, and we need the European Central Bank to be accountable, so that Parliament can offer advice. But I, along with my colleagues, believe that we must never compromise the independence of the Central Bank, otherwise the financial markets will turn on the euro.
We have a huge opportunity, and a huge prize is on offer. Let us take that opportunity and take Europe into the twenty-first century and bring prosperity to the European Community.
Mr President, we have heard four very interesting reports on a subject of fundamental importance. The future credibility of Europe will be staked on the euro and the arrival of the single currency. The single currency is both a means and an end to make the citizens understand that they form part of a community in which they can travel, buy, move and so on, thanks to the single currency. The rapporteurs have to face practical problems, and we thank them for their speeches. There are other problems which have not yet emerged and which the single currency will inevitably clarify better in the next few months, if not in the next few weeks. The euro is a peaceful end-of-century revolution; it is an essential condition for providing a uniform and collective economic system which the European Union has to use as a great means of making its function understood.
There are practical problems obviously connected with the functioning of the relationship between those circulating the euro and the final user, who is the citizen, particularly as consumer. It has been recalled by other colleagues that it will be in the banks that the citizens will discover the euro, but particularly in the commercial distribution system. It will be in the shops, supermarkets, restaurants and travel agencies that he will encounter the euro, and he will have to have a commercial contact there - a small businessman, an assistant - prepared to explain, and enable him to understand how the euro operates. And so we will have to work together to provide information for the consumer and training for business. In the same way, we should not make the citizens bear any bank charges in switching from national currency to European single currency.
Finally, we would like to recall several aspects that are connected with the operation of the single currency. It is in the commercial system that the euro will be most widely circulated and known by the citizen as a consumer. Business will have to deal with the requests for information on this great monetary innovation in brief, clear, concise terms. We should therefore enable the small or large trader to provide clear answers, otherwise the cost of introducing the euro will end up becoming disruptive for all parts of the economic system: industry, production and consumer. What we want to avoid - and indeed must avoid - is that the final cost of introducing the single currency should fall on the consumer alone.
Mr President, ladies and gentlemen, the present debate follows on from the last European Council in Luxembourg. It has been particularly rich: I counted 48 speeches, which I classify as falling into two categories. First, speeches of a general and political nature, raising questions as to the appropriateness of the euro, and second, speeches of a practical nature, in response to the aims of the four reports discussed by yourselves.
I shall therefore content myself with replying to the practical questions, although I shall make two exceptions, since Mr Caudron and Mrs Torres Marques are right in front of me. With regard to the Asian crisis mentioned by Mr Caudron, the Commission considered that it should not have any impact on growth other than marginal. Of course, we must remain vigilant, as we are not crystal-ball gazers. However, we must note that the foundations of the European economy are still sound. The euro has already been allowed for by the financial markets and plays its protective role, as testified by the stability of the European monetary system, which dates back several months now, contrary to what happened in 1995. In my view, the Asian crisis - although developments must of course be closely watched - will not have any effect on the launch of the euro on the scheduled date.
Mrs Torres Marques raised a question of a general import, which appears to me of considerable value, alluding to a plea laid by German academics before a German court. It is not the business of the Commission to interfere in a debate on internal policy. In our countries, every citizen fortunately has the right to seek legal redress before the courts. But I can assure you that the euro will see the light of day on 1 January 1999. The decision will be taken on 2 May by the Heads of State and of Government. This will follow on from a sitting of your parliament, and the decision will be taken on the basis of the strict application of the one or more treaties. I believe that a majority of Member States should be in a position to participate in the euro on 1 January 1999.
Having said that, the present debate shows that this House is, quite rightly, concerned with the practical procedures and consequences of the introduction of the euro, and with the proper conduct of economic and monetary union from 1 January 1999 onwards. Rightly so, because this is the point at which the real problems and the real debate take place. I shall make every effort to reply briefly to all the problems raised, by successively reviewing the four reports presented to your Parliament.
Firstly, the Friedrich report on the impact of the introduction of the euro on the financial markets. Yes, Mr Friedrich, the Commission, like you, considers that the introduction of the euro and the development of a true European capital market should go hand in hand. That is why we have asked the Giovanini Group to draft a report, resulting in the communication of 2 July last, which you mentioned.
This document from the Commission examines a number of changes which, in the final analysis, will affect the financial markets, and describes the technical preparations necessary. These changes should guarantee the transparency and optimum fluidity of the euro markets. Among the questions raised, I would like to cite the conversion into euros of the commercial paper traded in national currencies, and of market conventions, for example, the calculation of interest due or periods of settlement, as well as benchmark issuances.
In these fields, regulations are above all a responsibility of the national authorities, and of course depend on the markets as such. The Commission has drafted recommendations, in response to a request frequently raised by market operators. Furthermore, if I have understood your rapporteur correctly, this was also his wish.
The harmonization of capital markets must be carried out by the markets themselves, on the basis of the two regulations on the legal status of the euro adopted in the wake of the European Council in Amsterdam in July. The operators have already reached a considerable degree of consensus. Here I am in particular thinking about market practices. Progress has also been made in the field of debt conversion, on the basis of benchmark indices. In my view, it is now accepted that tradable public debt will be converted at the beginning of January 1999, across all of the euro zone. That is also the wish of your rapporteur.
Furthermore, the organizations with responsibility for calculating national benchmark indices have made every arrangement to implement the necessary changes on 1 January 1999. The European banking associations and the international foreign exchange association are in particular, at this very time, defining the future European money market benchmark index. This index will I believe be known as Euribor, the European interbanking offered rate.
Other questions will require further in-depth examination. I am thinking in particular about investor protection, the regulatory framework on new financial products and the typology of financial institutions. All these questions will be given an appropriate response in the next few months. It is very important indeed to create a regulatory framework which will allow for effective market operation. This is what the Commission is working on at present.
I now turn to the second report, from Mr Ruffolo, on external aspects of the forthcoming economic and monetary union. Since the Commission, on 23 April last, put forward a communication on the consequences of the introduction of the euro on the economic and monetary relationships of the Union with third countries, the European Council meeting in Luxembourg in December clarified the procedures for the implementation of the provisions of the Treaty, and here I am thinking of Article 109, relating to exchange rate policy, the definition of the external position of the Union, and the representation of the euro zone.
As regards the exchange rate policy - and here I take advantage of the situation to respond to questions which have often been raised outside Parliament on this subject - the European Council, by emphasizing the responsibility which will be laid upon the Community due to the introduction of the euro, is insistent on the necessity for full application of the provisions of the Treaty to ensure that, as between the Council and the European Central Bank, there is an exchange of views and information on the euro exchange rate.
The Commission will provide for the permanent tracking of market developments. The question will be regularly examined in the Committee on Economic and Monetary Affairs and Industrial Policy which, from 1 January, will take over from the Subcommittee on Monetary Affairs. On the recommendation of the Commission or of the European Central Bank, the Council may in exceptional circumstances formulate general orientations for exchange rate policy with regard to non-Community currencies, in accordance with Article 109 Paragraph 2 of the Treaty. Similarly, on a proposition from the Commission, the Council will be required to draw up the Community position on international questions which have a particular bearing on economic and monetary union, pursuant to Article 109, Paragraph 4 of the Treaty.
I believe the conclusions I have just formulated very broadly answer the question raised by your rapporteur on the interpretation of Article 109.
After hearing this morning's debate and the opinions from various quarters, I wish only to lay emphasis on two aspects of Mr Ruffolo's report.
Firstly, with regard to the need for evaluation of the surplus dollar reserves of the European central banking system, I would say that the existence of this surplus has yet to be proven. At all events, the Commission believes that it is not its responsibility to give instructions to the European Central Bank on the manner in which it is to manage currency reserves, as that could well be perceived as an attempt to limit its independence.
The second aspect which I would wish to emphasize relates to the particular wish expressed by some of you this morning to fix a benchmark value for the euro to dollar exchange rate. I would remind you that the parity of a currency cannot be decreed. Of course, there is no question of setting up an over-valued or under-valued currency, Mr Rübig. What we should work hard to introduce is a stable currency. I agree with Mr Ruffolo's speech, and I also agree with the comments made by Mr Fourçans and Mr Harrison on this point.
At all events, the Commission considers that the introduction of an exchange rate regime based on bands of fluctuation seems to be more than premature with regard to the current configuration of the international monetary system. I agree in this respect with Mr Fourçans' comments on target bands. I believe that current developments in Asia should prompt us to be particularly prudent in this field, and we should never forget that the exchange rate is the result and not the prime object or instrument of economic policy.
Nobody here this morning, it would seem, raised the representation of the Community at the international level. I wish nevertheless to say a word about it, because it is an important point. The Heads of State and Government emphasized in Luxembourg that the Commission would be associated with the external representation insofar as this was necessary, so as to enable the Commission to exercise the role assigned to it under the Treaty. These conclusions of the European Council, in accordance with the wish of your Parliament, confirm the need for a common approach to the euro zone on the question of its representation in international monetary meetings and authorities. The European monetary union must speak with a single voice. This objective, which in my view has been reaffirmed by the European Council, needs to be translated into reality, by determining on a case-by-case basis the best possible representation of the Community in each of the international bodies, depending on its interests. This is the work of the next few months, and I can assure you that the Commission has not been idle, and will continue to spare no effort to ensure it has a proper place within the representative bodies - in spite of contrary attempts from certain Member States, I might add.
The third report is from Mr Stevens, on electronic money and economic and monetary union. The reflection proposed by Mr Stevens on the concomitance between the emergence of electronic money products and the introduction of the euro is particularly interesting, although I do not share his pessimism. I would say to Mr Nordmann that it is not possible to shorten the three year forward period between 1999 and 2002. I shall not go into details. Simply remember that there are seventy-two billion coins to be minted, and twelve or fifteen billion bank notes to be printed. Materially and physically, we need the time to do this.
Mr Stevens' thinking appears to me to be very much in line with the current work of the Commission. It is an observable fact that the development of electronic money is a matter for market choice and, like your rapporteur, the Commission believes that the most important questions are the following ones. Firstly, there is the question of control and supervision. Mr Scarbonchi emphasized this point and rightly so. The development of electronic money raises the problem of the scope and procedures for supervision by the competent authorities, particularly with regard to monetary policy. An appropriate framework for supervision must be defined. In 1998, the Commission will make a proposal for a directive on this subject.
Then the question of acceptability is an issue. It is essential to ensure public understanding and confidence in the new means of payment. Similarly, the stability and integrity of existing systems must be guaranteed. Then there comes the question of free competition. This principle, which is the basis of the proper operation of the internal market, should also prevail here. Any potential prerogative, granted on a de facto or de jure basis to an institution of one kind or another with regard to the issuance of currency should be very attentively examined. There is no question of restricting competition, Mr Watson: it is a question of being clear about the application of competition rules. This will also be the subject of a proposed directive next year.
Finally, there is the issue of security. The development of electronic commerce and security of payments requires products to be reliable, user friendly, efficient and secure. In these four fields, as your rapporteur suggested, we need protection against fraud. Such protection is mentioned in the Commission communication of April 1997 on the European initiative in the field of electronic commerce. Like your rapporteur, the Commission is in favour of the principle of a regulatory framework for interoperability and stability in the financial system, while also assuring public confidence and guaranteeing the plurality of issuers of electronic money.
In July 1997, the Commission adopted a recommendation setting out a number of rules in the field of transparency, responsibility, and avenues of legal redress in the context of the relationship between the issuer and the holder of an instrument of payment. While promoting electronic commerce and the information society, the Commission intends at the beginning of 1998 to draft a proposal for a directive on the issuance of electronic money, which will be a response to the criteria I have just alluded to. Furthermore, we are thinking about questions relating to fraud and forgery in the field of new means of payment. Some of these questions are delicate. Discussions are continuing. They are taking place not only in Europe, but also in the United States and Japan. Having said that, the existence of transparent and reliable electronic money products will undeniably make the move over to the euro easier, and constitutes a positive aspect.
Finally, the fourth and last report, from Mr Pérez Royo, concerns the euro and the consumer. Mrs Randzio-Plath, I agree with you: the euro is not a currency for the rich; the euro is not a currency for the financial markets; the euro is a currency for Europeans and for all Europeans. They must be able to identify with their currency. This is why the report from Mr Pérez Royo is a useful part of the current work being undertaken on practical aspects of the euro. I would draw particular attention to a twin concern expressed in Mr Pérez Royo's report, regarding consumer information and the risks involved in moving over to the euro, which have been raised very often this morning. I want you to know that the Commission shares the same concerns as your rapporteur, and that is why it decided to hold a new round table on 26 February, with all the social partners and interested organizations in Parliament, the Commission and the Council, in order to reach a consensus approach to a solution to the problems and positions which are still pending.
Let us look at the first concern, consumer information. Mr Gallagher, Mr Fitzsimons and Mrs Cardona raised the problems of information campaigns. These campaigns, which were launched by your Parliament with the Commission, are precisely a response to the concerns raised with regard to satisfying the requirements and requests of consumers, and in these campaigns, all sorts of ideas could be dealt with, such as the telephone lines which you mentioned. Mr Paasilinna, if nappy manufacturers are as good at selling their wares as is suggested, we could perhaps call them in to rescue us and help us promote the euro! We need to be able to draw on goodwill from every quarter, but, like Mr Hoppenstedt, I believe it is important to underscore the need for trust. In this respect, your rapporteur has raised three questions: training, education and information. In addition to its recommendations to national public administrations, the Commission will present the recommendation on the euro and the educational world. This will, I believe, reassure Mrs Torres Marques. This initiative will indicate to the Member States the type of actions that could undertaken.
Dual price displays were much mentioned this morning. Of course this is important, but this is not the only means of consumer information. Having said that, the Commission has taken note of your suggestion, according to which legislative measures should be taken if voluntary dual price displays were found to be lacking. Even so, at this stage, I wish to state clearly that we have a preference for a voluntary and non-bureaucratic approach, for the voluntary one is the only one which can take account of the special features of each business sector and retail distribution system. Of course, there must be no unnecessary disruptive burden on small retailers, due to the imposition on them of costs which might in the final analysis, at least in part, be passed on to consumers, or which might cause consumer confusion. You should also be aware that at present retailers and banks are intending to use dual price displays, using methods which differ according to the products and technologies used.
This morning several of you spoke about observatories, whether local or national, and the Commission will examine this proposal, with which there was not unanimous agreement, if Mr Langen's words are anything to go by. These observatories would track the introduction of the euro from the point of view of price developments, and the provision of proper consumer information. I nevertheless wish to state that these observatories and their remit lie within the scope of the national legal systems. Therefore, some care must be taken to ensure that the observatories are compatible with individual Member State structures.
Finally, I come to your rapporteur's second concern. This morning many speakers emphasized, many times, the need to keep down to the minimum the costs to the consumer of moving over to the euro. This is of course the Commission's objective, and we proposed it in May 1995 in our Green Paper. Consumers should not in any way be adversely affected by the introduction of the euro. I agree with Mr Harrison on this point - and there should be no cost to the consumer with regard to anything which is in the nature of being unavoidable in the move over to the new currency.
The Commission notes your suggestion of an approach based on legislation for all matters involving the exchange of coins and banknotes, the number of states participating in the transitional period, and the swapping of national banknotes and coins into euros on 1 January 2002. The Commission has set up a group of experts to study the question of the banking expenses relating to the conversion of home currencies into the euro. At this stage, while I share the objective of your rapporteur, the group is moving towards a more flexible solution, based on a commitment from the professionals, and particularly on the eventuality of a code of conduct subscribed to by the credit institutions, on the basis of a recommendation of the committee on credit establishments, and which the banks might agree to on a voluntary basis. However, on all these questions, the approach of the Commission is a pragmatic one. The players must be offered the possibility of devising the appropriate solutions themselves. This a principle of devolved responsibility, and it is only if solutions are tardy or are unsatisfactory, that stricter measures should be envisaged.
Finally, consumer protection was mentioned many times this morning. With regard to criminal sanctions, I would remind you that there is no European criminal law. For this reason, the responsibility for sanctions lies essentially with the Member States, even though the third pillar opens up new perspectives in this field. The two regulations on the legal status of the euro, in the unanimous opinion of the Member States and the competent professionals, offer every necessary guarantee in the field of contract law. It is now necessary to see to it that transparency and the prohibition of unlawful contractual clauses are assured and, if consumer protection directives have to be adapted, let us do so - which is something I suggested and proposed in October 1996, by the way.
In conclusion, permit me to say that the Commission is delighted at the active participation of your Parliament in the analysis of the practical consequences of the introduction of the euro and in the search for appropriate solutions for citizens. The Commission will take great account of your ideas and suggestions in its continuing work. We need to set ourselves the target that, by 2 May, when the Heads of State and Government draw up the list of countries, all European citizens will have had comprehensive information on all the consequences and all the solutions to be brought to the practical problems which they are raising.
Commissioner, I would just like to emphasize again that in the course of this debate all the speakers who have called for dual pricing in the interests of consumer protection have in no way been suggesting that the interests of consumers and the interests of small and medium-sized companies and individual retailers should be played off against each other. Although we consider it fundamentally important that practical and inexpensive arrangements should be put in place with a minimum of red tape, the Commission also has a duty to protect consumers.
Mr President, I asked the Commissioner a very specific question, and I do not believe I received a reply. I asked specifically whether the Commissioner is prepared to take an initiative to amend Regulation 1103 of 11 June 1997. This regulation makes a number of provisions on the introduction of the euro. It establishes the principle of continuity, but it does leave space for accession contracts which deviate from this principle, for accession contracts which affect continuity. We have problems with this. We submitted an amendment to this effect. Parliament requests that this regulation is amended, and I would be grateful if the Commissioner could tell me if he is prepared to take an initiative in this direction. I think it is absolutely vital if we want to keep or win the customer's trust.
Mr President, I have taken good note of Mrs Randzio-Plath's comment. I am in agreement with her on the objective and, I hope, on the means to achieve it.
I would like to respond to Mrs Thyssen. I believe that today we need to realize that, firstly, the regulations on the legal status of the euro - adopted unanimously - are in my opinion beyond all amendment, as there would be no unanimous position within the Council for any amendment.
Secondly, I note that there is convergence of opinion from all quarters regarding the satisfactory nature of the regulations, and on the necessary guarantees they offer in terms of continuity of contract.
Thirdly, Mrs Thyssen, if this raises a problem with regard to unlawful contractual clauses, I believe I have said that I am ready to look into a modification, or an adaptation of the consumer protection directives, in such a way as to ensure the transparency of contracts, and the prohibition of unlawful clauses contained in them. If you have practical problems, do not hesitate to lay them before us in writing.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place today at 12 noon.
Votes
Madam President, I have to say that concerning paragraph 17, the Greek translation contains certain errors which I would ask the Parliamentary services to correct. The same is true for paragraph 31. The Greek translation of the text must be corrected. Consequently paragraph 17 and paragraph 31 require a corrigendum as regards the Greek translation.
I would also like to make an oral amendment to Article 33 to correct an error there: in paragraph 33 the text that the Members of this House have says: "I remind you that the aforementioned joint agreements between rail companies 'must contain provisions'...' . I would ask that this be corrected to "must not contain provisions...' .The Committee on Transport and Tourism voted on the text as I am proposing it to you now, that is "must not contain provisions...' . Now the text says "must contain provisions..' , which totally changes the sense of this sentence. I therefore propose orally that paragraph 33 be amended by adding the word not . In English it is "must contain' while it should be "must not contain...' .
Mr Sarlis, we have all understood, and in all languages. Simply, when you say to us that it is just a question of adding a negation, everybody is fully aware of the fact that this totally changes the way we are going to vote. I would like to know, and Mr Wijsenbeek will certainly enlighten us on this point, whether this is a correction, that is to say, whether what should be submitted to the vote does effectively include the negation, and that therefore the text that we have has no negation simply as a result of an error, or if this is an oral amendment, the aim of which is to introduce the negation, in which case the oral amendment is a very substantial one.
I am in total agreement with the rapporteur.
Are there any objections to taking into consideration the oral amendment of Mr Sarlis, supported by Mr Wijsenbeek?
(Parliament accepted the oral amendment)
(Parliament adopted the legislative resolution)
The report embraces the deregulation and liberalization of access to the railway infrastructure. There is no way that we can support the political line which the report depicts. Deregulation would adversely affect employment, reduce efficiency, damage 'public service' interests, destroy a supportive division of costs between rural and city consumers, and adversely affect the legal employment position of the personnel concerned. As Social Democrats, it is totally impossible for us to support such a political alignment of society. Railway transport is a social service where the profit motive should not be everything.
The obstacles to the free movement of persons in the European Union have been progressively eliminated. The move towards the dismantling of borders has accelerated.
To accompany this irreversible legal process and complete it, we need today to develop an ambitious and high quality policy in the field of rail transport in Europe, for persons and goods.
Here it is no longer possible to reason on the scale of our national companies, which are often heavily in debt.
Trans-European networks, branching out as extensively as a nervous system, must be developed on the European scale, in the spirit of Directive 91/440, involving the interconnection of existing networks (including in the Scandinavian countries), the extension of the great axes, transit and access to traffic.
All this will only be possible in practice if orientations supplementary to the current provisions are defined. A more flexible management better adapted to customer requirements, with open competition in a free market, must gradually be introduced.
Unless these measures are rapidly taken, we will not be able to guarantee European citizens the survival of their rail transport, under financial conditions acceptable to the taxpayers.
I therefore share the conclusions of the European Commission's White Paper, and I approve both the orientations and the provisional timetable for the Sarlis report.
The introduction of a minimum of competition, in particular for long-distance freight transport, would rebalance the single market, and create the conditions for rail which road already has in its favour.
With its White Paper on the revitalization of the railways, the European Commission is returning to a philosophy which is dear to its heart: only immediate and unconditional liberalization will ensure the viability of the rail sector.
We cannot subscribe to such an analysis. Competition must not be an absolute criterion, or an end in itself.
At the time of the publication of the White Paper, very strong reactions were heard in condemnation of the determined pursuit of free-market objectives by the Commission. In my view, the report which is submitted to us for our scrutiny has not taken legitimate measure of the concerns of professionals in the rail industry.
This report recommends liberalization by stages - as has been done in the air sector. However, this approach is not appropriate. By forcing the pace of liberalization - even if it is staged - there is a risk of damaging the rail sector rather than revitalizing it.
The Commission must - in collaboration with the interested parties - undertake an assessment of the application of the basic directive before envisaging its modification along more free-market lines.
Finally, I am concerned at the absence of provisions relating to the social and labour relations dimension. In ten years, the sector has lost 500, 000 jobs. To accept the principle of liberalization, as set out in this report, would only increase job losses.
For all these reasons, I can only condemn this report.
The report by our colleague Pavlos Sarlis is a serious one, but I can absolutely not subscribe to the proposals that he is submitting to us today.
Indeed, I do not believe that the future of rail transport requires increased liberalization. The example of Great Britain in this field shows us the hard and stark reality of liberalization for passengers, in which the only objective of the private companies is profitability, at the expense of a universal service reduced to the purely notional, and which will be completely sidelined.
Creating a European network of railways by liberalizing them is in practice to take them just a little bit further away from the less favoured regions, whose lines are not very profitable, and 'breaking up' what little remains of proper town and country planning. A network is only properly European if its branches stretch out across the whole of Europe, and not simply into the rich and profitable areas.
If we do not go in the direction of an extensive and widely accessible service, we shall be condemning rail transport. How can we imagine that private companies could commit the colossal amounts of investment which appear necessary for the future high-speed networks without passing on the cost to the users, and without eliminating the lines which are in book-keeping terms less profitable.
Finally, while I cannot vote for the report in its current state, I ardently desire the introduction into it of the obligation of service to all regions of the European Union, and for the respect of national special features and statutes, so that the railways become a true public service, enabling the all-round improvement of the environment, by reducing the preponderance of road transport.
As a French socialist, I cannot vote for the Sarlis report, just as I cannot approve the European Commission's proposal.
Indeed, we grant an essential priority to the development of the railways, particularly for social and ecological reasons, and for reasons of planned use of space.
That being the case, how can immediate or even staged liberalization be accepted, which would inevitably bring with it its load of redundancies and exclusion?
This is a purely economic vision, which absolutely fails to take into account the human dimension, and in this respect I cannot accept it.
The SNCF is just beginning to climb out of the abyss, and this is certainly no time to push it back down again.
Can we still take the risk of increasing the unemployment figures in Europe? I am raising the question, but in my view the reply is clearly "no' .
The report raises several important structural issues relating to railways and transport as a whole within the EU. It is quite clear that railways must be expanded and improved to be able to meet competition. There is everything to gain by increasing rail transport in EU countries, in terms of both freight transport and passenger transport.
On the other hand, I do not think deregulating the market is the best solution to the current problems of rail transport. Instead I believe that people should put some concrete action into all the empty words about favouring the railways which we are always hearing from the Commission and the Council. Turn these empty words into action by, among other things, greatly increasing financial support so that railways get as much financial support as roads, and by letting road transport pay for all its costs - including environmental costs - as we in the Green Group have previously proposed.
Railways are a superior form of transport when you want minimal environmental impact, particularly where freight transport is concerned, and the cost of the railways today would be easily recovered if you included what it costs to restore the environment after all the pollution from road traffic.
Despite the alarming loss of jobs on the European railways (around 500, 000 in ten years, one third of total employment in the sector); despite the fundamental role this means of transport may play in the preservation of the environment; despite the loss of importance of the railways, with the increase in options available, with the increase in unfair competition from road transportation and with the lack of investments, at national and Community level, that have made it impossible to improve or renovate infrastructures, that have disregarded management adaptations to the new requirements and allowed the quality of services rendered to decline deliberately; despite indicating the situation and some of these causes, the Commission wants the "strategy to revitalize the European railways' to study and speed up the privatization and liberalization of the sector.
The Commission does not propose to attack the causes, nor is it thinking of proposing any alternatives. It is not paying attention to the social consequences of the direction it wishes to take, although it admits that unemployment will get worse. It is basing its strategy on the enthusiastic support given by the great patronage of the sector, eager for the enormous profits in sight, broadened with the prospect of the Union's expansion eastwards. It is advocating the immediate amendment of Directive 91/440/EEC, refusing to make the balance, to permit not only an accounting separation between the management of the infrastructures and the management of the transport, but also a legal separation speeding up the privatization of transport operation - the profitable sections of the current railway companies. It does not wish to reflect on recent experiences of privatization of the railways (in Thatcherite England) where, along with unemployment, no improvements in quality have been recorded and public services have got worse despite the fact that the private companies have received subsidies for their respective implementation.
The Sarlis report, in turn, limits itself to supporting the strategy of the White Paper. It does not study or propose alternatives that might pass through an increase in public investment at all levels, an increase in cooperation from the national companies in the establishment and operation of high-speed passes and in an improvement in the quality of the supply. The Sarlis report limits itself to introducing phasing into the Commission's privatization strategy and advocating further social measures to reduce the disastrous consequences on employment.
In this context, we can only vote against the report and reject the strategy proposed by the Commission, hoping that it will not be approved by Council.
It is satisfying to note that the corresponding committee has succeeded in reaching a sensible and balanced line on the Commission's White Paper on a strategy for an efficient and modern railway system. It is gratifying that Parliament and the Commission are already united from the outset in wanting to ensure the survival of the railways. The railways are now on the verge of losing the fight against cars, lorries and buses. But Europe cannot afford to lose rail as a means of transport, out of consideration for the environment and because of the increased freight transport between the EU, eastern Europe and central Asia.
First, I would like to congratulate Mr Sarlis for his report. He has put his finger on a number of problems which should prompt reflection by all interested parties.
It is important to push on with the railways policy inside the European Community, and well beyond.
It is absolutely necessary to accelerate rail transport if it is wished to develop it as a means of transportation. For this reason, there are 'freight corridors' , and I am delighted that, for once, some of the European railways have been able to get ahead of the political world, by creating 'freight corridors' . As we now discuss this report by Mr Sarlis, some of these 'freight corridors' are already operating between Belgium, France, Luxembourg and Italy, with extensions towards Spain, and it should be pointed out that a similar agreement between Germany, Austria, the Netherlands, Denmark and Sweden has been signed. It should come into force in a few months. This new approach of collaboration between railways presages well, and I would like to congratulate the managers for their courage. I hope they will receive the support of governments and also the trade unions.
I continue to believe that the White Paper on the revitalization of the railways recommends a liberalization which I cannot accept. When you read that since 1985, 500, 000 jobs have been lost in the railways, and that the intention is to eliminate still more jobs, I think we have reached a point where the railways, till now a very dependable means of transportation, see their safety put at risk.
On the other hand, I regret that the Commission has limited itself to a sketchy outline of the repercussions of restructuring. I even believe that the Commission considers these repercussions as a lesser evil, when compared to the possible alternative of continued deterioration in the sector. Consequently, the Commission passes over in silence the fact that the repercussions risk being very different in the various Member States, as liberalization benefits companies working in environments where the social benefits of the workforce are curtailed. The result will be a substantial flight of rail business away from the countries where the levels of social and worker protection are high.
I therefore believe that the Commission should provide for support actions for liberalization in the EU rail sector, with bottom-up harmonization of conditions of competition, and in particular of social and labour conditions.
In spite of these comments, I shall vote in favour of Mr Sarlis' report.
Mr President, I am supporting this report today as it can help our railways survive and prosper into the future. This is vital not only for those who work in the rail sector, but also as part of our efforts to move freight traffic from our congested roads onto more environmentally friendly rail.
The report strikes a sensible and fair balance between granting free access to railways for companies operating international freight business, and ensuring decent working conditions and training for staff.
The report is also right to call for equal VAT treatment for all forms of transport, so that rail gets a fair chance to compete for transport business.
In future we should also ensure that there are connections between the various freight freeways so that a genuine network for international freight can be created. Our economy, our environment and the jobs of our railway and transport workers can all benefit if we act now to ensure the viability of rail freight business.
Desama Report (A4-0384/97)
I would like once again to congratulate our colleague Claude Desama for the quality and readability of his report, for the pertinence of his analysis and for the interest of his proposals.
There is no doubt that we are at a turning point in space activities, and hence for our European space industries. From a pioneering epoch we have now moved straight on into an era of commercial warfare, where the strategies deployed offer financial risks associated with opportunities for profit in equal number.
Like the rapporteur, I believe that increased synergy between the various players in the space industry is imperative. Faced with American and - in the longer term - Asian competition, it is important that we move towards greater concentration in order to maximize the enormous investment required for research and development in this sector. It is also important not to reduce public funding of research, but rather to increase it. The future depends on our political will.
I share the declared determination of Claude Desama to include in his report the necessary environmental dimension of space technologies, both in terms of prevention of natural disasters, and in terms of cleaning up space debris.
In this field, the awareness which came to the fore at the Kyoto summit has attracted a great deal of attention, and it now behoves the European Union to take the lead, both in competitiveness and in environmental terms. The generations to come cannot but be grateful. Space and associated fields can make a useful contribution.
The European Union, in space as in other fields, must go in the direction of renewal and modernity. To go forward, we must be able to anticipate. It is important that, right now, the proposals put forward by Claude Desama should be rapidly put into practice.
Space projects should not be carried out if they require the use of nuclear material, if they could involve effects on the climate through the destruction of the ozone layer or problems with waste products in space.
Friedrich Report(A4-0383/97)
Sweden has decided not to join EMU, even though it qualifies for membership. This is a decision which we support. The single currency project is an immense gamble being made with the employment, social security and welfare of the citizens as the stake.
The Commission communication on the impact of the introduction of the euro on the capital markets, like the European Parliament's Friedrich report, is somewhat disappointing, as it deals with this vast subject from a rather over-simplifying technical angle. No-one doubts that there will be problems 'redenominating' debt in euro, in ensuring the continuity of benchmark indices, in harmonizing market conventions and in altering the values of securities. But there is no doubt either that the technicians will be able to solve these problems.
We would have wished that the documents submitted to us today contained a wider vision of the impact of the introduction of the euro on the capital markets. It is clear that if the single currency is introduced on schedule, the work of the professionals in the financial industry and in the operation of the capital markets, and the centre of gravity of the financial marketplaces, and the European financial landscape itself, will all be changed.
Of course, this will not mark year one in a new era of the European management of savers' investment portfolios, as some pretend. For many years now investors have been diversifying their investments, and OPCVM mutual funds have ensured that diversification is within the grasp of each individual. Many owners of investment portfolios, even on a limited scale, now own European SICAV mutual funds.
What is true, on the other hand, is that the introduction of a single currency can be a spur to financial innovation, and make diversification a little easier, by eliminating exchange risks and providing an incentive to the levelling down of legal and tax differences between markers. For this reason, I was expecting the European Parliament's report to contain, as in the past, glowing demonstrations of the ability of a wider and more liquid capital market to reduce the cost of borrowing, for example. No such thing!
If we try to adopt an even broader viewpoint, we are forced to the conclusion that the financial innovations and economies of scale in the management of the capital markets, after the introduction of the euro, will be of little interest if, at the same time, the economy falls to pieces. That is the real question. We need to guard against the illusions fostered by the technicians, as reflected in the Commission communication and Parliament's report. When all is said and done, monetary union will make us more losers, in terms of new rigidities and economic turbulence, than we are gainers, as a result of technical simplification.
From today's report and the subsequent debate it is clear that engineers and economists are working flat out to solve the practical problems caused by the structure of EMU. This is in spite of the fact that the idea of a single currency is unwanted and very abstract for the people of Europe who are instead concerned about social welfare and the possibility of establishing an environmentally sustainable society.
The only right thing to do would be to immediately stop the process and instead initiate an in-depth debate with the citizens. Changing to a single currency is an issue of such magnitude that it should definitely be the subject of a referendum.
Because the above-mentioned reports concern the - in our opinion - mistaken introduction of a single currency, we cannot vote for them.
In conclusion, I would like to say that we share the view of the Swedish economist who compared watching the introduction of the single currency with standing on the quay and watching the Titanic sail off into the distance to its fate.
The Danish Social Democrats have today voted for the report by Mr Friedrich concerning the impact of the introduction of the euro on Europe's capital markets. When EMU is implemented it will create the third largest stock market after the USA and Japan, which will therefore be a very attractive market for investors both inside and outside the EMU area. The report mentions that there will be a flourishing share culture as a result of the euro. The Danish Social Democrats are able to support the report, but point out that Denmark is not taking part in the third phase of economic and monetary union.
Economic and monetary union is a high-risk project. The EU is not an optimal currency area, and the economies of the different Member States are far too different to be able to implement a single currency. The single currency is also more of a political project than an economic one, leading to increased centralization in the direction of an 'EU State' . There is also a high risk that EMU, with its one-sided preoccupation with fighting inflation, will lead to increased unemployment and increased regional imbalances. In the accompanying resolution, the Group of the European Liberal, Democrat and Reform Party has said no to participation in EMU.
Against that background, I have abstained or voted against the four reports on the euro.
Ruffolo Report (A4-0338/97)
Madam President, I wish to speak more generally on the problem of the euro at a time when, in a world market, the currency will be regional, and even so not completely regional, as Great Britain at least will not be participating. In other words, we will be dealing with continental currency, a sort of monetary Anschluß, and I would remind you that, in the case of the Anschluß, there was at least a referendum.
Currency is rather like Buddhism, it is a small vehicle for the transmission of information. In this particular case, the euro will be a vehicle for conveying information for a society of 17 million unemployed people, 50 million impoverished people, on an ageing continent which is subservient to the United States. Just look at the World Trade Organization. How will the euro change the position of the European Union in the world commercial negotiations of the year 2000?
Basically, Mr de Silguy is a little bit like the Africans: he confuses the symbol and the symbolized. If you are a consumer of powdered rhinoceros horn, your virility is not thereby improved. The symbol may be heightened, but not that which is symbolized. The euro, at root, may in hormonal and media terms prompt a degree of fantasticism. But in economic reality, nothing will change.
It is interesting to note that this report reinforces our argument in Sweden against joining EMU. Economic and monetary union is going to lead to increased demand for a more common financial and tax policy. In paragraph N the report raises the need for a coordination of tax policies, and in paragraph 8 it talks about the harmonization of tax obligations.
We are convinced that a coordination of the common financial and tax policy would result in the Scandinavian model of universal welfare losing out to the Christian Democrat policy of a low tax burden to provide a 'freedom of choice' which is only going to benefit the well-off in society.
The Danish Social Democrats have today voted in favour of the report by Mr Ruffolo concerning the external aspects of economic and monetary union. The report points out the desirability of conducting a monetary policy which moderates long-term interest rates without weakening the demand for price stability. The rapporteur has stressed that the value of the euro against the currencies of third countries shall correspond to the real intrinsic value. The Danish Social Democrats support this report, but point out that Denmark is not taking part in the third phase of economic and monetary union.
Stevens Report (A4-0417/97)
Madam President, the Stevens report draws our attention to the twin revolution facing the European financial environment in the years ahead. One of these revolutions, under the control of the authorities, is likely to be the single currency. The other, and spontaneous, revolution is electronic money. This second revolution, a private enterprise initiative, could rapidly gather pace if it were given an appropriate regulatory framework, as the services it will render in everyday life are great. A single chip card can make everyday payments in several currencies, and provide a number of other functions.
In fact, however, the two revolutions are, in the eyes of the European authorities, far too ambitious an undertaking if pursued simultaneously. It was too risky, as they saw it, to fundamentally change citizens' habits, and make so many demands on people as to provoke rejection. The authorities therefore preferred to concentrate all efforts on the single currency, even at the expense of a delay in the introduction of electronic money.
This choice appears to be highly regrettable, as the developed countries are at present locked into ferocious competition for leadership in this market. Europe has a great deal going for it. It is even at the cutting edge of smart card technology. But in the absence of mobilization by the authorities, we risk being overtaken by the Americans.
There is worse to come. If we had encouraged the development of electronic money, we would have realized that it provides an answer to the many questions that the single currency is intended to solve, notably problems of foreign exchange for people travelling from country to country. While eliminating the practical difficulties of handling many currencies, including currencies well beyond the euro zone, the electronic purse would ensure the continuing flexibility of national exchange rates, which in our view is indispensable if our economies are to adjust flexibly, which is precisely what the euro is intended to prevent.
Hence, the single-currency mistake may well delay the revolution in electronic money in Europe, for the sake of a single currency which will, with hindsight, be seen for the illusion it is.
Since Sweden is not going to participate in the introduction of EMU, we have decided to abstain from voting on this report.
The introduction of the euro will greatly benefit consumers, leading to greater competition and ultimately lower prices for goods and services. It will also obviate the need for currency transactions and costs. Greater efficiency in financial transactions will also be inevitable.
As a consequence, the single currency provides an ideal opportunity for the greater use of electronic transactions and smart cards. I therefore welcome Mr Stevens' report as a useful contribution as to how a proper regulatory framework can be established to ensure a smooth transfer for the introduction of electronic money on a Europeanwide basis.
However, it should be acknowledged that despite the benefits of the single currency, some consumers are considerably apprehensive. The one way to assuage these fears is to ensure in relation to the use of electronic money that the most stringent safeguards exist to prevent fraud and abuse of privacy.
The Danish Social Democrats have today voted for John Steven's report concerning electronic money in the countries which take part in the third phase of economic and monetary union. The report deals with the problem of who should have permission to issue payment cards with electronic money within the EMU area. The view in the report is that institutions other than banks should be able to issue these payment cards, which shall, however, be done according to specific rules which the Commission is being asked to draw up. The report stresses that the European Central Bank together with the competent authorities should keep a close watch on the electronic money market in Europe. The Danish Social Democrats agree with the above points of view, but point out that Denmark is outside the third phase of economic and monetary union.
Pérez Royo Report (A4-0415/97)
This report does not mention the great risks consumers are being exposed to by a single currency in an area which is not optimal.
Nor does the report mention the high conversion costs which the introduction of a new currency involves with regard to the conversion of vending machines, computer systems etc. It is clear that it is the consumers, the citizens, who will have to pay for all this in the form of higher prices and taxes.
The Pérez Royo report presents the consumers with a balance sheet of the costs and benefits of the euro, but is short on inspiration. In practice, the personal benefits are apparent only for persons living on national borders (some 40 million out of around 370 million across Europe) and for people who frequently travel as part of their work. For others, who go abroad on average once every five or six years, the savings on foreign exchange appear to be of less interest. The same applies to the 'easy comparison of prices of goods and services in the various Member States' , as the Pérez Royo report puts it. Although a degree of acceleration in cross-border purchases with the euro can be expected, we should not lose sight of the fact that the financial and other intermediaries are already well acquainted with price differentials between countries, and exploit them insofar as they can. Finally, the report cites a third advantage: the low interest rates resulting from a sound monetary policy. On this point, the sales pitch needs to be rewritten, because this benefit, although attractive at the time of Maastricht, seems to be somewhat off the point today, when interest rates have fallen to a very low level.
Overall, however, the euro will certainly be an incentive to competition, and the consumer, at least initially, should gain. But it should not be forgotten that, as far as the consumer is concerned, the balance sheet does not stop here. On the one hand, the consumer is being asked right now to give up his or her national currency, at some personal cost, something which apparently had not always been understood. On the other hand consumers, who are also producers, and unfortunately sometimes unemployed, wonder what will be the impact of the euro on the overall economy. On this point, the claims which were so enthusiastically made at the time of Maastricht, when we heard promises of millions of jobs, are being prudently watered down. Very serious economists are publishing cautions against the risk of disorganization between countries, and increasing unemployment, as a result of the euro.
It is therefore likely that the closer we are to the switch-over date, the more citizens will raise questions, and the more they will express their qualms. The difficulties imposed on them by the transition period may well be a focus for all their discontent.
The European Council in Madrid decided in December 1995 on the scenario for the move over to the single currency. These demands are before us now, as we prepare the citizens of the European Union to the best of our ability.
As the rapporteur has emphasized, we have every right to expect many benefits from the single currency, and one in particular: increased transparency in the pricing of the various goods and services in the Member States. This transparency should result in an acceleration of competition, and as we hope, a fall in prices. On the other hand, consumers who go to another Member State will benefit from the elimination of foreign exchange costs.
Even so, we must be conscious of the fact that introducing the single currency raises a number of questions about the way it is implemented. Moving over to the euro will actually result in fundamental changes in the lives of each and every one of the consumers in the Union.
It is within a context of some scepticism from our fellow citizens that we enter the most delicate phases of the introduction of the single currency. We must bear in mind the emotion and affection felt for their national currency by citizens in their respective Member States.
It is fundamentally necessary to ensure that the euro does not, in this period, become a scapegoat for all the evils in our society, and here I am thinking in particular about unemployment.
The fact that some may, during the transition period, have access to the euro on the financial markets and in the stock market, at a time when other citizens are unable to do so, may give rise to a certain frustration, and the feeling that there is a two-speed currency. The report before us today lays particular emphasis on the directions we need to go in, and on the measures which are absolutely essential.
Firstly, emphasis should be placed on the critical components of education and training in all sectors of social life, beginning with schools, universities, consumers' associations, associations of older people, etc.
Secondly, like the rapporteur, I believe that the dual price display system of the euro alongside national currencies should be introduced as soon as possible in the retail trading environment. We should accustom our citizens to think in euro terms.
Thirdly, during the transitional period we need to pay close attention to keeping down expenses related to currency conversion between national currencies. In this respect my wish is, as has been emphasized by the rapporteur, that the Commission should propose regulations laying down that the conversion of bank notes from national currency into euros should be cost-free for citizens.
As a symbolic act of unification, the euro requires of us European parliamentarians, more than ever before, to be out in the field, as the advocates of a Europe that is on the move.
The report of Mr Perez Royo makes a cogent and convincing case for the introduction of the single currency. However, the European Parliament does not need to be persuaded on this issue. It is European citizens at large who need to be informed about the benefits of the euro and we must do more to present the arguments and issues before them.
I am alarmed at the widespread ignorance and lack of preparation that exists, including in my own country and especially among SMEs. We must rectify this immediately.
I agree with Mr Perez Royo's proposals, especially the early introduction of dual pricing in retail outlets and the use of 'dual billing' by major service providers and banks.
Educational institutions also have a role to play, and I believe we could do much more by way of providing information in our schools and colleges.
Consumer confidence is vital to the success of the single currency. However, the message at the moment is that we need to do much more if we are to achieve this.
We in the Swedish Left Party have voted against this report. We are opponents of EMU and the introduction of a single currency. We think the advantages of EMU for consumers which are being pointed out are greatly exaggerated. We are also opponents of the EMU propaganda which the EU is conducting through its so-called information campaigns. EMU is an anti-democratic project whose fate should be decided by the people themselves in referenda.
I thank Mr Pérez Royo for having drawn my attention to the many problems to be encountered by consumers when the euro is introduced.
For my part, I would wish to comment on two particular aspects.
The first relates to the expenses borne by euro users from 1 January 1999 onwards.
We all agree in saying that one of the conditions of the successful move to the single currency is to make sure, as soon as we can, that a maximum number of consumers uses the euro in the first stage, which in practice means having a euro-denominated bank account, using euro cheques, making bank transfers in euros from 1 January 1999.
In Luxembourg, the banks have announced that the necessary conversions of the Luxembourg franc into euros, and vice versa, will take place free of charge. This is a good thing. I do not know what is happening elsewhere, but this example should be followed everywhere.
Furthermore, from 1999 to 2002, the costs of foreign exchange transactions within the union area should be minimal. At all events, the amount should not exceed current costs. However, it would be good for euro users to be convinced here and now that the new currency is more advantageous than the old system.
Finally, it is important to say from now on that the conversion of national fiduciary currency into euros after 1 January 2002 should take place at no cost to users.
These are the responses which are of interest to the consumer. Even if the expenses caused by moving over to monetary union are to be borne in one way or another, success in monetary union terms depends on the very widespread exemption of final users from such charges.
The second aspect which interests me is what Mr Pérez Royo says about the strategy with regard to disadvantaged groups.
A good third of the population, if not more, is unaffected by advertising campaigns, the Internet or the media.
Special strategies must be developed for these people. I welcome in this respect the efforts of the Commission's Directorate-General XXIV, which has introduced pilot projects intended to develop means of information on the euro for people who are highly disadvantaged, often unable to read and who find it difficult to calculate. For these people, material intended to be read is no solution. By the way, attention must be paid to provision for such projects in the Commission's budget, no later than 1999.
The ideas developed by Mr Pérez Royo with regard to the dissemination of information on the euro through direct economic practice are essential. The principle of getting those who actually use the currency involved in the information exercise, at the grass roots of the economy, is also particularly important.
After all the political and rather theoretical considerations, we will need to get down to practical considerations, and be as concrete as possible, in order to anchor the euro firmly in everyone's consciousness, and to elaborate a new common monetary culture.
Overall, I am satisfied with Mr Pérez Royo's report. It makes a contribution to highlighting the benefits from the introduction of the euro which are directly tangible to consumers. As our rapporteur states so very rightly, the initial benefits will consist of easier price comparison, thanks to the introduction of the euro, so making consumers' lives easier. The second advantage will be greater ease of travel throughout the whole of the Union, without the need to go through labourious and, above all, costly foreign exchange transactions. Finally, the fall in interest rates caused by healthier public finances and by a well-balanced monetary policy will give a vital boost to investment in Europe, which is a source of employment.
Having said that, for a smooth passage to the euro, consumers need to be properly informed, and in particular prepared to think in euros. In order to do this, Mr Pérez Royo says that, from the outset of the third phase, that is in less than one year from now, companies should be publishing their pay slips in euros, and banks publishing accounts in the European currency. Similarly, he wishes a special emphasis to be laid on training in schools. These are ideas which I share. On the other hand, I permit myself some reserve with regard to the need, via a directive, to impose the practice of dual price display, because of the cost it may entail for some retail outlets. Of course, I am of the opinion that dual price display will be necessary, to help citizens adapt smoothly to the new currency.
In spite of this minor reserve, I shall vote in favour of Mr Pérez Royo's report.
The Danish Social Democrats have today voted in favour of the report by Fernando Pérez Royo concerning the euro and consumers. The report stresses that the changeover from the national currencies to the euro must not cost the consumers anything. The rapporteur recommends that the conversion of notes and coins in the national currency into euro notes and coins should be free of charge for the citizens. The Danish Social Democrats support this point of view, but point out that Denmark is not taking part in the third phase of economic and monetary union.
In spite of Denmark's reservations about EMU's third phase, there is no doubt in my mind that the euro should be welcomed throughout Europe. There are many small and medium-sized companies, especially in Denmark, which have problems with the uncertainty which trading between different currencies entails. But, of course, the consumers and citizens of the European Union also need to get used to using the euro. I therefore agree with the rapporteur when he calls for better transitional arrangements and, for example, recommends that invoices be written in both euros and the national currencies.
That concludes voting time.
(The sitting was suspended at 12.53 p.m. and resumed at 3.00 p.m.)
Transatlantic relations
The next item is the joint debate on the following reports:
A4-0410/97, by Mr Souchet, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the communication from the Commission to the Council - Europe and the United States: the way forward (COM(95)0411 - C4-0411/95); -A4-0403/97, by Mrs Mann, on behalf of the Committee on External Economic Relations, on transatlantic trade and economic relations.
Mr President, Mr Commissioner, ladies and gentlemen, European - American relations are a closely knit web of connections woven by history from the time of the original independence of the United States, a web of close connections expressed in a whole series of bilateral and multilateral channels.
How can these relationships between the European Union, the Member States and the United States be renewed in today's geographical context, which has been radically changed by the disappearance of the Soviet system, so contributing to the definition of a new international order? This was where our thinking started, taking the communication from the Commission and transatlantic action plans as our starting points.
A characteristic of the relations between Europe and the United States today is that they are assymetrical, being between two entities which are by nature dissimilar. In the new post-Cold-War situation, the United States are the only ones with a firm hold on the main levers controlling the development of international relations, and are naturally exposed to the temptation of abusing their dominant position.
We have reviewed and denounced a number of recent manifestations which are expressions of what is somewhat euphemistically called 'American unilateralism.' This consists, first, of a very tight determination to exercise leadership in all sectors and geographical areas of foreign policy, beginning with the major problem areas such as Dayton, a striking demonstration of what is at issue, and including the Middle East, Iraq and the Go meeting in Denver. Europe is invited to attend to the lessons it is being taught, and to foot the bill. Rapid and determined strides towards unilateralism have also been taken in the field of defence and in the choice of the new and excluded European members of NATO, as well as in the failure to take concrete measures to give body to the European pillar of NATO, in spite of the general commitments made in Berlin.
In the economic field, there is the de facto maintenance of barriers to the development of trade in practically all sectors, in spite of the general commitments made with regard to the dismantling of the "Buy American' Act. There was the determination to impose on the Europeans by political pressure the Boeing-McDonnell Douglas merger, tied up with contracts of exclusivity in one form or another, and American food standards in the fields of hormonetreated meat, genetically modified organisms, and the quality of bananas.
Finally, we have condemned the determination to confer an extraterritorial character on some American legislation, such as the Helms-Burton and Amato-Kennedy Acts, and we have called on the Commission to take the firmest stance possible.
The relationship is assymmetrical, and it is a relationship between two entities of a different nature. The European Union is a construction sui generis formed by Member States who maintain very substantial national prerogatives in the field of foreign policy. The United States sometimes has difficulty and is at odds with these two tiers of decision-making, and remains puzzled by the complexity and delays which are inherent to Community policy stances.
The United States, for its part, is a classic federal state, marked in terms of its recent institutional practice - and the Europeans should never forget the consequences which arise from federalism, in the conduct and financing of foreign policy - by a weakening of the executive with regard to the legislative power.
What objectives, therefore, can be assigned to transatlantic dialogue?
On the political level, the terms of dialogue must be adjusted to take into account the changing nature of the future threats weighing on international stability, and which arise as a result of the opening of borders, the deregulation of international trade and the liberalization of the movement of capital. A precise inventory of the new priority sectors, where closer and more organized cooperation could be of mutual advantage, should be drawn up as a matter of urgent necessity. Issues include preserving the environmental, combatting terrorism and serious, organized crime, trafficking in human beings and illegal immigration, trafficking in narcotics and money laundering, the development of Mafia networks and trafficking in fissile materials.
On the economic and commercial level, the importance of solid transatlantic dialogue hardly needs demonstrating. In spite of the disparity in economic situation and differences in unemployment levels between the United States and the European Union, the European Union is at present the leading regional partner of the United States in terms of trade and investment - if we exclude the sales of subsidiaries - and the only partner with whom it has a balanced trading relationship.
The flow of American investments into Europe is also continuing at a very high level.
With regard to the future, we note with satisfaction the prudence with which the Commission is dealing with the concept of the free trade areas. The concept of free trade is perhaps not ideally suited to the transatlantic context, as the tariff barriers existing between the United States and Europe are the expression of interests of a social and political importance which is not necessarily commensurate with the economic benefits which would arise from their elimination.
It appeared to us preferable to give priority to regulatory obstacles to trade and investment. It also appeared to us to be essential, on the European side, to draft clear negotiating objectives. The Commission is not always best placed to formulate such objectives, as the priorities are largely dominated by the institutional aspects of free trade. For this reason, the contribution from the business environment is in our view a critical component of transatlantic dialogue. Community competence in the field of commercial policy in no way excludes the initiatives of the various capital cities, and of the business environment, prior to negotiations.
We should not, Mr President, fear to undertake substantial, vigorous, forthright and concrete dialogue with our partners, and we should not limit ourselves to agreed topics, on which consensus is easily obtained, but should deal with delicate matters in a spirit of complete frankness. It is only on such a condition that the Americans will show any sustainable interest in transatlantic dialogue.
Mr President, ladies and gentlemen, Mr Souchet has already addressed a good many points. He has already pointed out how wide-ranging the Transatlantic Agenda is. In fact it covers both political and economic issues, it is highly relevant as regards science and cooperation, and it is also relevant to how citizens can cooperate in future, in the same way as employees, the business world and small companies. It covers a very diverse range.
We need to be clear that we are not talking about a treaty. There is no joint treaty between the European Union and the United States, desirable as I would consider that to be. Nor are we talking about establishing a free trade area. That is another interesting option, but it is not on the agenda at present, it is considered politically taboo. We have before us an agreement signed in 1995 by the President-in-Office of the Council at that time, Felipe González, by President Clinton and Mr Santer, and which represents a totally new form of cooperation. We should recognize this and we should grasp the opportunities it offers, both figuratively and in practice.
There are also many good reasons to praise the Commission, which has done excellent work in many areas. However, there are certainly failings as regards political cooperation. One great handicap we face, and I am amazed that Mr Souchet did not mention this, is that up to now inter-parliamentary cooperation has only been organized according to individual areas of cooperation and coordination. This cannot be allowed to continue; what we need here is a firm basis for inter-parliamentary cooperation. This also concerns our cooperation with our American colleagues in Congress. Alan Donnelly, who is with us today, has really done excellent and innovative work on the role of delegations, but we need a structured system, Mr Bangemann. I have in mind, for example, how we can cooperate within the framework of international agreements, such as GATT. But I am also thinking about all the forms of cooperation and coordination which the various Directorates-General have set up by way of agreements with their American colleagues. I would like to see an annual report presented to us on all the work being done on both sides of the Atlantic, giving us an opportunity to become involved. In future, I would also like to see the European Parliament having an opportunity to express its opinion before summits, so that our preferred topics find their way onto the agenda. I think this is very important. That brings me to another request on our part, a request for involvement in parliamentary and Commission work when mutual recognition agreements are being drawn up.
So what is actually so new about the New Transatlantic Agenda? I would like to mention a few points. It is visionary, by which I mean that it seeks to establish a transatlantic form of cooperation aimed at global objectives rather than simply focusing on a bilateral agenda. At the same time it is pragmatic, in that for the very first time it gives governments and administrations on both sides of the Atlantic the option of direct cooperation, eye to eye as we say in German. What is, however, lacking - as I have already said - is the parliamentary counterpart.
It is designed to be bilateral, but it is geared towards the international calendar, the global agenda. That means that it is not one-sidedly concerned with coordination, but rather that it is configured to fit in with the GATT calendar, and with the calendar of other international organizations, which is vital. It provides for close economic and political cooperation, and we have a sort of flagship in the form of the Transatlantic Business Dialogue, which really has achieved excellent preparatory work in policy terms. But I would like to make a very small criticism of Stuart Eizenstat here - I really do not think the Transatlantic Business Dialogue should be the engine of the new relationship and to some extent assume responsibility for the future formulation of transatlantic relations - that is a job for politicians. But that is just a small, incidental criticism, and I hope he will agree with me.
Another point is that for the very first time it will be possible to resolve trade disputes by direct contact. These tools were not available before, so we used to end up in conflicts without a structured strategy for resolving them. This alone demonstrates that it is worthwhile developing transatlantic relations despite all the difficulties and differences we have experienced.
We have the new Transatlantic Market Place as a model. This is not a free trade area; it is a new concept. However, I would like to ask the Commission as part of the current study of trade barriers between the EU and the US also to look at a model for the Transatlantic Market Place and to bring a report on this before the European Parliament in the coming year.
We have created a new instrument in the framework of the Transatlantic Market Place, namely the mutual recognition process, which we are already familiar with from the internal market, where it has proved its worth outstandingly well. We are now transposing it to the transatlantic zone, not without problems - I would not want to pretend otherwise. Of course there are varying criteria, various safety issues, and various ideas about how health protection standards affecting car safety and so on should be defined. The fact that we are considering something like this at all and are looking at the possibility of moving closer not through harmonization, but by recognizing differing standards, demonstrates that this is a powerful and important instrument. We know how important it was in the European internal market as a means of improving market access.
I am firmly convinced that if we make use of these tools and instruments now available to us, across the board, combined with the preparatory work and cooperation of the European Parliament and our American colleagues, then we will be able to create a sound basis for relations between America and Europe. We can then move on to discuss how we can also reinforce the political dimension on the European side. And I am quite sure that we will succeed!
Mr President, it is always nice to speak to a big audience. My short term as a European diplomat in the United States revealed some peculiarities in their relationship to Europe. Here are some observations.
US foreign policy is based on the fact that Europe does not speak with one voice and acts even less as one country. No common European policy exists except in folklore. US foreign policy does not want a strong European involvement in the Middle East or anywhere else despite some verbal assurances. On the West Coast of the US where I was stationed, China and the Far East were the primary concerns for the US. Being the only military superpower in the world investing nearly US$ 300 billion yearly in secret and not-so-secret operations, the US wants to retain its military leadership and does not intend to renounce it.
With regard to the economy one can say the following: American business, having heavily invested in Europe, will welcome the advent of a single currency in Europe. On the other hand, in the US itself protectionist thinking is still rife. The US intends to keep its dominance in computer software, audiovisual software, films and TV.
The European Union maintains a high profile in Washington and New York but, except for occasional visits to the West Coast, there is no presence there. Hence the amendment to the Souchet report about a West Coast presence. It seems to me that few Europeans understand the fragmented nature of American society. Compare Florida, Texas, Alaska, Minnesota and California; they are very different worlds.
Last but not least, Americans in general have no knowledge whatsoever of the European Union. I understand that very well after having experienced the sloppy way in which many of the many Union diplomats in Washington manage their tasks.
Mr President, Mr Commissioner, there is no doubt that Europe owes much to America. Nor is there any doubt however that America owes much to Europe. As both share the basic principles of the free world, they worked together to defend them and to preserve them throughout the long and dangerous period of the Cold War.
Their relations have not always been honest. The United States often complained that it was shouldering very heavy burdens without receiving the appropriate understanding. The countries of Europe often detected a certain arrogance in America's behaviour towards them. With the ending of the Cold War, bipolarization and the rivalry between the two superpowers, after the earthquake of 1989, the need to free Europe and the United States from what has stood in the way of a more open relationship is becoming more and more insistent. God help us if the United States, as the only remaining superpower, were to step up what the Europeans - and not just the Europeans - describe as arrogance.
The arrogance of power had already been denounced, during the Cold War, by a famous American, Senator Fulbright. And, quite aptly, it was recently invoked in Washington by the President of the Czech Republic, Vaclav Havel. God help us if, on the threshold of a new globalized era, the United States believed it had sole responsibility for the whole world, and a duty to play the role of police constable of international order and security. Because neither is it legally entitled to do this, nor is it possible for it to act in this way. Fortunately the signs that emerged from the 1995 Summit Meeting in Madrid between President Clinton, Mr González and Mr Santer were that enhanced cooperation between Europe and the US, rather than rivalry and the crushing of efforts, can strengthen the institutions and the conditions of international law and order to everyone's advantage.
The report we are debating today, after quite some delay, specifies - perhaps in rather too much detail - the issues on which we will be able to judge the development referred to above: the honesty, reciprocity and parity of European - US relations. And over and above the smoothing out of the current economic problems in which these contrasts are revealed, it will emphasize the tremendous importance assumed by the general framework which must contain long-term efforts for an honourable understanding, from the other side of the Atlantic as well.
Mr President, Mr Commissioner, ladies and gentlemen, in the new world geopolitical framework following the fall of the Berlin Wall, relations between the United States and Europe can and should be strengthened. The United States enjoy world leadership in the four strategic sectors - economy, military power, technological competence and culture in a broad sense, but, both for geographical and for idealogical reasons, their leadership model is based on networks of cooperative and competitive alliances across the world. The alliance with Europe has been and is the strongest and most stable of all, particularly owing to the common foundation values of our societies: the protection of human rights, the model of a free society based on equal opportunities, market economy and free trade.
It is therefore of interest to the United States that Europe should grow stronger, for example, with the single currency, which is extending eastwards, broadening the area of democracy and market economy. It is in the common interest that the NATO region should expand in line with the expansion of the Union, increasing the undertaking and the European position in the Alliance, and for positive relations to be established between the European Union and the Russian State. There is therefore a convergence of global interests between the United States and the European Union, which we can try to rebalance in a more united fashion, and which should not encounter obstacles in the bi- or multilateral disputes connected with specific economic interests of the two parties. For this reason, the draft New Transatlantic Agenda, enriched by Mrs Mann's report, broadly indicates and covers the many sectors in which cooperation needs to be intensified.
I would now like to mention two particularly topical points, along with cooperation in the traditional sectors (the campaign against organized crime, the settlement of commercial and customs disputes and dialogue between companies). Firstly, I would point out the commitment to build the information society together, this as yet not wellestablished society that represents our future: the rules on the networks, infrastructures and accesses, standards, intellectual property protection, electronic trading procedures, and rules on investments and cooperation between companies. Secondly, I want to mention the commitment to monetary cooperation between the United States and the European Union, all the more so in the now well-advanced stage of the European single currency, to ensure stability for markets and to reinforce the common prospects of growth and development.
Mr President, ladies and gentlemen, for the second time in two months this Parliament is adopting a resolution about the relationship with the US. It is extremely important that we remain consistent in the line of our policy with regard to the US. In its present form, the Souchet report does not contribute to this. Quite wrongly, the report concentrates one-sidedly on the problems in this relationship. Instead, we should make use of the opportunities for cooperation, and solve differences of opinion in a dialogue, not through threats.
This Parliament should first and foremost welcome the intensification of the transatlantic relationship. The New Transatlantic Agenda and the joint action plan constitute useful instruments to make this happen. We must seize the opportunities which these instruments offer. One voice from both sides of the Atlantic may have a decisive impact. Where Mr Souchet blames the Americans for the fact that a European security and defence identity does not yet exist, he should really search his own conscience. Europe itself did not take the opportunity during the Council of Amsterdam. The Liberals argue for a strengthening of the relationship between this House and the United States Congress on the subject of human rights.
Finally, Mr President, there is the arms trade. Now that the British Presidency is developing plans to step up common export regulations concerning arms, we should intensify our dialogue with the US in this area, too. Arms export policy is an integral component of foreign policy. Individual attempts from both sides to regulate the arms trade will have more chance of success if they are attuned. I call on the British Presidency to include this topic in the transatlantic dialogue.
To conclude, Mr President, the Liberal Group has submitted a fair few amendments, and I hope these amendments will be approved. Otherwise we will have to withhold our support from the Souchet report.
Mr President, the overall clarity, depth of analysis and foresight of these reports on the communication from the Commission on Europe and the United States are such as to overcome some of our initial reservations and objections.
We cannot but appreciate the pragmatic, critical approach to the growing imbalance in the transatlantic relationship. The remedy suggested the urgent need to rethink, on more equal terms and on more serviceable parameters, the great design of a properly functioning partnership between Europe and the United States of America: particularly at the present juncture where the dogma of globalization is producing social and economic upheavals; the Asiatic flu is turning into pneumonia for the financial markets of the world and the usual formula of privatizing profits and socializing losses through the International Monetary Fund does not seem to work and presents costs unacceptable not only to Europe but also to the United States Congress.
The Souchet report should be highly commended for its criticism of some egregious cases of American unilateralism in many fields that are already regulated by international agreements or where cooperation with other partners should have been the order of the day. The most ominous case is the arbitrary and unilateral decision by Congress, accepted by the Administration, to cancel a large part of United States arrears in financial contributions to the United Nations and to subject its operations to the control of American institutions like the General Accounting Office (GAO). This is, of course, the work of Senator Jessie Helms of the Senate Committee on Foreign Affairs.
The main purpose of the amendments we are presenting is to formulate unequivocal European support for the alternative reform of the United Nations promoted by the Secretary-General, Kofi Annan, to preserve independence in the universal role of the organization as enshrined in its own Charter.
Mr President, ladies and gentlemen, dialogue is certainly one of the most important and finest political tools. So I can only say how wholeheartedly I support our having the New Transatlantic Agenda on our agenda instead of NATO. World peace, social justice and economically sustainable development in a world where links are becoming closer every day cannot be achieved by deterrence. Instead, what is needed is careful joint negotiation. Because of their economic power, the EU and the USA have a special responsibility for wellbeing on this planet. They are also in a position to take practical initiatives.
But it is not a question of circumventing international fora such as the WTO and the UN, and thus undermining their credibility. The Helms-Burton affair is an extremely negative example of what dialogue can entail. The EU should denounce this example, loud and clear, as an example of the extraterritorial application of national legislation.
What we need is legal certainty, not the arbitrary use of power. The EU should also use the NTA to make it clear to the USA, that economic giant, that on issues like bananas or BSE it is not economic growth or the interests of companies that should count, but the health and social welfare of our people. The WTO, which is without doubt a fruit of the union of the EU and the USA, certainly needs considerable reform in this respect. The WTO is in urgent need of social and ecological restructuring in view of its new areas of work, and must be made transparent for all members.
The NTA could do some useful preparatory work in view of the forthcoming ministerial conference. The NTA should not be a club for major industrialists who dictate the agenda to politicians behind closed doors. Quite the contrary, it should open up means of transatlantic communication to civil society. In an era of multinational companies, workers should also be able to communicate, to promote their ideas about education and training, social protection and healthy jobs.
Erika Mann's report shows which direction we should be heading in, and we shall be supporting it with a clear conscience. Unfortunately, Mr Souchet's report on external relations does not reflect our views, in particular the parts concerning crisis management and the use of the armed forces, even if the latter are euphemistically described as peace-keeping operations.
The human rights field could certainly have been given more attention, and not just on the death penalty in the USA. We hope that the relevant amendment will gain sufficient support here. Nor can we comprehend why measures such as those taken by the State of Massachusetts to counter human rights abuses in Burma will be prohibited in future - quite the opposite. State regulation mechanisms relating to human rights must also remain a legal option. As I have already said, human rights should have priority over business interests. It is misleading to give the impression that the freedom to choose between 27 different kinds of headache pills is the same thing as the freedom to opt for an affordable health care system with equal and unrestricted access for all. We shall be abstaining on the Souchet report but very firmly supporting Erika Mann's report.
Mr President, Mr Commissioner, ladies and gentlemen, I would also like to congratulate Mrs Mann and Mr Souchet for these two very good reports. I would like to say that personally, I rather agree with Mr Bertens insofar as I rather think - and here I differ somewhat from Mr Lambrias' suggestion - that we owe our American friends a little more than they owe us, at least in the course of the last 40, 50 or 60 years. I think it is important to remember that.
I believe - unfortunately I fear this may make my friend Mr Manisco a little more irritated with me than he already is - that we cannot reproach the Americans with their unilateralism. I believe that, only too frequently, they have found themselves facing important responsibilities alone, and fortunately they were there to do so. The problem, here again, is that we lack a Europe with the ability to speak with a single voice, a Europe with a single policy. We saw this again with important cases such as the attitude towards the People's Republic of China, where the position which still prevails is the pitting of one European Member State against another, and that is the real problem.
I would like to hold Mr Souchet to his words quite literally when he says that we should not hesitate to deal with delicate subjects head on. I believe - and I think that here Mr Manisco will agree with me - that there is one delicate subject which is of great concern to me and at all events to many of my colleagues in this House. This is the question of the death sentence in the United States. My group has put down two amendments, one to Mr Souchet's report and the other to Mrs Mann's. The amendment to Mr Souchet's report invites the United States to abolish the death penalty, not that the death penalty is incompatible with democracy - I believe that, and we say in the amendment that it is important to emphasize it - but because the abolition of the death penalty would be an extension of the sphere of fundamental rights, and it would be desirable for our American friends to integrate this into their constitution, which remains an example of democracy.
I also believe we owe this to ourselves and to our Parliament. We cannot allow ourselves to make this sort of request only of the so-called poorer countries, the developing countries: we must also have the courage to make such a demand of a great country such as the United States, and I therefore most vigorously invite Mr Souchet to accept this amendment.
The amendment to Mrs Mann's report is a little more complicated. There are ten or twelve states in the United States which have abolished the death penalty, and here we would need to go down a more difficult road, namely to favour not only investment by our enterprises, but also the presence of our institutions and of representations from our Member States, and through these representations from our regions, promote cultural and economic relationships with those states which have abolished the death penalty, in order to make others understand that abolition is a matter of importance to us Europeans.
Mr President, in 1963 President Kennedy spoke the historic words: "Ich bin ein Berliner!' They conveyed the flavour of the special relationship between the United States and Europe during the Cold War. The United States safeguarded the defence of freedom in western Europe.
This automatic identification with our interests is over, although this is no cause for alarm. The United States and Europe will continue to be closely involved with each other. Neither economics nor security can do without American partnership. In order to optimize the relationship with the United States, the following priorities could be set: the New Transatlantic Agenda, especially the lifting of barriers to trade; harmonization in new areas such as the environment, health and energy; solving trade differences by both the United States and the European Union whilst respecting the WHO pronouncements; and finally, drawing the line against evil regimes, without European countries putting their own trade interests first, with the risk that the European Union and the United States are played off against each other.
A greater contribution of European nations to the security of our continent is best achieved by transforming the Western European Union into a European pillar within NATO.
Mr President, ladies and gentlemen, Mr Souchet is presenting us here with good, balanced work. Its merit is, while keeping to diplomatic forms, to reject the current bond of subservience of our nations with respect to the United States. This happens infrequently enough in this Parliament for it to be emphasized. Who, indeed, with the exception of my elected colleagues of the national right, rejects such subservience?
In France, the self-proclaimed inheritors of General de Gaulle, just as they have rallied to Eurofederalism, now wish to place the French army under US command, at a time when the Soviet threat has disappeared. They are furthermore followed in this by the communists, who clearly cannot do without foreign supervision. Thorès and Marchais went to Moscow for their orders. Hue now goes to Washington. We, the French patriots, have no trouble distinguishing between the real American nation, among whom we have many friends, and the Government of the United States, which is directed by believers in the ideology of globalization.
This Government, with, alas, the complicity of our own Governments, intends to lay down a new world order in which nations and families would be crushed, and human beings become objects to be cloned at leisure. To impose this best of all possible worlds, the United States leaders are ready for anything. They have been starving the Iraqi people for nigh on eight years, and in reality are doing so to preserve their oil interests. Similarly, it is hardly surprising that Clinton and his administration are supporting the bureaucratic and supranational Europe, which bends to his every diktat. This federal Europe of the regions destroys nationhood, and is in tune with the wishes of the supporters of the global economy.
Of course, the reality of the relationship between the United States and France is not quite that described by François Mitterrand when he said: ' France does not know this, but we are at war with America, a war without fatalities' , and added heavily, ' apparently.' Those hard words, as reported by Mr Georges Marc Benamou and cited by Arnaud Aaron Upinsky in his remarkable work 'The Ortolan Syndrome' , nevertheless contain a considerable element of truth.
What are we to do? Continue the current policy of subjection? Certainly not. But to advocate total separation of the United States and Europe would also be a deadly error, a mistake first made by the United States, whose leaders from 1776 onwards have never ceased to want to sever their links with European civilization. The Monroe doctrine in 1820 forbade the American continent to Europeans. Then there was the War of Secession in 1863. Today, in addition to its goods, the US is exporting all its worst aspects into our countries, although the real American people reject them: fast food, rap, ethnic bands, and to sum it up in a word, the 'raptaglang' culture.
However, the two Americas, North and also South, have for 500 years been linked, willy-nilly, to the European nations by a community of civilizations. Our peoples were those who created the New World, and in particular the Spaniards and Portuguese in Latin America and the French in Canada. On the other hand, as Dominique Souchet notes, balance must be re-established in our relationship with America. This must, of course, be a relationship of equality, but dependent on a balance within America itself. America has become a world under Anglo-Saxon domination. However there are other Americas, with whom we must reinforce our links and help them to free themselves from Washington rule. There is a French America, which has been able to keep its identity in Quebec from 1763 onwards, thanks to its faith and vitality. There is a Latin America. Permit me to say that with our Latin sisters, Spain, Portugal and Italy, France must take the lead in this policy, which is based on both reason and the heart.
Mr President, the European Parliamentary report on commercial and economic relations between the European Union and the US cannot fail to incite special interest, much more so indeed since it has been elaborated with such great care by our discriminating colleague, Erika Mann.
It is a fact that the new reality emerging from the globalization of the economy and of politics imposes new ways of working together, multilateral agreements and the strengthening of economic, social and cultural ties between peoples. From this standpoint, no-one has the right to oppose the bridging of the Atlantic, if indeed there is to be a common perception of viable development and social cohesion, promotion of peace and democracy, equality of the sexes, guarantees of prosperity and security in the world, progress in science and technology, and protection of life and the environment.
However, our partner on the other side of the Atlantic does not give a good external account of itself, since it is weighed down by a whole host of deeds from the distant and more recent past which demonstrate that it often contravenes international conventions while at the same time seeking and generally obtaining leonine agreements at the expense of less developed countries.
With great ingenuity on a world-wide scale, the US is still attempting to impose its law and order on third country operations. I am talking in particular of the extraterritorial Helms-Burton and d'Amato-Kennedy Acts, which find their best implementation in the economic embargo of Cuba, and this in spite of a world-wide outcry and the condemnation of the US by the UN General Assembly. However, not only is the United States Congress unmoved by these protestations, but on 11 June 1997 it reinforced even more this preposterous web of legislation with eight amendments that were approved by its part-session.
In addition to the above, it is attempting to dodge the overruling of the commercial policy of the US by the mechanism of the World Trade Organization for the settlement of disputes. These actions are indicative of the mentality of the US, a mentality which has been recorded in all its international dealings, even with its neighbours, its next-door neighbours, Central and Latin America. It is clear that the US is accepting and adopting for itself a double system: legislative protection for its own operations and interests, while at the same time demanding respect from others for the rules of competition and the free market. How can we therefore not be mistrustful of such a partner?
At a social level the increased polarization caused by the US labour model is driving large sections of the population to become marginalized and the society of the USA, slowly but surely, to become a third-world society. There has also been another paradox: the rate of unemployment in low-paid work has increased in parallel with the number of those who live below the poverty line. This is yet another American paradox which we hope will not be exported to Europe as one more transatlantic product among the many which are flooding into the Union.
There is also the issue of the death penalty. I would like to say that it is impossible for the European Parliament to ask for the abolition of the death penalty in the Gulf States and to vacillate about asking the same of the United States.
Finally, I would like to say that Parliamentary control should be exercised in matters relating to the relationship between and to cooperation between Europe and the United States.
Mr President, ladies and gentlemen, I should first like to thank the two rapporteurs for their reports. I am delighted at the optimism expressed by Mrs Mann, and I essentially agree with her, so I need not repeat anything there.
Anyone who complains about the US should be fully aware that annual trade between the European Union and the US is over $250 million. Just try converting that into jobs! We are the most important investors in each other's markets, and the European Union and the US have derived the greatest benefit from the liberal world order. On the other hand, it is clearer with EU-US relations than in any other area of policy that a Common Foreign and Security Policy for the European Union is of momentous importance. With all due respect to the efforts made by the European Parliament and by the Commission, be it by you, Mr Bangemann, by Sir Leon Brittan or by many others, the importance of European institutions in the foreign policy of the US is only secondary.
As long as individual EU Member States are competing with each other in the US, and as long as the US has the impression that on matters of substance it is hard for European politicians to speak with one voice on current foreign and security policy, it will be difficult for American politicians to recognize our political will. Conversely, we have had ample opportunity in recent months to witness the smugness and even arrogance with which the US Congress in particular approaches important decisions on foreign trade policy, without caring a jot about what the rest of the world thinks.
Helms-Burton-d'Amato is just one example. But it is not just we Europeans who are shocked by this kind of policy; the US can also pick on Canada, Mexico, South America or anybody else without meeting any resistance worth mentioning. Since the collapse of communism, the behaviour of the US has become increasingly high-handed, not least because it has become the only remaining long-term world power and automatically assumes responsibility for solving problems, as if it is expected of the US.
We even call on the Americans for help in solving European problems, because we are so reticent. We must agree to speak with one voice in future if Europe's interests are to be defended in the numerous transatlantic organizations. We proved how good this can be at the WTO meeting in Singapore, but by the time we had reached Amsterdam we seemed incapable of finding an answer to foreign trade problems that went beyond the immediate, and instead fell back on tolerance and experience.
Ladies and gentlemen, this is one of the options, and Mr Donnelly is pushing for some kind of contact between this Parliament's delegation in the US and the US Congress. But we really have to ask ourselves if any country or organization has any chance of influencing Congress' foreign and foreign trade policy, if even their own US President has the greatest difficulty in getting his views heard and implemented. Experts on the US would say that Europeans' greatest mistake in the past was to be too respectful and too quick to compromise in various dealings. I believe that we should realize that with 370 million consumers and with the interests that the US has in Europe we can take a firmer line than in the past and say quite brutally what our interests are, and not be too hasty to compromise, which gets us nowhere fast.
The fact remains that the US and Europe are dependent on each other. The third world, Asia and Africa need us to take a common stance so that we cannot be played off against each other or approach our responsibility for events there differently. I hope that both the reports before us will contribute to this recognition, that we can undertake much more together than we have in the past, and that the Commission will succeed.
Mr President, George Washington bequeathed to his countrymen the principle of not allowing anyone to become involved in their internal affairs, and not becoming involved in the affairs of the rest of the world. This was the famous doctrine of American isolationism from which the Americans emerged for the first time during the First World War, and which they completely abolished with the Second, which resulted in the United States, following the fall of the walls, becoming a world-wide and ubiquitous superpower.
We have often spoken of the imbalance that exists in Euro-American relations. It is true that the United States takes the decisions and Europe pays enormous bills. And not only in regions such as Yugoslavia or the Middle East. The lack of a common foreign policy and the lack of political security in the Union is, to a large extent, at fault, but it can also be blamed on our inability to establish parity of economic relations with the United States, perhaps because there are such great differences between us.
These weaknesses are all underlined in Mr Souchet's report, which stresses the need for strengthened and equalranking cooperation, as well as the need for there to be a European identity on security and defence. There is a proper emphasis on Europe's obligation to express its opposition to the one-sided way in which the new members of NATO were chosen, to the unwillingness of the United States to sign the Ottawa Declaration on landmines, to the undermining of the UN on the part of Congress, to laws such as the Helms-Burton and d'Amato-Kennedy Acts, as well as to the unwillingness of the United States to accept the decisions taken for the protection of the environment.
The crucial point to which the European Commission is now called upon to address itself is the demand to wipe out this imbalance at all levels of EU-US cooperation, as far as possible of course. And, if it is unavoidable, at least at this historic conjuncture and until further orders, that the United States must take precedence world-wide - and we do not know what will happen as the next century approaches - at least Europe must at this moment in time be able to have the decisive word in matters concerning its own affairs and play a greater role at a global level.
Mr President, Mr Suchet's report is in many respects a creditable one, and I agree with much of its content. The report is, however, less than perfect in that it dwells on the problems we experience in our relations with the US. For this reason I have drafted, on behalf of the Liberal group, certain motions for amendments, which contain positive and constructive attitudes towards the development of cooperation between the European Union and the US.
On another note, I would like to mention such cooperation in the Nordic regions. The US and three EU Member States have been collaborating on the foundation of an Arctic Council, and we are now creating a Nordic dimension to EU policy, in accordance with the Luxembourg Summit resolution.
The report before us cannot, however, be improved upon in any fruitful way. That is why I would, finally, like to express the hope that in future reports we endeavour to get to grips with relations between the US and the EU. The EU and the US together must take the main responsibility for the future of humanity.
Mr President, if there is to be a developing partnership between the United States and the European Union, we have to recognize that in many fields, the Union has acted with angelic sweetness with regard to what must be more properly named the American determination to achieve hegemony.
As an example, I shall deal with problems involving three sectors. In the agricultural field, US commercial aggressiveness has not abated one whit, in order to both sell on the global markets at any price, and maintain discriminatory and protectionist measures. Two recent affairs have demonstrated this: bananas and hormonetreated meat. The United States have made the World Trade Organization an instrument of the defence of the interests of their companies. In the audio-visual field, the deficit in the European Union is continuing to worsen, and the United States are increasing their pressure. This is the case at present with the negotiations of the AMI agreement within the framework of the OECD, which carry with them serious threats against culture in general and the audio-visual world in particular. That is why our group is insistently demanding, on the one hand, that a true public debate be organized about these AMI negotiations, and that, on the other hand, the fields of audio-visual and intellectual property should be excluded from any possible agreement.
The final point is the aerospace sector. After the merger with McDonnell-Douglas, Boeing owns 70 % of the world market. The guarantees and concessions that the Commission claims to have obtained prior to giving its approval to the merger appear to us to show that we have made a fool's bargain. Contrary to the commitments given, Delta Airlines is already announcing that it will not give up its exclusive contract with Boeing.
I shall draw a conclusion from this brief examination. The European Union must show proof of more firmness. From this point of view, I am delighted that the report from Mr Souchet, which proposes a rebalancing of relations with the United States, has come down in favour of a legal arrangement for the purpose of better defending European interests. I also believe that the European Union should take appropriate initiatives from the democratization of international bodies, such as giving a greater role to the General Assembly of the United Nations, and the revision of the WTO mechanisms. This is a necessity, in my view, in order for social, cultural, health and environmental questions to be taken into account.
Mr President, I would first of all like to congratulate the rapporteur on his report. It has been well thought through, with full regard to the many issues that affect European Union and United States relations. The collapse of communism in eastern Europe was welcomed by democrats everywhere, not least in western Europe. We realized that unless international relations were adapted to take account of the situation, it would pose great problems for world stability.
With the end of the Cold War the established order of European and US relations was bound to change. We are currently going through this change. At times it is rather difficult. We should recognize that the goodwill of national governments in the European Union and that of the American administration has ensured that developments have been generally positive. However, in Europe there remains a perception that the United States continues to dominate the relationship of what should actually be a partnership of equals. Too often it appears that the US prefers to put self-interest before good relations with the European Union. This is most obvious in terms of international trade, where we contrast US policy with the determination of other Member States in the European Union to contribute to a fair international trading environment.
The US can certainly do more to build fair trading conditions. I would hope that we, along with them, can work in conjunction to achieve that.
Mr President, as probably the only Member of the European Parliament with dual residence in the US and in Europe, I would like to sound a note of warning about clichés and the arrogant assumption that Americans understand nothing about Europe. That may once have been true, but it is certainly no longer the case today. The basis for improved cooperation between the EU and the US is our common interest in economic policy and security. That means fair competition in the world market on a level playing field, and it implies special responsibility for exchange rate stability between the dollar and the planned euro.
Poorly planned introduction of European monetary union would result in the dollar extending its present dominant position still further. The inferiority complex that Europeans feel towards the US, which has repeatedly come through in the various speeches here, cannot be talked away: we can only overcome it by real economic strength and an unambiguous security policy. As regards linking economic relations with individual countries to their human rights record, we Europeans should not be criticizing this, we should instead join forces with the US.
Mr President, George Bernard Shaw once remarked that England and America are two countries divided by a common language. I increasingly believe that the EU and the US are two political entities divided by a common political and economic system. Far too often our relationship is characterized by misunderstandings and confusions. I agree with Mr Donner that this is perhaps more so from the American side than from the EU side. We saw this during the enlargement debate where the American approach to the speed and nature of EU enlargement, particularly to the role of Turkey in this, was, quite frankly, extremely simplistic. I was amazed to hear senior American politicians talk blithely about Turkey joining the European Union, as if it was a very simple matter. I suspect that part of the reason for Turkey's total over-reaction to the conclusions of the Luxembourg Summit was that it has been encouraged by some American politicians, at least, to believe that it would get more out of the European Union.
It is for this reason that this dialogue is so important. I would endorse Mrs Erika Mann's remarks about ensuring there is an effective parliamentary element to this dialogue, so that we can make clear to each other exactly where we stand. This is certainly true of the foreign affairs field where the old certainties of the Cold War are now at an end and have been replaced by a situation of much greater uncertainty and insecurity. Clearly we need closer cooperation, although that cooperation has to be within an international framework. Some of today's debate has smacked, quite frankly, of EU-US imperialism. We should be operating in a security situation which is multinational and international, and not simply bilateral.
Bosnia, more than anything else, showed where things can go wrong, unless we get this relationship right. It also showed that once we get the relationship right we can actually make considerable progress. But for that to happen, Europe has got to stop spending so much time developing strong rhetoric and a little bit more time acting in the foreign affairs field.
Mr President, ladies and gentlemen, like many previous speakers I would like to say that transatlantic relations now have to be seen in a new light. This is generally recognized, but the corresponding conclusions have not always been drawn.
In this century, transatlantic relations have been notable for the United States of America playing a decisive role in preserving order in Europe. The question is how the Americans will continue to use their power in Europe and how we can use our own power to become a partner of the US on equal terms. I consider that the Souchet and Mann reports provide some good starting points. Things are not as simple as in the past, when the fear of danger in the minds of our two peoples welded together the nations on either side of the Atlantic. This awareness of danger has dramatically declined since 1990, and there is accordingly now a danger that minor trade policy disputes will escalate to such an emotional level that they could widen the gap between Europe and America.
For this reason we need to link the great community of values based on the rule of law and on democracy with a renewed community of interests not limited solely to security matters. That is why I believe that the Transatlantic Agenda, the efforts of the Commission and the American administration and the initiatives that you, Commissioner Bangemann, have kicked off in recent years in the field of commerce and industry, in order to achieve progress towards a Transatlantic Market Place, are all important signs that differences of interest need not lead to a widening of the gap. On the contrary, they demonstrate that in a world based on multilateral trade we see each other as partners on equal terms engaged in fair competition, not as opponents.
We accordingly need not only to develop our ability to act as equal partners through improvements in foreign and security policy, but we also need the US to understand this. The use of extraterritorial legislation, as with HelmsBurton or NATO, proves that the United States have still not discovered how to play their role as the sole world power in a fair manner. Indeed, it suggests that they think they can now play a dominant role.
It is my belief, therefore, that besides trade policy initiatives, we must also seek to strengthen the means available to us at political level, but not as an alternative to NATO. I believe that the Washington treaty and its provisions must endure, and that we must ensure that all this complements NATO, in accordance with the new, wider powers of the European Union. And for the same reason I believe we should take advantage of the momentum generated by the Transatlantic Agenda, the Transatlantic Business Dialogue and the development of a Transatlantic Market Place. We should exploit this momentum in order to enter into an EU-US treaty which binds the US Congress, because only then, if Congress and the entire political machinery in the United States are committed, can we succeed in bringing about such a treaty via a cooperation and consultation mechanism, a treaty that would unite us Europeans and Americans in such a way that we could jointly exercise our values in this world.
Mr President, I wish to begin by congratulating the rapporteur on producing an excellent report.
As an Irishman I am mindful of the work carried out by the United States in promoting peace and stability in the world, not least in its support for the peace process in Ireland. I should like to take this opportunity to commend the work of the United States, and President Clinton in particular, in seeking to resolve the tragic conflict on the island of Ireland.
I have a particular concern, however, regarding differences in agricultural policy between the European Union and the United States, which have served to put European agriculture and European farmers at a disadvantage. For example, the European consumer is firmly opposed to the use of hormones in meat production and European agriculture has adopted its practices accordingly. Similarly, there seems to be more vocal opposition to the use of genetically modified organisms in Europe than in the United States. There are differences of emphasis on the use of biotechnology in food production also.
In addition, the common agricultural policy places certain restrictions on production which do not apply to American farmers. In the context of the application of world trade regulations, I call for greater transparency in the application of these measures. America always seems to be very well - if not too well - briefed in relation to what is happening in European agriculture, and I am not always sure if we in Europe are aware of what is happening at all times on that side of the Atlantic.
Mr President, Commissioner, ladies and gentlemen, I would first of all like to congratulate Mrs Mann on her excellent report. For years and years there have been strong ties between the European Union and the United States. The bilateral economic ties generate the largest trade flows in the world. In addition, the Union and the United States are each other's biggest investors. The EU represents 58 % of foreign investments in the United States, and 44 % of American investments are made in the European Union. On both sides of the Atlantic these investments are worth 3 million jobs. It is a pity, therefore, that there is so little awareness amongst the European and American people of how crucial our cooperation is for their employment, and thus their prosperity. American and European citizens should be much better informed on the importance of our trade relations for both economies. Consultation at government level is essential, but without support amongst the public and their representatives - the United States Congress and the European Parliament - this will not produce any results. That is why parliamentary control by the European Parliament is so necessary.
The building of bridges in the context of the New Transatlantic Agenda, as aimed at and already achieved by the Ties project, involves the public directly in transatlantic relations. The quality of this relationship has great impact on world trade, now and in the future.
That is why it is extremely important that the Union and the United States settle their differences. Under no circumstances should the Union accept the extraterritorial operation of US legislation.
I will make this clear again during the talks with the American Members of Congress next Friday in Brussels.
Mr President, of course the different aspects of the relations between the European Union and the United States are not at the same level. There are aspects such as the commercial or the economic aspects where we can see that the European Union does have a claim. There are aspects such as the environment, where we saw in Kyoto the attempt of the European Union to formulate a separate strategy. But in central position, in the nucleus of the relations, where we find the political and strategic relations, we can say that the United States is totally dominant and that there also exists American hegemony. This hegemony is fuelled less by the feeling of power of the United States, by its nuclear arsenal, by its global presence, and much more by the inferiority complex of the European Union which is due to the fact that top-ranking leaders in Europe operate as employees of the United States, by the inability of the European Union to fashion an identity of its own and to formulate a strategy of its own on the basis of which it can have talks with - and not be compared with - the United States.
I agree with Mr Titley that we have seen this recently mainly over the issue of Turkey. What was the position of the United States with respect to all that happened in Luxembourg? To insist that Turkey could accede to the European Union in spite of its lack of democracy, which indeed exists. What was the position of the United States on the important issue of the Kurdish refugees? Total silence, tolerance and the shielding of Turkey. What was the position of the United States on Greek-Turkish differences? The other day we watched in amazement as the representative of the US Government supported the most extreme expansionist ambitions of Turkey in Aegean air space and spoke of Greece's lack of right to a 10 mile air exclusion zone. I would like to hope that the European Union will have a stronger presence and, Mr President, I think that the absence of the Council in such a serious political matter shows the seriousness with which the European Union takes this issue.
Mr President, we are discussing the transatlantic agenda, a broad spectrum agenda which was adopted in December 1995, when President Clinton came to Madrid and identified 150 questions in the framework of relations between Europe and the United States.
These relations are ambiguous ones, like all family relationships. When one of the members is the poor relation, when it has been defeated, when it has been subjected to the charity of the Marshall Plan, clearly dialogue becomes more difficult, and to such an extent that, to date, the two expressions which best sum up our relationships are 'spontaneous mimesis' and 'imposed war' .
Mimetic and unilateral alignment by Europe on the United States has taken place in all fields. We have culled from the United States: violence in society; widespread use of drugs; multi-ethnic suburbs; city centres and their ghettos; an agricultural model based on chemicals; food practices which are giving our adolescents the shape of Boteros statues; procedural pettifogging in lawsuits; the single-track orthodoxy in thought; the moral order; sects, including the sect of ultraliberalism; and class-ridden, ethnic-ridden, lobby-ridden policies - starting with the Prussian lobby surrounding Nixon, the Irish lobby surrounding Kennedy, the firearms lobby, and the lobby of all lobbies, the proIsraeli lobby which is at work in the Middle East and in the Gulf War. We have even taken up the American flag. The European flag is the Paramount flag, used by the American movie company Paramount, with its stars.
The second key to our relationship is imposed war. We had imposed on us the wheat war, the meat war, the cereal substitute war, the banana war, the protein war, the food-weapons war, the aerospace war (with the Comet, the Franco-British Concorde, MacDonnell Douglas and Boeing), the image war in the audio-visual field, the movies, the patents war, the commercial war of the Uruguay Round - all this to such an extent that Agenda 2000 is possibly a good thing, provided we can become adults at last, that is put an end to the infantile disease of the Atlanticism which struck down the Italian, French and Belgian political classes, an example of which is the recent speech by one of our colleagues from the radical party, adopting an Uncle Tom approach.
We all support balanced relationships, but these should be balanced by setting aside the imperialism of the d'Amato Act, the imperialism of the Helms-Burton Act, without the unilateral taxing practised by the Californian state on our companies, a balance which is free of any ambiguity about Islam and the pro-Islamic nature of the foreign policy of the United States, which sometimes basks in the sun of Allah. We are in favour of a transatlantic bridge, but it should be a bridgehead.
Dialogue implies that there be two people, two languages, two verbal approaches. We first of all need to reconquer our own identity - our cultural, artistic and linguistic personality. Our civilization is a great civilization, which should enable the United States in the final analysis to avoid the fate which is in store for them, the fate of being the only nation in history to have passed in one century from the stage of non-existence in legal terms into decline, without having gone through the intermediate stage of civilization.
Mr President, I thought this had been a reasonably well-informed and intelligent debate, until I heard the last contribution.
I would like, particularly, to address the report of Mrs Erika Mann, but to thank both rapporteurs for their work. I would like to address some comments to the Commission.
The first thing I would like to say to Mr Bangemann is: I think it would be very helpful if the Commission could provide some information packs for all Members of the European Parliament about the New Transatlantic Agenda. It was established in 1995 and some of us who are very interested in US-European affairs have followed it very carefully. But I suspect that many Members of this House do not realize the depth of participation and, indeed, the leadership role that the European Union has played in many of these negotiations.
Similarly, on the new Transatlantic Business Dialogue that Mrs Mann referred to in her address, it would be very helpful again if, in that pack of information, we set out exactly what has happened and, again, the important leadership role that the European Union is playing in this sphere, too, and the leadership role we played particularly on the mutual recognition agreements. That would not have been possible without the leadership role of the European Union. To those people who seem to say that we are slaves of the United States, I say please read the information and understand the crucial role that we are playing in pushing forward this agenda.
I want to look to the future rather than looking to the past. We have had a relationship in the past based particularly on security policy. That will continue with the enlargement of NATO. But I want to refer to a couple of other issues. For example, the collapse of the financial markets in the Far East will mean that the stable and balanced trading relationship between Europe and the United States is going to be absolutely pivotal over the next few years. The Americans, who have perhaps been turning their attention to the Far East - and indeed some investors in the European Union who turned their attention to the Far East - are going to come back and rely very heavily on the stable relationship between the United States and the European Union.
We should use that as an opportunity for deepening the transatlantic business dialogue and also deepening the investment relationship. We then have the creation of the euro. Within about 4 or 5 years, 40 % of all invoicing in world trade will be in the euro. We need to look at the relationship between the dollar and the euro. What mechanisms are we going to establish in order to have this relationship? Let us look to the future and make sure that this is the sort of dialogue we have in the future.
Regarding Third Pillar issues - fighting drug trafficking, fighting international crime - how can we strengthen the dialogue in that area too? What suggestions has the Commission to deal with that question?
I should like to talk briefly about the transatlantic summit meeting. That is a very special summit meeting that is held twice a year. We need to find a way of making it even better. I suggest to the Commission today: please find a way of involving parliamentarians in some dimension of that summit. There is absolutely no reason why representatives of Congress and the European Parliament should not be involved twice a year in the summit. If we do that, then it means some of the nonsense that we have had out of Congress on Helms-Burton and the ILSA legislation can be countered because Congress representatives would have to sit at the table and take part in that dialogue. Let us, in May, invite Members of Congress and of this House to the transatlantic summit meeting in London and make sure this special relationship extends beyond just the Commission, the Council and the administration to involve the legislators, too.
Mr President, the end of the Cold War and the growing strength of the European Union inevitably has led to a redefinition of the relationship between ourselves and the United States.
For historical and cultural reasons there has been a common bond between the United States and Europe, particularly where there was a common foe to fight or a common objective to pursue. Nowhere is it more true than in the case of my own country where the US has consistently supported the Irish and British Governments in their quest to find a peaceful resolution to the age-old conflict in Northern Ireland. We in Ireland sincerely appreciate the personal commitment given by President Clinton to the Northern Ireland peace process.
However, as regards the relationship with Europe in general, it must be acknowledged in all truth that it was a relationship of unequals. In the past, for perfectly understandable reasons, Europe was overly dependent on the United States and, as a consequence, our independence and freedom to act differently from our US allies was seriously compromised.
Any future relationship, if it is to be successful, must be based on a genuine partnership between equals, irrespective of whether the joint action is in the field of world security, peace-keeping, crisis management, tackling the international drug barons or combatting terrorism. It must be joint action jointly agreed on the basis of mutual respect with full consultation.
The EU cannot simply play the role of a subordinate paymaster. Furthermore, given the United States policy of reducing its military presence in Europe and other parts of the world, we have to reassess the new European role and responsibility. We need to develop a European identity in security and defence. Although a decision on this issue was regrettably avoided in the recent Amsterdam Treaty, we cannot run away from making such a decision for much longer.
A European defence pillar must be established in the context of the Western European Union which should ensure that we have available in the event of a crisis our own military means of intervention, independent of the stance adopted by the United States.
Europe must continue to maintain a warm, constructive and cooperative relationship with the United States. We must proceed to put in place the institutional mechanisms which will copper-fasten this. However, we must also feel able to pursue the policies which give Europe the freedom to disagree with our US friends in areas, for example, where we must act to protect European Union trade, not least in the field of agriculture; or foreign policy areas - such as our differing views on banning landmines, abolishing capital punishment or the role of the United Nations. Friends should be able to disagree with one another on the basis of mutual respect, while at one and the same time, working together on global issues such as the preservation of world peace, security and democracy and the protection of human rights. When we can do that then we will have achieved a true relationship of equals.
Let me conclude by paying tribute to the two rapporteurs for producing these reports and contributing to this debate.
Mr President, the transatlantic bridge is showing cracks. The US, as a federal state with one voice towards the outside world, is awaiting what the outcome will be of the institutional reforms in Europe, and what will become of the euro. That is why it is a good thing that the rapporteurs, Mr Souchet and Mrs Mann, emphasize active interpretation of the Transatlantic Agenda. It is clear that the contrasts between the old and new world will come up with increasing frequency in the economic and trade areas, especially when the euro appears to be a success, and the adjustment of the Common Agricultural Policy and enlargement are successful.
The European Parliament resides in Brussels in a building which, in its design, at least to my mind, has clearly been inspired by the Capitol in Washington. How nice it must be for our American colleagues to be able to have further talks with us in this building about how we can prevent a repeat of extraterritorial legislation.
Why can we not agree here that before the end of 1998 we will discuss with our American colleagues what the future of SFOR in former Yugoslavia should be, or discuss with them and convince them of the fact that allowing European audio-visual cultural products fits in with free global trade?
The relations between the United States and Europe still constitute a substantial basis for stability in the world. This relationship can be developed. I am in favour of Atlanticism. Having been born before 1950, I still consider guaranteeing international peace and stability as the most essential element of our relationship. The Transatlantic Agenda, as worked out in the Souchet and Mann reports, to my mind offers a good opportunity for this.
Mr President, ladies and gentlemen, Mr President of the Commission, the debate on transatlantic relations always contains elements of great political interest.
As has been shown this evening, giving transatlantic relations a political, economic and commercial framework which will allow the development of cooperation in as many areas as possible needs to be one of our objectives for the near future.
Nevertheless it is worth remembering, firstly, that the European Union is the foremost commercial power in the world. Secondly, the establishment of the euro should be a stimulus to negotiations on the New Transatlantic Agenda. Thirdly, against a background of globalization - which will particularly favour the most competitive economies - the European Union cannot forget its obligations to those countries which face difficulties. Nor can it alter its traditional system of bilateral negotiation, cut its cooperation budgets, or shield itself, as the United States does, either as a means of external reprisal or as the result of hypothetical internal pressures.
We all recognize the important role the United States has played in the defence of democracy. However, that does not mean that their concept of democracy has always been the same as ours. Their legitimate eagerness to help people gain their freedom has sometimes resulted in unusual laws, claiming national security or external threats as a sacrosanct excuse, and leading (in the case of Cuba for example) to bilateral relations being placed in a delicate situation.
We have to realize that the European Union has a certain disadvantage compared with the United States when it comes to making decisions in exceptional situations. It is difficult to implement trade defence mechanisms in response to external pressures, as we have found, but it is not impossible.
As the European Union becomes more widely seen as a political entity, our negotiating position in the international institutions will become stronger. This will be particularly important in the case of the World Trade Organization, which is the body to which all disputes should be referred, instead of trying to resolve them through the back door, with the Europeans always giving in for the sake of pax americana .
The European Union cannot give up and cease to play its rightful role as the world's most important commercial power. We should include other - possibly unpleasant - questions in the agenda, such as environmental or social matters.
Finally, I want to congratulate Mrs Mann for her magnificent piece of work. And I should like to remind the Commission that, on our part, the New Transatlantic Agenda should also take account of the development of the whole American continent, to which we are bound by a wide range of agreements, of varying importance, which will facilitate the great Atlantic market. The United States is also interested in this, and wants to stimulate it. What can never be included in this agenda, but has sometimes been suggested, is the supposed distribution of political power, in the form of zones of influence, so that South and Central America becomes yet another area under the clear influence of the United States.
Mr President, having first congratulated the rapporteurs, as my colleagues have done, I want to say that we are all aware of the European Union's real importance on the international stage, and of the inadequacies in this area which the Treaty of Amsterdam has not yet been able to rectify.
While we in the European Union are discussing our positions in strict and long-winded procedures, the United States is capable of making an overnight decision and summoning the conflicting parties, whether it is a question of Bosnia or, as is due to happen next week, the main players in the Middle East peace process.
In fact, Mr President, the European Union still provides most of the financial contribution, and most of the overall development aid to the rest of the world - and nobody (or hardly anyone) realizes that we do so. The truth is, we are restricting ourselves to the honorable role of footing the bill for the great dramas of the modern world.
However, although we are small in political terms, in the economic sphere, when we act in unison, we are the greatest commercial, financial and industrial power on the planet. And as other speakers have mentioned before me, this role can be increased following the introduction of EMU, with the advantages it will bring. I think this fact - our economic strength - should be the basis of our relations with the United States. These relations must be put into a global context, with a new perspective on the contested objectives, based on the different form in which today's threats present themselves. Thanks to the rapporteurs' hard work, the report describes these objectives perfectly, and I agree with the rapporteurs that they are a little vague. I think it is time for the European Union's diplomacy to stop being purely declarative in nature.
On the subject of turning words into actions, I want to mention one of the most revealing cases: the Helms-Burton Act. Showing the utmost warmth and friendship at all times - as befits loyal colleagues - the United States has been relentless in the banana panel and the hormone panel. Let us not be naive. Let us act with the same determination as they do, because unfortunately where matters of trade are concerned the only language they understand is the exploitation of all the available legal loopholes. We have the example of certain mergers and concentrations currently being examined by the European Commission's Directorate-General IV: the codes of conduct for the computerized booking systems in the case of American Airlines, or the recent dispute between a major energy company within the European Union and the American giant, Arko. Friends and colleagues, yes, Mr President, but when it comes to defending our interests, we must be as resolute as they are.
Mr President, this is a timely debate because it is at the end of this week that the United States Congress is coming over to Europe for our twice-yearly meetings and a good pair of resolutions, I am sure, will help to give the American Congress some idea of our feelings. Although I hope they will not take too much notice of some of the rather intemperate remarks that have been made by participants in this debate so far.
However, I think the Americans will take us slightly less seriously if they read carefully Mr Souchet's resolution, particularly paragraphs 10, 11 and 14 thereof which refer to a bit of legislation of which I had not previously heard called the Amato-Kennedy act. May I appeal to the rapporteur to put that right in verbal amendments tomorrow when we vote because otherwise the Americans might think that it is some form of new-style cohabitation between Democrats on the one side of the House of Representatives and the Congress and Republicans on the other side.
Of course cohabitation is not entirely unknown here in the European Parliament. When references were being made earlier on to hostility on the part of people in the United States towards the European Union, I did not expect to hear quite so much hostility to the United States on behalf of Members of the European Parliament, particularly from Mr Antony who sits behind me and Mrs Ainardi who sits opposite me. Is this some form of cohabitation à la française I ask myself?
The dangers that arise from the relationship are ones which have been quite rightly drawn attention to by Mrs Mann in particular. Those are protectionism, and we are both equally guilty of that, as can be seen by anyone who looks at the reports produced every year by the European office in Washington and by the United States trade representative on European barriers to trade.
The curious thing about those barriers to trade is that they often complain about the same thing, wine for example. The Americans complain that we will not allow Californian champagne, Californian claret, Californian sherry and so on to circulate freely here in the European Union - quite right too you might say, because after all these are special names which we all very much cherish. Then if you read the account of barriers to trade by the European Commission office they say: ' Do you know the Americans have the impertinence to produce Californian champagne and Californian claret etc.?' It just shows in other words that we are equally guilty of protectionism. I hope that there will be a sensible conclusion to our debate. The relationship is vitally important for both sides but, please, a little less arrogance by 'us Europeans' towards 'those Americans' .
Mr President, like others I should like to congratulate both our rapporteurs who have contributed excellent documents to this debate. In making my comments I should first like to look at the historical perspective of this debate. We have two parallel lines for our relationships with the United States today. The first - the NATO relationship - is based on political security and has the highest profile. It is the one which preserves US dominance and where there are significant problems as we come to NATO's 50th anniversary: for example how we deal with Bosnia, our relationship with Russia, NATO enlargement and arms industry procurements. All these are difficult questions.
It is interesting that the large part of Mr Souchet's report deals with economic matters and although NATO is dealt with in the explanatory memorandum, nothing is said about our approach to it in the future. Erika Mann's report is much more concerned with the philosophy of partnership, with political and economic matters where the European Union has the capacity to act and where we are, in effect, building a new transatlantic bridge for the twenty-first century. It is not surprising that those involved in this kind of debate are more optimistic than those involved in the NATO debates.
Secondly, what are the chances for the New Transatlantic Agenda to succeed? I would say that they are very high. We are dealing with issues which affect the political and economic communities on both sides, with the arguments of globalization and with common interests. The Transatlantic Business Dialogue is moving towards the idea of the new transatlantic marketplace. The summary by the senior level group given at the EU - US Summit of 5 December is so full of priorities and ideas that I will be surprised if the administrations can make much headway within six months. There are statements on the Ukraine, climate change, electronic commerce and regulatory cooperation. It is all to be done and no one quite knows how to do it. As speakers have said, we shall next be dealing with the monetary dialogue, to try to get a new consensus between domestic and international monetary policies on both sides of the Atlantic.
Lastly, where do we head to next? Both EMU and enlargement of the EU and NATO are going to bring a new dimension to transatlantic relations. Post-Cold War, there is a clear and developing linkage between economic, political and security aspects and policy-making. Inevitably, therefore, NATO and EU are condemned to have a dialogue even if - as an American ambassador said - they live in the same town but actually on different planets.
We have to have an effective transatlantic partnership in the twenty-first century based on a coherent institutional framework involving greater parliamentary cooperation and the concept of the new transatlantic marketplace. Ironically, the more that Europe is capable of bearing its responsibilities, the stronger the transatlantic relationship in the twenty-first century will be.
Mr President, ladies and gentlemen, 1989/90 was a turning point in world politics. During the Cold War era, we were concerned with managing the status quo - now we are trying to manage change. All aspects of transatlantic cooperation are affected by the dynamics of this change. That is why it is right and proper that we are debating relations between Europe and the US here in the European Parliament today. There are critical questions to be addressed: for example cooperation on security policy or in the field of foreign trade and the world economy.
It is both desirable and necessary that Europe should play an independent security policy role. But it has never been so clear in recent years as in the Balkans how important US participation is. The US will also need to play an active role in resolving the conflict between Greece and Turkey and the Cyprus situation. A more effective common foreign and security policy for the EU Member States is also important here in the context of strengthening transatlantic relations.
We Europeans are also united with the United States by a common interest in open markets and free world trade. We should work on the assumption that the world can only achieve economic growth and prosperity if we do not revert to the old ways of protectionism and isolate ourselves from each other, but instead open ourselves up to competition and develop our economies in open, competitive markets. Listening to today's debate, it is obvious that there is no future for Colbert here. Our weak point is often that Europe is not competitive enough.
Cultural, spiritual and religious bonds tie America and Europe together in spite of any economic and political tensions. We should take care to nurture these common roots more carefully in future, because they serve to bind us together and will do so all the more in the future.
A transatlantic community needs to be based on our community of interest, not our conflicts of interest. If the western world's societies, and I mean the whole western world, cannot lend each other support based on their varying experience, and tackle the new order of the world economy and world political relations together, then we will be squandering invaluable political, economic, social and cultural energy.
Mr President, ladies and gentlemen, we are at present witnessing an enormous crisis in the ASEAN states, that is bound to have global consequences. The question I ask myself is just what rapid action the European Union and America can take in this case. I believe we need to develop joint mechanisms to stabilize the situation there. Maybe we can help as quickly as possible with convergence criteria, benchmarking and best practice. I am afraid that if we do not help speedily, the consequences for us could be dangerous.
The second point that particularly concerns me about relations between Europe and the United States is that Austria put a very valuable art collection, which belongs to a foundation, at America's disposal. Now, two pictures from this collection have been unilaterally seized, and I can honestly say that I cannot personally imagine how, if a collection is made available to someone, a collection belonging to a foundation, they can thank you by seizing two important pictures.
Mr President, I would like to thank the two rapporteurs on behalf of the Commission and at the same time on behalf of Sir Leon Brittain, and hope you will understand that Sir Leon cannot be here today because he is otherwise engaged in Japan because of the summit. He has asked me to present the Commission's views and his own here today.
I am delighted to do that, but first I would like to give my impressions of the debate I have heard. There are various issues that we need to resolve internally in a debate here in Europe, before we start adopting positions in our discussions with our American partners. First, I have the feeling that there is a difference - and Alan Donnelly pinpointed this very clearly - between the extent and the intensity of the discussions between the executives on the one hand and the parliamentary bodies on the other. It is perfectly obvious from what I have heard today that the representatives of the Commission and the US administration who are not only participating in trade negotiations but also in broader political discussions, see things in a different way to some - but not all - of the Members of this House. I certainly do not mean that this debate presented a picture of unanimity, but nevertheless, chiefly because of experience with the Transatlantic Business Dialogue, I have the impression that many of those who have spoken here today have done so without making due allowance for the extent of agreement achieved in the discussions which have taken place between the executives.
Let me take Helms-Burton-d'Amato as an example. Considering that our discussions in the Transatlantic Business Dialogue were actually held with representatives of the American executive, it seems to have been more of a Congress problem than an American executive problem. I am saying this very cautiously, because of course you can never tie anyone down on the basis of conversations which are not always intended for public consumption, but that seems to be the problem. Consequently, I can only support what Mrs Mann in particular said when she called for greater parliamentary participation in the dialogue. It can only help.
I can remember, although it was a long time ago, when we first established contact between the European Parliament and the House of Representatives, which was very fruitful. Every year there were several meetings between leading members of the House of Representatives and the European Parliament. I recall that we were invited by the speaker of the House. We accepted the invitation and of course informed the speaker of the House of Representatives that we had a Communist Group chairman in the European Parliament, Guido Fanti, a committed European and a very important member of the European Parliament. We had great difficulty in explaining to the House of Representatives that our delegation of European Parliament political group chairmen would therefore quite naturally include a communist. At first it was inconceivable, even for progressive members of the House of Representatives! But they finally accepted it when I explained to Tom Fowley, who was speaker at the time, that there was only one political difference between myself as the chairman of the Liberal Group and Guido Fanti, namely that Mr Fanti was much more pro-NATO than I was! So it goes without saying that we must establish contacts between parliamentarians on both sides to prevent misunderstandings of that kind.
The Commission constantly strives to maintain and defend the position of the European Union, where that is absolutely our right and duty. We have, for example, never recognized the principle of extraterritoriality. And right now we are of course reserving the right to appeal to the WTO panel if necessary, that is should some action be taken against European companies that is incompatible with multilateral commitments.
I shall now come to the second point that struck me during the debate. We can and must defend multilateralism, because it is the only way of arranging global economic and political relations so that no-one can exercise undue dominance. But if you demand that, you must apply the same yardsticks to yourself. It seems contradictory to me if in the same breath you say that the Americans are inclined to a unilateral approach but refuse to accept that we might be in the wrong on agricultural policy, for example on bananas. We cannot have it both ways. We cannot say that the Americans have to bow to multilateral commitments but when the same commitments work to our disadvantage try to deploy high-flown arguments about consumer and health protection and so on, and shirk our commitments.
That is not on. It would also considerably undermine our credibility in these matters.
I confess that on the banana issue I have felt right from the beginning that our actions - and this is a personal statement now, I cannot speak for the Commission - were nonsensical, as they were not even to the advantage of our own banana industry, but I do not want to start a debate on that. I simply want to point out that anyone who defends multilateralism as a principle has to be prepared to suffer its consequences if things do not work out as he might perhaps wish.
A third very important point, in my view, is that we have a lot more catching up to do on mutual understanding than a lot of people realize. This goes for both sides. It would be very useful - and Mrs Mann made a series of very interesting proposals to this end - if we were to consider how we could achieve this. Mr Martinez has once again expressed his particular views on the backwardness of American culture as compared with the elevated manifestations of culture which we see in Europe. If I may be so bold, I would say that this is a prejudice, a viewpoint, that is absolutely erroneous, if you consider what has been achieved in America in terms of cultural values, partly with European assistance, and if you consider what has happened to culture here in some instances. As a matter of fact, that also applies to the culture of democracy. I remember very well how long it took us here in the European Parliament, and in Europe in general, to agree on a common approach to the death penalty. I have been against the death penalty all my life, and my whole political career has been significantly shaped by my fight against the death penalty.
I remember very clearly the bitter debates that we waged in the European Parliament in those days, with Members from Member States who claimed that they represented an extremely high level of democracy and culture - and still do - whilst at the same time, they maintained in all seriousness that the death penalty was not only compatible with that high level, but even an expression of it! So might it not be appropriate for us to allow others the same time to make these advances as we took?
I now come to my fourth point. We should not make the mistake so aptly described by Freud of turning our own weaknesses into accusations against others. This applies, for example, to defence and security policy, and to the European Union's involvement in attempts to solve international problems peacefully. We sometimes quite rightly complain that the US is involved in various European problems where we should be the ones involved, and this is often because we have not managed to arrange our own involvement. In many cases - for purely political reasons that I do not wish to criticize, I am just commenting on the end result - we are not in a position to supply a military presence to end a conflict that cannot be resolved in any other way.
So I would beg you not to make the mistake of letting us be distracted from our own shortcomings by criticizing someone for taking on burdens that we ourselves do not want to shoulder. But putting aside these comments for the time being, I would say that we have scored some positive results recently. It is not as if the European Union's relationship with the US gives cause for any fundamental concern - we have achieved a great deal. Alan Donnelly and Mrs Mann have made that clear, and I am simply supporting it. Considering the extent to which we have managed to get our viewpoint accepted in these discussions, and bearing in mind that we have not conceded anything, then it would be quite wrong to suggest that we have gone down on bended knees because the US somehow used their superior strength, their position as a world power, to force us to do that.
Boeing-MacDonnell/Douglas is another case in point. I cannot understand why that criticism has been brought up again. It certainly has nothing to do with the proposed merger between American Airways and British Airways, which we have not approved yet. Or take the case of the OECD consensus on subsidies for shipbuilding: we achieved that jointly with the American administration. That is another example that demonstrates that the problem lies with the democratic representative wing, with Congress, and not with the American administration. We agreed that jointly, and even if it is impossible to get Congress to ratify it, that has not forced us to concede our position. Just the opposite, in fact: we have initiated a new policy in this area, clearly recognizing that it has not been possible to get this ratified in the US so far.
The suggestion that Europeans have always lost out when they have been unable to unite seems wrong to me. The reports contain some very reasonable ideas and we are happy to take them further, especially the concept of Members' participation. I found Mrs Mann's and Mr Donnelly's speeches very positive. There must be a way - and this applies to the whole issue of globalization - for parliaments and their members to play an increased role in preparing and agreeing such agreements.
If we cannot manage that, this is what will happen, not just in relations with the US, but with globalization in general. There will be many people in government, in parliaments, in international organisations - the WTO, the ITU, and so on - who want to take things forward, and actually achieve that, but then find themselves blocked by parliamentarians who will quite rightly ask what has happened to democratic checks and balances, and to citizens' involvement, which can only be safeguarded by parliamentary participation in decision-making. We must avoid such a situation. So we must develop a process, and I believe Sir Leon and the whole Commission are more than willing to do this, to ensure that we are not divided into two camps: on one side those who can advance matters by virtue of their executive powers and have a totally different view of issues, and on the other side parliamentarians, who will rightly complain that their control and participation in decision-making is being eroded, and who are then inclined to react emotionally, which is bound to be negative. I view this as a very serious problem, and the Commission is more than willing to tackle this problem very positively.
So I would like to express my thanks for both reports. They are positive, and they contain some enterprising ideas and numerous recommendations, that we will take up. We have some strengths. It is wrong to assume that the European Union is in a position of weakness, and we should also remember that the globalization process means, especially with the end of East-West conflict, that it is not military power that will be critical in future, but rather economic and cultural matters, and open cooperation with others. That is an important contribution that the European Union can make to the global debate. That should be our strong point! Once we become aware of that, we need not approach negotiations with an inferiority complex, but rather with a calm assurance that the outcome will be positive.
Mr President, I just wish to say briefly that I realize Commissioner Bangemann could not give a clear response to my request regarding the transatlantic summit meeting.
I should like to ask that he would at least take the idea back and discuss it with the President of the Commission and the Council, because I see that as one way of changing some of the misunderstandings on both sides of the Atlantic in both legislative bodies.
As Mr Donnelly has rightly recognized, I cannot at this stage commit the Commission as a whole. However, I am quite sure that he has touched upon a current problem which needs to be resolved now and, as I said, I have no doubt that the Commission as such and the President will be much more open to that request than maybe was the case in the past. I will convey the message to the Commission, and Sir Leon Brittan will give you an answer to it.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Foodstuffs
The next item is the report (A4-0401/97) by Mr Lannoye, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposals for Council Directives relating to foodstuffs intended for human consumption.
Mr President, we shall be debating breakfast products at the wrong time, but I think we are all concerned at the quality of these products. I am sure our debate will be of an equally high quality.
I would remind you that the Commission's objective, when it presented the five proposed modifications, was to modernize two directives dating back to the 1970s, on the basis of a single principle: specifying only those things which are essential to ensure the free circulation of the products in question, in particular sugar, honey, fruit juice, jellies and preserves, and totally or partially dehydrated preserved milk. This is certainly a praiseworthy objective, provided consumer interests are seriously taken into consideration.
The reflection of the Committee on the Environment, Public Health and Consumer Protection is that substantial amendments are required to the Commission's proposals. In this respect, we have based ourselves on two principles. The first is to get a dynamic of ever-increasing product quality going. The second is that the consumer has a right to correct information, that is, avoiding any misunderstanding over the name of the products, and the adoption of clear labelling.
I am putting my finger on a number of gaps or weaknesses in the texts, which have given rise to amendments broadly adopted by the Commission, the overall report having been adopted unanimously.
The first comment relates to information. As with chocolate, in the case of fruit juice and preserved milk, we are confronted with a situation of differences in national legislation, particularly as regards the possible addition of vitamins. As these legislations are different - and should remain so according to the Commission's proposals - consumers will find themselves potentially, in each Member State, faced with two types of slightly different products which are labelled in the same way, or at least given the same name. We believe this is not acceptable, and the name should be slightly amended, by the addition of the word 'vitaminized' , if that is the case.
The second comment relates to the quality of products. There are a number of apparent gaps in the texts, particularly as regards sugars. Account should be taken of the technical changes which make it possible to reduce the residual content of sulphur dioxide, which is a constituent which is really not desirable in sugar. It is possible to reduce its content from 15 mg/kg to10 mg/kg, as is confirmed by the industrial manufacturers. This second comment also relates to fruit juice. You know that fruit juice can be either unadulterated juice from the pressing of the fruit, or a juice obtained by rehydration after dehydration. In this case, the quality of the water added to obtain the final product, known as 'rehydrated fruit juice' , should be clearly codified, and this is not the case in the proposal. An amendment from the Committee on the Environment intends to close this loophole. Furthermore, as regards the possible addition of sugar to fruit juice, there is cause for surprise that no limit value is stated in the proposal. That is why the Environment Committee proposes setting down a limit value, which is quite simply not to overstep the sugar concentrations which occur naturally.
Finally, I insist on a more important point, as this is the matter of a debate which has already stirred this Parliament on a number of occasions - the problem of honey. In January 1995, Mrs Lulling's report on the quality of honey, and the major problem of imported honey, contained a number of requirements adopted unanimously by Parliament. I would remind you that half the honey consumed in Europe is imported honey, which therefore comes from outside the European Union, under conditions of quality which are absolutely not guaranteed. We therefore believe that for imported honey, labelling should be compulsory and not an option left in the hands of the Member States. Hence, an amendment has been put forward to this end, and the country of origin must be stated. Also, we believe it is time to define a serious, analytical method for honey, which we still do not have. Finally, we also believe that the excessively grand term 'baker's honey' should be removed, as it applies to a product which is in fact denatured and would be more appropriately termed 'industrial honey.'
These are the two main amendments.
I would like to raise two questions with the Commissioner. First of all, what does he think about what I consider to be some of the most important amendments - namely Amendments Nos 19 and 28 on honey, and Amendment No 42 on fruit juice? Secondly, what is his position on the legal basis proposed, in the knowledge that several colleagues from the Group of the European People's Party have put down amendments with the aim of modifying Article 100a? Personally, this modification is acceptable to me, but all the information at our disposal to date indicates that it is coming up against great hostility from the Commission.
Mr President, ladies and gentlemen, I would first of all like to congratulate the rapporteur on his - what shall we call it? - fivefold report, and I would like to wish the Commissioner a happy New Year. We would have liked to have wished him a happy Christmas with reference to the chocolate debate, but we were not fortunate enough to see him. A little belatedly then: happy New Year.
The rapporteur has elucidated the most important amendments very thoroughly. I would like to ask the Commissioner a question in connection with the legal basis. In our group we were a little surprised, Mrs Schleicher, that these amendments appeared during the discussion in the plenary session. But do not worry; we are not opposed to these amendments a priori , but we do have a question, because this matter has been dealt with principally by this Parliament's Committee on Legal Affairs and Citizens' Rights. Both have come to the decisive answer that in these five cases which we are discussing today, the correct legal basis ought to be Article 43. As individual Members of the European Parliament, as members of Parliamentary committees, or as Parliament, we are obviously always in favour of a procedure which is subject to codecision, as this obviously means that the rights of Parliament are better safeguarded. We believe that as the only democratically elected institution, we are closer to the consumer and therefore better placed, we think, to protect the interests of the consumer. On the other hand, we should also exercise a little honesty. We must make sure that such an amendment, if we want to enforce it, is legally on tip-top solid ground, because otherwise we might be doing a bit of window-dressing for ourselves, and deluding ourselves in the process.
I am under the impression, Mrs Schleicher, Mr Lannoye, ladies and gentlemen, that this problem is like the one concerning Article 43 or Article 100a. The problem is that Article 43 is not subject to a codecision procedure, and sadly enough, the Treaty of Amsterdam has brought no solace. Nonetheless we do not want to condemn the amendments. If we want to go some way with you, then we would like to receive a legally-founded answer to the amendments from our colleagues in the Group of the European People's Party.
The rapporteur has very clearly explained a number of comments with regard to the amendments. If you look at the package of the five products, they are not really amendments which have all been inspired by extreme concern for the consumer, protection of the consumer and information for the consumer. Evidently, this Parliament is not divided over this. When it concerns the origin of honey products, we definitely think this should be labelled overtly. If vitamins have to be added, we definitely think this should be labelled overtly. The cohesion here in this Parliament shows a marked contrast to our lack of cohesion when it comes to chocolate. Here, the information we should give the consumer is almost unlimited. When it comes to chocolate, this Parliament is suddenly very modest. I will keep up the New Year's atmosphere and conclude that in the country of milk and honey we all agree, but the moment we discuss chocolate we become extra bitter.
My colleague Mrs Graenitz will explain the amendments relating to honey shortly, and for the rest I think we will be able to vote on all amendments in close consultation and in great agreement. They represent progress. Let us hope that in addition to the amendments surrounding the legal basis, the Commission will also approve the other amendments.
Mr President, Commissioner, ladies and gentlemen, the Lannoye report was adopted in committee by a large majority, and my group supports the amendments before us. Mr De Coene, you have just reminded us how illogical people can sometimes be. I think it is human nature not always to be logical. Nevertheless, I think we should try to proceed logically, and that is why I think we keep encountering a particular fundamental problem more and more often recently. I am referring to the legal basis.
Article 43 is normally taken as the basis for draft directives concerned with the production and marketing of agricultural products, as listed in Annex II to the EC Treaty, and therefore relates to the achievement of Common Agricultural Policy objectives. Alternatively, there is Article 100a - the codecision procedure. This legal basis relates to the establishment and functioning of the internal market by approximation of the provisions laid down by law, regulation or administrative action in Member States - that is, harmonization.
Harmonization directives should guarantee the free movement of the products in question. The Commission proposal which inspired Mr Lannoye's report is concerned with five products, namely sugar, honey, fruit juices, milk and jam. These are all pre-processed products derived solely from agricultural products. Even the milk referred to is condensed or dried milk.
The Commission has taken Article 43 as the legal basis. We consider Article 100a to be the correct legal basis, even if things have not always been done this way in the past. But things have also moved on in terms of legal precedents, not least the amendment of the treaties, and, unfortunately, current events. Because of the BSE crisis, the Commission has undertaken that in future all legal instruments relating to foodstuffs and health protection should be based on Article 100a of the EC Treaty. It is therefore very much to the point that the Commission proposal on sugar, honey, fruit juices, milk and jams includes provisions on consumer and health protection, namely labelling, the residual sulphur dioxide content of sugar, packaging, flavouring and vitamin content, water quality in fruit juices, limit values for nitrates, sodium, calcium, and so on, and labelling requirements for fruit juices, milk products and jams with added vitamins.
The whole area of Community law on foodstuffs is now dealt with under Article 100a of the EC Treaty. We are therefore requesting in the strongest terms that the correct legal basis should be taken for this Commission proposal, that is Article 100a, and I would like to ask you again, Mr Bangemann, as a representative of the European Commission, whether you will support this European Parliament proposal. Failing that, I shall request referral back to committee, if the Commission is not yet able to agree. We are effectively fighting against Article 43 here, and if we are to change our position, we really need some form of reassurance. We cannot just stand back and see what happens. That is our request, and I hope the Commission will not only carefully consider it, but will also act consistently, and thus logically, in this matter.
Mr President, I would like to begin by congratulating Mr Lannoye on a good product. Food is not such a simple matter. In the proposal from the Commission it says that the directive should be simplified, but simplicity is often opposed to safety. We know that when markets for all goods grow, especially for food - that is, when food is transported further and further away from the place of production (one of the ideas of the EU and a free market economy is that this should be possible) - something else also happens. The direct information which in former times was linked to the person who sold the food, the person who produced the food, disappears. Instead, we buy something without knowing what it is, unless it says on it what it is. Therefore I believe we must find a balance between simplicity and safety which is more on the side of safety than the proposal which the Commission has put forward. If we do not do that, we take the risk that consumers will not get sufficient information.
I would also like to point out something which is in one of the amendments, namely that regardless of whether a product has been produced inside or outside the EU, it should be subject to the same rules, not least in view of the preceding debate we had in this House.
Mr President, I have requested leave to speak in order to emphasize an extremely important, fundamental element in the report on this food directive, in which the rapporteur gives the Commission a welldeserved rebuff. It concerns two paragraphs with essentially the same content, in which the Commission wants to establish that 'to avoid creating new barriers to free movement, Member States should refrain from adopting more detailed rules.' Mr Lannoye, on the other hand, wants to give Member States the right to adopt or keep more detailed rules. According to Mr Lannoye, it is not necessary for the Commission to approve these kinds of tough rules. Nor is it necessary to have a number of other limitations contrary to what is said in Article 100a 4 of the EU Treaty, which, through a number of modifications in its new form under the Amsterdam Treaty, has totally lost the character of a so-called environmental guarantee and has shrunk to a kind of limited opportunity for exemption. But in the Lannoye report something has been drafted which begins to resemble an environmental and health guarantee - that is, a right (not just a possibility) for individual Member States to take a lead in tightening rules aimed at protecting health, the environment and consumer interests.
I have decided to emphasize this because it is so important. I hope this important principle will also have an impact on other EU rules. Certain shared minimum standards are certainly justified, but to forbid Member States from taking a lead and adopting better rules out of consideration for freedom of movement is a manifestation of the worst side of the EU. I therefore hope Parliament adopts this report and that it also has an effect on the EU's official policy.
Mr President, among the five vertical directives relating to a whole series of breakfast products, as our rapporteur was saying, I am interested in the directive on honey, not only because France is the leading producer in the European Union, with a production of 25, 000 tonnes, and because there are nearly 80, 000 hives in my own region of Languedoc, but also because of the types of honey we produce. You need to have tasted the honey of the garrigues flavoured with rosemary; the thyme honey from the Larzac plateau; the erica heather honeys; the honeys with their many fragrances, of raspberries, of dandelions; and the honeys from Provence, the Alpilles, from Greece or Spain, which are heavy with the fragrance the hives take up from the flowery pastures, to feel the whole difference of these honeys from the Maoist honeys heavy with the sweat of the gulag slaves or the tears of genocide, or that great leap backwards, the glucose-based honeys. We therefore need to protect ourselves from this unfair, customs duty-free importation from China, the eastern European countries, Mexico and Canada, and from the unfair competition of false honey based on sweetcorn or syrup. We need a 'honey' label, for a product which is rooted in the land, a product which is magical in terms of its composition, made up of aster nectar, of flowers, offering health benefits, and showing labels of country of origin. And, Mr President, because honey is an agricultural product, irrespective of the debate on Article 43 or Article 100a, and not an element covered by the single market, it must be protected, our beekeepers must be protected, with premiums per hive, for quality, and for the services they render both to the pollination of plants and to civilization itself.
I hope, Mr President, that we will return to the 1995 majority of the great party of the bees.
Mr President, Commissioner, over the last few months I have discussed legislation on foodstuffs with people from a wide range of areas and Member States, and have been unable to find anyone who could see why chicory extracts should be covered by a vertical directive with a different legal basis as compared with jams or fruit juices or sugars. So I think we need to look at the legal basis a lot more closely than just simply saying that these are products derived from primary agricultural products. Processing is indeed involved and there is also a supra-regional aspect to this, which recently emerged in the debate in committee on added vitamins, and which needs to be examined in much more detail within the Commission.
I do not think we can allow vitamins to be added to fruit juices or milk products, or even jams, without consumers being given adequate information, nor should there be different arrangements in the individual Member States, because I am sure this has got nothing to do with regional customs or local specialities.
I would like to make a few more points about honey. For one thing, we must not forget that honey is a natural food and it should therefore be analysed in the same way throughout the Union. Furthermore, the directive should refer to the fact that honey does not just consist of various sugars, chiefly glucose and fructose. It is possible to create imitation honey using these two sugars, but it would not be the same honey that bee-keepers get from bees. Beekeepers' work should be highly rated in the European Union, not only because they are involved with honey production, but also - and I think that Mrs Lulling will have more to say about this - because bee-keepers make an important contribution to preserving nature, and to growing the fruit that we enjoy so much in fruit juices and jams, which would not be possible without bees.
Mr President, the European Union pays for expensive two-page advertisements in magazines, in which it extols the virtues of quality honey marked with an EU Member State as its place of origin. The advert features the question: ' Do you treat honey with as much respect as Saint Ambrose did?' . Saint Ambrose is the patron saint of bee-keepers, because he was a great honey-lover, an archbishop enthusiastic about the industrious activity of bee colonies.
Unfortunately, in preparing the proposal before us today, which is intended to simplify the directive on honey, the Commission has not followed the advice which it has spent so much money on giving to consumers in its adverts in glossy magazines. Mr Bangemann, your proposals do not accord honey, a natural product, the respect it deserves. I am very grateful to the Committee on the Environment, Public Health and Consumer Protection and its rapporteur, Mr Lannoye, for incorporating in its report the many amendments which I submitted in the Committee on Agriculture and Rural Development. The main thing is that the honey produced in our Member States, a highly nutritious agricultural product, should be protected against lower quality cheap imported honey, and it should therefore most definitely be compulsory to state on the label whether the honey is produced in the Union or in a third country. Unfortunately, in some Member States there is honey on the market which is up to 80 % adulterated. Furthermore, honey filtering, which destroys genetic fingerprints so that its regional origin can no longer be identified, should be absolutely banned. We should be listening to the bee-keepers, not the bottling lobby, to make sure that as many bee-keepers as possible are prepared to produce high-quality honey despite the much higher costs involved. This should also ensure, as I have always preached in my reports on bee-keeping in Europe, that the European Union will have enough bees, which pollinate over 80, 000 different plant varieties.
I consider it essential that our amendments should be accepted. They mean that the statement of origin would make it clear that the honey does not just meet a fair number of the quality requirements, but the majority of them. I have run out of time now and will say the rest when we vote.
Mr President, whenever we discuss food regulations in this House, we end up having to decide what compromises to agree upon. No doubt that also applies to national parliaments. I have the impression that we have forgotten something. I mean, we should remember that for thousands of years humanity managed without chemical additives. It seems, and the debate here has confirmed this, that we have lost something - respect for food. I have in mind genetic engineering in particular: it seems that we feel we have to play God.
The second point is that food production, and above all production of high and superior quality food, is all about jobs - not just in agriculture, but also in retailing. This applies especially to remote regions with little tourism. That is why it is important that the Member States should have the option of giving individual regions special designations, and thus apply a higher quality standard than the general European standard prescribed by the Directive.
It should go without saying that consumers should be able to see all the additives in a product, as well as its geographical origin, both of which must be clearly and unmistakably labelled. We owe this not only to consumers, but also to those producers who rely on producing quality products which are naturally somewhat more expensive than mass-produced food.
Mr President, I think the best way I can thank the rapporteur is to follow his suggestion and comment on the various amendments, as the dossier is so technical that it is very difficult to deal with the philosophical considerations raised in the debate.
As far as sugars are concerned, Amendments Nos 1 and 4 would reintroduce regulations on the range of prepacks. We consider these proposals to be unacceptable for the same reason that we rejected the proposal on coffee and chicory extracts which was discussed. You were recently involved in the conciliation procedure concerning the directive on unit price labelling. That directive can also be applied to sugar products, so that regulations on the range of pre-packs are no longer needed, as the consumer gets information on the unit price.
Amendments Nos 7 and 8 seek to reduce the residual sulphur dioxide content in certain sugars from 15 mg/kg to 10 mg/kg of dry matter. We come up against institutional barriers here, as the 15 mg value proposed by the Commission corresponds to the value stipulated in the general directive on additives based on Article 100a, on which Parliament was accordingly consulted. Mrs Schleicher will remember this, and as she herself voted for that proposal, I am sure she will warmly welcome my comments!
Regarding Amendment No 10 on the analysis of sugar, we agree with you that the analysis method, which dates from 1969, is outdated, and that a solution must be found so that newer methods can be used.
We now come to the proposal on honey. I am sure Mrs Lulling's comments would greatly please Mr Aigner, whom she probably remembers. This demonstrates that there is a continuity in the representation of important interests in Parliament. Mrs Lulling has repeated the same points that Mr Aigner made over the years.
(Heckling from Mrs Lulling) Yes, but your comments were very impressive. But I have to tell you that the proposal on honey is chiefly concerned with rules on marketing and labelling these products. The objective is not to deal with matters concerning the quality of the products, or to take measures in support of bee-keepers. That is an entirely different set of problems, and has to be dealt with in a different context.
Several of the amendments proposed are either very technical or concern drafting, and I do not intend to go into these. However, Amendment No 19 addresses a fundamental question, which Mrs Lulling also raised. It deals with compulsory labelling of the country of origin of honey, regardless of whether it was produced in the EU or in a third country.
This amendment is partly acceptable in principle. The country of origin of honey can be useful information for the consumer. However, a European Court of Justice ruling means that it is not permissible to make it compulsory to show the country of origin of honey from within the EU. We must of course comply with the Court of Justice's ruling, as our Community is based on law, and I am sure that Mr Martinez would not argue with that. On the other hand, I am in favour of the origin of honey from the Les Deux-Sèvres department being correctly labelled, as that is the purest honey that exists. I do hope that Mr Martinez knows where the Les Deux-Sèvres department is!
It is for exactly this reason that this kind of labelling was not stipulated in the 1976 directive. However, the Commission can agree to the addition of information concerning the country of origin of honey from third countries. We must of course do it in a way that does not conflict with our international obligations, but it is possible.
I have already said what needs to be said about the analysis method. That brings us to fruit juices and condensed milk. The issue here is the labelling of these products where vitamins have been added to them. We are looking into this at the moment. On the one hand the body cannot normally absorb excess vitamins at all, but on the other hand there are particular cases where it can cause problems. So we shall have to see what we can do here.
That brings us to jams. Amendment No 55 is on the labelling of jams produced from sulphur-treated fruits. This is information which consumers may find useful. We can accordingly accept this amendment, and also Amendments Nos 53, 64, 65, 67 and 68, but not No 62.
That brings us to the vital question of the legal basis. I have a lot of sympathy for Parliament's position. Mrs Schleicher has once again pointed to the basic declaration by the President of the Commission. On any issue where we need to convince the public, it is of course right and proper that Parliament should participate in the decision-making process. Except that our hands are tied here. My hands are tied. As I have already said, I have the greatest sympathy on this point. However, the entire Commission has agreed, after discussion, upon Article 43 as the legal basis here, and not without good reason.
I would like to refer to the Committee on Legal Affairs and Citizens' Rights. I do not know if you trust them, Mrs Schleicher; more than you trust the Commission, no doubt. The Committee on Legal Affairs and Citizens' Rights quite rightly referred to the Court of Justice's ruling, which was not overridden by the Amsterdam Treaty, and which clearly indicates that Article 43 must be applied whenever agricultural products listed in Annex 2 to the Treaty are being dealt with, even if it is a marketing matter.
That is the permanent ruling of the Court of Justice, and the Commission has accordingly taken this legal provision as the legal basis. Of course, it is open to Parliament to refer this question back to the committees, if it considers this matter that important. But I must point out to you, Mrs Schleicher, that you would not solve the problem that way, quite the opposite! All the improvements which we have proposed would then not be implemented. However, you must take responsibility for that yourself. I cannot relieve you of that responsibility.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Question Time (Commission)
The next item is questions to the Commission (B4-0001/98).
As the author is not present, Question No 44 lapses.
Question No 45 by Clive Needle (H-0988/97)
Subject: Funding HIV/AIDS therapy in developing countries
Could the Commission state its position on recent proposals made by a Member State Health Minister at a conference in Côte d'Ivoire in December 1997, to establish a "fund for pharmaceutical drugs for people with HIV/AIDS in developing countries' ?
Does the Commission agree that such a politically "fashionable' but potentially disastrous idea has no place in the excellent EU policy guidelines on HIV/AIDS in developing countries, which were recently presented to the European Parliament by Commissioner Pinheiro?
Can the Commission provide Members with a clear guarantee that no EU support to this scheme will be considered without a detailed analysis of its implications and that the outcome of such an analysis should be put before the European Parliament?
Mr President, before answering the question, as this is the first time I have attended Parliament in 1998, allow me to wish all Members a prosperous year.
The recent proposals submitted by a Member State during the Abidjan Conference on Aids held in December 1997 on setting up a fund to improve access to treatment for persons contaminated with the HIV/Aids virus in developing countries have the merit of starting a discussion on a real problem. In fact, at the moment there is an obvious lack of justice between taking responsibility for Aids sufferers in northern countries, where anti-retrovirus medicines are available, and, at the other extreme, in the southern countries, where most sufferers do not have access to basic health care. However, setting up a fund of this type raises a series of very important questions that need to be answered.
According to the request put forward by the European Council in Luxembourg last December, the Commission's services are going to study ways of setting up a treatment solidarity fund under the aegis of the Aids-UN, intended to combat Aids in the developing countries. The results of this study should examine the various scenarios possible and the respective consequences, as regards both ethics and fairness, and at technical, economic and financial levels. I wish to assure the honourable Member that the results of this study will be communicated to the European Parliament.
I would add that in my opinion setting up a fund of this type raises three fundamental questions. The first question is that of the size and access to this fund, taking into account the annual cost of treatment for tri-therapy, which is estimated at $10, 000 - $20, 000. The choice of sufferers inevitably raises ethical problems and problems of not discriminating between persons contaminated by the Aids virus.
A second question relates to the ways of gaining access to the treatment, to the extent that there is a real danger in setting up a parallel system aimed solely at Aids sufferers, which would be ineffective and onerous at the same time, and could prove counterproductive for other sufferers with malaria, tuberculosis, measles, and so on.
The third question to be answered is the fact that the long-term efficacy of anti-retrovirus medicines has not yet been fully proven. Beyond that, the necessary accompanying measures for anti-retrovirus therapy still do not exist in most African countries, such as the provision of laboratories and training for medical and paramedical staff.
For all these reasons, Mr President, ladies and gentlemen, we await this study that the Commission is going to undertake with some prudence as to the conclusions that might be drawn.
Thank you very much, Mr President, and can I join Commissioner Pinheiro in wishing you and he both a happy New Year. Can I also thank the Commissioner for what was a very good and full response to that question which went a long way towards meeting the reasons for which it was tabled. There is concern amongst non-governmental organizations as well as several Members, and we will be partially reassured by your answer about the study. We certainly look forward to the report returning to Parliament.
I think you are right to be cautious about sudden initiatives of this sort however worthy or well-intentioned and however massive we all know the scale of the problems are. Can I just briefly ask you: would you further agree that the question here is not whether people in developing countries should have equal access to HIV/Aids treatment as people in developed countries - everybody agrees that is necessary - but how to achieve that end? As it stands, the vertical approach in favour of people with Aids as proposed by one of our Member States could seriously jeopardize existing public health systems by creating parallel systems. That would arguably benefit developed world pharmaceutical companies and shift the emphasis from prevention to treatment. I wonder, do you see that as being something that the study will give us a clear response on?
I would just like to stress that broadly speaking the Commission always suggests in regard to the health sector or the health situation in developing countries that we should strive for what we call a horizontal approach. We try to reinforce the system itself, the training of doctors and other health personnel, to try to develop a flow of medicaments based on the ownership of the country, and so on and so forth. Perhaps HIV/Aids is the only exception to this approach, mainly because of its relationship with certain types of behaviour. A recent study undertaken by the Commission, the United Nations and the World Bank found a clear correlation between sexually-transmitted diseases and the transmission of the HIV virus. That means that education and prevention are perhaps the best way in which to try to reduce the incidence of the disease, at least in Africa.
For all these reasons, we hope that the study which the Commission will undertake together with experts from the Member States and other countries that might help us will be of great assistance either to formulate a new strategy or to confirm the one we have been following. One thing is certain: if you take into account the current costs of treating a patient of $10, 000 - $20, 000 this would mean, if I am not mistaken, something like over $100 million per year just for this which is obviously outside our capacity.
Thank you Commissioner for your response, and a happy New Year to you in the eleven working languages of the European Union. First of all, can I say that both Mr Needle and myself submitted similar questions to the Council and the Council grouped them together. It is strange that the Commission has not done the same. However, coming back to this fund, Commissioner, if such a fund were to be established, would it be new money? Because if it is not new money then it is difficult to imagine how it could possibly function without displacing existing funding to equally essential projects. I would certainly look forward to the study and I hope that it will address this point. Can you tell me, will it be new money if such a fund is established?
As far as I know, the fresh money would come from Member States since the Commission budget is well defined, and unless the Members of this House decide that we should have extra funds, there will be no new money available. At any rate, responses from political leaders in the Member States indicate that they are prepared to put some new money into this fund. However, at this stage I think it is premature to draw conclusions on whether the fund will be established, its dimensions and the way in which it would function. I tried to say this in my answer to Mr Needle.
Question No 46 by John Cushnahan (H-1018/97)
Subject: Single market
What measures is the Commission considering to ensure that there is no further disruption of the single market in light of the recent Court of Justice ruling against the French Government and the recent beef blockade of UK ports?
Mr President, on 18 November the Commission adopted a draft Council regulation that established a mechanism for Commission intervention to abolish certain obstacles to trade. This draft answers a request made by the European Council in Amsterdam last June, recording its conclusions on the action plan for the single market.
This draft also answers the concern expressed by the honourable Member in his question as to the follow-up the Commission intends to give to the judgment passed by the Court of Justice on 9 December in the Commission vs. France proceedings. According to the proposed intervention mechanism, the Commission will ask the Member State in question, by means of a decision, to take the necessary measures to end an obvious, classified and unjustified obstruction to the acceptance of Articles 30 and 36 of the Treaty, seriously hampering the freedom of movement of goods in the internal market.
I would add that, based on past experience, the cases most representative of this situation might be, for example: the untimely and unjustified prohibition of importing products from other Member States; measures establishing or restoring import formalities, such as licences or technical approvals; destruction of large quantities of products from other Member States, for example, on the roads, in shopping centres or in warehouses; or even the immobilization of products by not permitting access to the national territory or movement within it, for example, blockading means of transport at the borders, on the motorways, or at the ports or airports.
By making a decision, if Council approves this regulation, Commission intervention gives binding power and has immediate effects on the legal system of the Member State in question, enabling individuals with grievances immediately to assert the rights they feel they are being denied. That, Mr President, is the answer I would like to give the honourable Member.
I should like to respond to the Commissioner's good wishes by wishing him and his colleagues, especially my Irish colleague, Commissioner Flynn and the President of Parliament a happy New Year.
I think you would acknowledge, Commissioner, that the Court of Justice decision against the French Government was a landmark decision which will help you pursue the policy you agreed at the Amsterdam Summit. I want to ask you a number of questions relating to that. First, can we have an assurance that when there is any further disruption to the single market, the Commission will act urgently and swiftly to ensure that Member States discharge their obligations to ensure that the single market is not disrupted.
Secondly, what action did the Commission take in making its views known to the UK Government regarding the recent illegal blockade of UK ports which affected Irish farmers, hauliers and exporters? Thirdly, what action will the Commission take to ensure that compensation will be forthcoming to Irish farmers, hauliers and exporters who suffered a great deal because of this illegal action?
With regard to whether the Commission will act swiftly, that is the objective of the regulation we propose. If we were to follow traditional procedures, it would take such a long time that some foodstuffs would be totally lost. With regard to events that have occurred in the past, I should like to differentiate between two situations. The first is where there is a blockade but where the Member State does its utmost to eliminate the blockade. Then there is no need for the Commission to act. The second is when there is difficulty in fulfilling the terms of the single market due either to the failure of a government to act or to the deliberate action of a government. It is in the latter type of case that the Commission acts
With regard to compensation, it is implicit in what I said that compensation should be applied for by private individuals who feel their goods have been destroyed, or whatever. Thus - if the Council approves our proposal - the fact that a decision has been taken will allow private interests to be directly sustained in court. It will enter into immediate legal effect in the Member State concerned. So, compensation is not a matter for the Commission but for the competent authorities in a Member State, and it is they who are required to act.
Mr President, Mr Commissioner, the proposal for this directive the Commission has drafted has raised some eyebrows in Finland, because it is seen as restricting workers' right to strike. The issue here is not only making the common market work perfectly, but also the right of the citizen to strike, which is held as sacred in my country, Finland.
I would respectfully ask the Commission this question: are you endeavouring to have a person's right to strike eclipsed by the needs of the common market, and do you intend to do so without consulting the trade union movement and in total disregard for the tripartite system - as we call it - of industrial negotiations?
Mr President, I would like to say that, for the Commission too, the right to strike is inalienable and that under no circumstances could the Commission permit any exception to a fundamental right held by the workers in a democratic state, on account of the single market. For that reason, I can specifically say that under no circumstances will the right to strike be affected by this regulation, or any other regulation derived from it, for similar reasons.
Question No 47 by Nikitas Kaklamanis (H-0977/97)
Subject: Blood transfusions
According to press reports throughout Europe, there are fundamental suspicions that Creutzfeld-Jakob disease affecting humans is transmitted through blood and blood products.
Will the Commission say whether the Member States test blood used for transfusions and which Member States carry out those tests?
Will the Commission immediately propose the compulsory testing of blood to be used in transfusions in all the Member States?
Before I specifically address the issue of Creutzfeldt-Jakob disease (CJD), I want to inform the honourable Member that Member States do screen blood and plasma for a variety of pathogens. A recent survey conducted by the Commission on the regulation and practices in the Member States of the European Community as regards the suitability of blood and plasma donors and the screening of their donations confirms that all Member States routinely screen for antibodies against the hepatitis C virus, the human immunodeficiency virus type I and II and the surface antigen of hepatitis B virus.
With regard to the increased concern that blood and blood products may transmit the agent responsible for Creutzfeldt-Jakob disease, a distinction first has to be made between classical or sporadic CJD and the new variant of this disease, nvCJD, which has been strongly associated with BSE. From studies so far undertaken, especially in the United Kingdom and the United States, there is no evidence of transmission to patients of the agent responsible for classical or sporadic CJD by blood or blood products. The advice that has been given to the Commission from the relevant scientific committees, in particular the Committee for Proprietary Medicinal Products, on the risk of these forms of CJD, is that there are no specific grounds for possible recall or quarantine of batches of plasma-derived products. However, this issue will be re-evaluated at regular intervals, depending on the availability of epidemiological data and their scientific evaluation.
As regards nvCJD, there are indeed concerns that a new and additional risk may be posed by blood and blood products prepared from donations from infected donors. Because of these concerns and as a precautionary measure, the CPMP has advised that batches of plasma-derived medicinal products should be withdrawn from the market when a donor to a plasma pool subsequently has been confirmed diagnosed as nvCJD.
Member States are already in the process of complying with this advice. The United Kingdom also follows the advice of its Spongiform Encephalopathy Committee in this respect. Moreover, a rapid alert defective product recall procedure is in place in the Community. In the United Kingdom a risk assessment has been initiated to ascertain the possible transmission of nvCJD through blood transfusion. This is being carried out in parallel with an appraisal of the operational and scientific aspects of introducing leucodepletion removal of the white blood cells.
With regard to the compulsory testing of blood for nvCJD, I am sure that the honourable Member is aware that at present no screening test exists. Scientists and industry are currently working to develop such screening and diagnostic tests. Members of the European Parliament will be interested to learn that an ad hoc specialist workshop on nvCJD will be held on 15 January under the auspices of the CPMP. This workshop, which will bring together experts in this area, will focus on the infectivity distribution between new variant and classical CJD, the risk of transmission by blood and blood fractions, a review of the published and ongoing work, and the identification of any new studies required. A report of the meeting will be forthcoming.
The Commission is seeking advice from the Scientific Steering Committee and the Scientific Committee for Medicinal Products, and has already presented a proposal for a Council recommendation on the suitability of blood and plasma donors and the screening of donated blood in the European Community, which seeks to establish a requirement of permanent deferral for persons in whose family CJD has occurred.
In the light of the results of ongoing evaluations and assessments and the advice received, the Commission will give consideration to proposing measures specific to nvCJD, concerning blood and plasma as source materials for medicinal products. As regards blood for transfusion, however, there is, at present, no legal basis on which binding requirements can be laid down at Community level. I hope that this unsatisfactory situation will change with the coming into force of the Amsterdam Treaty and Article 152, in particular.
I am sorry for taking so long, but this is a very sensitive and very important issue. I wanted to give as full a reply as possible.
Mr President, I should like to wish a happy New Year to you and to Commissioners de Silguy and Flynn. I should also like to wish for good health for you and all the citizens of Europe. But you know, for there to be health, wishes and good intentions are not enough: specific measures are also needed.
Thank you very much for your answer, Mr Commissioner, which indeed was very full. I would just like to remind you that in 1980 there were simply suspicions, as there are suspicions now, that the AIDS virus was transmitted by blood and blood transfusions. We did not take then the necessary measures that we should have taken. We took them in 1993. We are all unfortunately aware of the results of this three-year delay. This then is my fear. Moreover I am telling you this as a doctor: although there are only suspicions, as indeed you said, I would prefer that the necessary measures be taken now, which may in the future prove to have been unnecessary, rather then allow to happen what happened with AIDS, when it will be far too late.
I appreciate the honourable Member's good wishes to the Commissioner. I have to say to you that, yes, this is a matter that receives our considerable and considered opinion at all times. We are, of course, as you know, entirely bound by the scientific evidence available to us at any particular time. But, certainly, preventive measures are being considered and being put in place in the Member States. We are talking here about the donors, the question of screening, evaluation and testing and also the question of research and diagnostic tests. All of the matters that would give you concern are being taken on board on a continuing basis, and that is the reason why we are having this very special meeting on 15 January, which will bring all that information together to enable us to do whatever is necessary on the good advice of that committee.
I, too, would like to express my appreciation of the proposal which is on the Council's table and to which the Commissioner referred. I have studied this recommendation and understand that through it we shall obtain a ban on people who suffer from this illness being allowed to give blood.
When does the Commissioner think this recommendation is going to be adopted by the Council, and how did the discussion go at the Council's meeting in November when, according to reports, this question was discussed?
I also wonder whether the Commission has any estimate of how much risk blood has been found on the European market, blood which must now be withdrawn. Is the Commission convinced that all risk blood has been withdrawn?
Thank you, Mrs Thors, I am pleased that you support the meeting that is to take place on 15 January under the auspices of the CPMP. This will be a very valuable workshop that will bring together the experts in the area and will focus particularly on the infectivity distribution, and that will include tissue distribution, between the new variant and classical CJD. I should also like to say that, yes, there is an amount of risk blood - no question about that. Our understanding is that it is quite limited. The Commission is only able to intervene directly for medicinal products that have received a Community marketing authorization through the centralized procedure. No medicinal products derived from blood or plasma have received such authorization to date.
The situation is different so far as decentralized procedures are concerned. There we act under Article 12 of 75/3/90/EEC, whereby we can propose, via the comitology procedure, a decision to withdraw the marketing authorization and therefore withdraw the product.
With regard to the products you mentioned that are implicated with nvCJD, the CPMP has discussed this and it has recommended that batches of implicated products still on the shelf be withdrawn. That has happened. The vehicle is there in the decentralized procedure but as yet no licences have been granted through the centralized procedure.
Question No 48 by Sören Wibe (H-0964/97)
Subject: Stability Pact budget balance requirement
The Stability Pact contains a requirement that budgets should balance over the economic cycle. Does this requirement relate to real or nominal balance? Has the Commission taken into account the impact on employment, for instance, of the real squeeze on demand which is bound to result from requiring nominal financial balance in the Member States? Mr de Silguy, you now have the floor, and may I wish you a happy New Year.
Thank you, Mr President, I take advantage of this opportunity in my turn to express to you and your colleagues, for both yourselves and your families, my best wishes for health, happiness and success.
The Commission thanks Mr Wibe for the opportunity he has given us once again to specify the content and meaning of the Stability Pact. The Stability Pact, approved by your Parliament, is neither more nor less than the translation of the provisions of the Treaty of the European Union. It is in a manner of speaking the internal regulations of the euro zone. Adopted by all the Member States, its aim is to ensure the proper operation of economic and monetary union, by specifying the operational procedures of Article 103 and Article 104c of the Treaty. I would add that it is also a credibility factor for the euro.
In order to re-establish the margins of budgetary manoeuvre in the Member States, this Pact invites Member States, and I quote: ' to respect the medium-term objective of a budget which is close to being balanced or in surplus.' The Stability Pact therefore does not make mandatory any extra constraint. It sets an objective. This is of course a balanced budget or budget in surplus, in the meaning of the national accounts, that is, a balance expressed as a percentage of GDP, and therefore calculated on the basis of nominal magnitudes.
This objective was accepted by the Heads of State and Government for the purposes of, I quote 'reinforcing the conditions favourable to sustained growth in production and employment.' Indeed, the search for medium-term national budgetary balance can only have positive consequences for employment. Only healthy budget situations are of such a nature as to promote sustainable growth, and hence the creation of significant employment. The creation of healthy public finances is a prior condition for benefiting from low interest rates, which favour investment, and hence growth and the creation of employment.
I would add that Europe has got its public finances into better shape in the years after 1993, and it is beginning to reap the real rewards of that effort. The figures themselves provide a cold illustration of that reality: in 1996 the deficit was -4.2 %, and growth 1.8 %, while in 1997 the deficit was -2.6 %, and growth 2.6 %. The forecast for 1998 is deficit of under -2 % - and the deficit is continuing to shrink - and growth of more than 3 %, and it is continuing to increase. I would add that according to Commission forecasts, Europe will be creating four million jobs in the three years between 1997 and 1999.
Let me start like everyone else by wishing everyone a happy New Year and thanking the Commissioner for his reply.
I asked this question to find out whether you have discussed this difference between a real deficit and a nominal deficit. A real deficit is the budget deficit plus the change in the State's capital position. In other words, if a country has, let us say, a national debt of 150 % of GNP and a two % international inflation, or inflation in the currencies in which the national debt is placed, that means that, even though the budget is balanced, in reality there is a squeeze, a real saving.
That means, Commissioner de Silguy, that if we have a requirement for a nominal budget balance and the countries have a national debt, and we assume that we have inflation which is nominally at 1 %-3 %, the requirements of the stability pact will lead to a real squeeze on demand. In spite of Commissioner de Silguy's optimism that this will create employment, do you not agree even so that a real squeeze on demand leads to reduced production and increased unemployment?
No, I do not think so. I believe the experience of these last ten or fifteen years proves the contrary. When the public deficit reaches excessively high levels - and above 3 % it is excessive - we witness firstly a significant increase in the level of debt, and secondly a rise in interest rates.
I shall take a clear and simple example. When we note that some eighteen months or one year ago in Europe, 50 % of household savings was being used to finance public deficits, you have to come to the conclusion that savings would be better employed in financing productive investment. Consequently, the reduction of public deficits must mean that savings are released for productive investment, and that internal demand will benefit by this, in terms of either investment or consumption, and at the very least in the purchase of semi-durable goods.
Mr President, I would like to return to the issue of employment since I think it is a fact that the policies are deflationary, and we should take heed of the United States which is talking of the danger - not of inflation or overheating - but of the freezing of the economy, and I do not know where EMU is taking us in today's conditions.
However, on the subject of employment, I would like to say that here in Strasbourg, New Year's Eve was celebrated with deeds of desperation by tens of hundreds of young people. And today in Greece the main news item is the suicide of someone, 60 years old, who left a note which said "I am committing suicide because I am unemployed' . And from this standpoint I would like to ask: within the framework of this explosion of new data on unemployment in Germany, of suicides, of the aggressive behaviour of young people who are in despair, are there any new deliberations in the Commission?
I am convinced that the euro will create an economic framework which will generate more growth and hence more employment in Europe. I am furthermore perfectly aware that the euro will not solve the problem of unemployment, and that this means we have to attack its deep roots, which arise from a whole series of reasons and causes with which you are familiar.
In the final analysis, 1997 enabled us to make a breakthrough, at least at the conceptual level. The November European Council in Luxembourg set up a new method. I believe that this method, which is target-based, is a method based on objectives, and one that we can place our hopes in. We shall be jointly fixing a number of concrete objectives at the European level, for example that within five years, there should not be any young person who, after six months of leaving a university or school system, is out of a job. That is an objective fixed at the Community level. Then, each of the Member States should, in the light of its own special features, traditions and rules, implement and propose plans for how to reach this objective and then, once a year, at head of state and government level, an assessment should be made, and multilateral supervision be exercised. At this stage, the governments will have to answer for their actions before public opinion, before their partners, to see whether or not they have reached their objectives.
Therefore, I believe it is necessary to attack the problem of unemployment by in-depth reforms, which are not directed against the employees, but carried out along with them. For this reason, social dialogue is an important factor in the long-term success of the fight against unemployment.
Commissioner, do you consider that the ASEAN crisis will affect the budget balancing process?
I think I answered that question during this morning's sitting. I think we must remain vigilant in the face of this crisis. I am not a crystal-ball gazer, but I can conceive of all possible and imaginable catastrophe scenarios. Today, according to the data at our disposal, I think I am in a position to say that the crisis will have no more than a marginal impact on growth in Europe, and that it will have no effect on the launch of the euro. Why? Firstly, because in terms of the real economy, we are only slightly dependent on Asia, which absorbs no more than 9 % of our exports. Furthermore, I note that the European fundamentals are very healthy. Inflation rates are low. Interest rates have never been so low. The confidence indices, the opinion surveys we carry out with consumers, with investors, with economic operators, are always very positive. They have in fact never been so positive. That explains why the capital and, very likely, the financial markets realize that, in the move to reallocate assets and funds, the direction is towards the countries which are the most credible and in the soundest health, that is to say, the United States and Europe. That is why, among others, the dollar has stayed at the level we expected, unchanged on the last few months, and interest rates have fallen to levels that had never been seen before. Therefore, while discounting any developments I cannot foresee, I believe that the situation at present will not in real terms have any impact on the economy or on budgets. If there were to be one, it would be marginal and as such not worthwhile trying to quantify precisely.
Question No 49 by Tommy Waidelich (H-0968/97)
Subject: EMU
It was decided at the most recent summit meeting in Luxembourg that Member States not participating in the third stage of EMU will be able to take part in meetings of the Euro-X committee (Eurocouncil), except when issues relating directly to the euro are being discussed. Will the Commission explain what sort of issues are meant?
The Eurocouncil was effectively set up by Heads of State and Government at the European Council in Luxembourg last December. Ministers of states participating in the euro zone can meet among themselves in an informal manner to discuss questions relating to the specific responsibilities which they share in the field of the single currency. These are questions relating to the common management of the single currency on a basis of solidarity, provided they involve only the euro states. Examples would be the euro exchange rate, dissuasive aspects (that is to say, sanctions under the Stability Pact), or the preparation for readjustments within the new European monetary system. But these are only examples. Additionally, in line with the wish expressed by your Parliament, the Commission will participate in all the meetings of the Eurocouncil and, as the case may be, the European Central Bank may be invited to these meetings. As the honourable Member has noted, the Heads of State and Government nevertheless specified that 'each time questions of common interest are concerned, they will be discussed by ministers of all the Member States.' I believe that questions relating to the coordination of economic policy, questions relating to the major orientations of economic policy, should be discussed by the fifteen Member States. The same applies to everything relating to the single market, tax harmonization or social problems. Furthermore - and this is essential - the European Council drew attention to the fact that the Ecofin Council, the Council of the finance ministers of the fifteen Member States, unlike the Eurocouncil, is the only body with the authority to take decisions according to the rules and procedures laid down under theTreaty. The central role which the Ecofin Council is called on to play - at the express request of the European Council, with the support of the Commission and on the Commission's proposal - this role is the consecration of the unity and cohesion of the Community in the economic field.
I would like to thank you for your reply. I shall do no less than everyone else and also wish everyone a happy New Year, not least the Commissioner. We all have an exciting year ahead of us, now that we are going to launch the euro, and the Commissioner is going to be very much involved in that. I am one of those Swedish parliamentarians who are very positive about this event, that we are now getting a euro, and can have the chance to prevent currency speculation, and through that actually get more independence for countries to conduct an economic policy under the protection of the euro.
In the reply we also found out that a lot will depend on informal meetings in the so-called Eurocouncil. That means, if I understand correctly, that there are no formal discussions about majority decisions and such. The Commissioner could confirm whether that is the case.
I would just like this Eurocouncil to develop into a forum where there could be a more political counterbalance against the European Central Bank, more democratic control, and also a coordination of economic policy.
Thank you for your good wishes, which I also accept on behalf of the success of the launch of the euro. What I can assure you is that we are sparing no effort at present to ensure the success of this operation.
Yes, the Eurocouncil is a useful body, insofar as we can never talk together enough. We have a common monetary policy, a federal policy (let us use the right words) and faced with that, we have national economic policy which remains subject to national competency. It is therefore necessary to reinforce our coordination and common action. Hence the interest of ensuring more contacts between finance ministers.
However, all that does not mean that we should overturn the balance of the Treaty. I believe that the Eurocouncil will be useful for awareness-raising and analysis purposes, but we shall have to be very careful (and the Commission will itself be careful with regard to its own concerns) that all the powers laid down in the Treaty, under the conditions set out in the Treaty - that is, Commission proposal, advice from the European Council, Council decision - that these powers should be exercised within the bodies laid down for that purpose by the Treaty, that is to say, the Ecofin Council.
I also join in the goodwill wishes for the New Year expressed by previous speakers. Like Mr Waidelich, I am among those in Sweden who are very positive about the introduction of the euro and hope that all of this very difficult process will go well.
When this Eurocouncil is formed, it is natural that it is the countries participating in EMU which also participate in this council and in the informal meetings. However, those countries which have decided to remain outside could still have an interest in being informed about what is happening and the Eurocouncil's meetings. Are there any thoughts about how the few countries which remain outside EMU, when it is implemented, are going to be kept informed?
Firstly, Mr Andersson, since you are a euro supporter from a country which has expressed a desire, at present, not to be a part of the euro, allow me to give you two arguments and two avenues of reflection which might well be usefully pursued in your country.
Do you reasonably believe that a country which is not part of the euro could conduct monetary policy which is totally independent of the euro zone, which by definition will be something extremely powerful? Personally I do not believe that there can be any question on this point, because it means that, as part of the euro, one is obliged to follow monetary policy, but without having taken part in its definition.
The second area for reflection is enterprise. Even if the national administrations of countries outside the euro allow them to work in euros, will they nevertheless not have to bear extra costs? Indeed, in one way or another somebody will have to bear the costs of the foreign exchange risk between any euro and non-euro currency. This foreign exchange risk will disappear for countries within the euro, and hence (and this applies to both banks and businesses) they will no longer need to invoice for that. The problem, it appears to me, remains wholly outstanding for the non-euro countries. However, Mr Andersson, these are just two ideas or two avenues of reflection which, in my view, would merit further examination.
To give a precise answer to your question, I would say that while this organ is clearly informal, it is nevertheless a fact that its work must be transparent. The presence of the Commission and the fact that the decision-making body will be the Ecofin Council, provide every guarantee that information will be given in a transparent manner in all the European countries, whether or not they have joined up to the euro. Nobody can prevent the euro countries discussing things among themselves. But even so, the interest of this European Council resolution is that the discussion is kept within the framework of a procedure and within a system which make it possible both to ensure transparency and to guarantee the unity of the European Union
Question No 50 by Jan Andersson (H-0970/97)
Subject: Prospects for establishing more criteria for economic and monetary cooperation
At present, economic and monetary cooperation is entirely geared towards achieving price stability. However, many ideas concerning the possibility of introducing other criteria have been put forward during the debate on the future development of EMU. One such criterion under discussion, and one which deserves serious consideration, is growth.
What prospects does the Commission see for making growth a criterion for economic and monetary cooperation?
Mr Andersson's question provides an opportunity to dissipate misconceptions regarding criteria, means and objectives, which must be regarded as different concepts.
Indeed, there are criteria, for the achievement and proper operation of economic and monetary union. And there are objectives and means, for the coordination of economic policy. The criteria for passing into economic and monetary union are defined in Article 109j of the Treaty of the European Union. I would remind you that those criteria must enable the Commission and the Council to check whether, and I quote: ' a high degree of sustainable convergence has been achieved between the various Member States '.
Among these criteria is included, I quote: ' the achievement of a high degree of price stability.' This is also the principal mission assigned to the European system of central banks. This is Article 105 of the Treaty, and this article lays down, and I quote: ' the principal objective of the European system of central banks is to maintain price stability. Without prejudice to the objective of price stability, the European system of central banks provides support to the general and economic policies of the Community, with a view to contributing to the achievement of the objective of the Community, as defined in Article 2.'
Well, what does Article 2 say? 'Among such objectives' , and I am still quoting, ' are sustainable and noninflationary growth.' Growth cannot be decreed. It is the result of economic policy, and is necessary if there is to be substantial job creation. Employment policy is furthermore the priority policy of the European Union. However, price stability is essential to ensure the sustainable nature of growth, and hence a high level of social protection. The best proof of that is the return to growth in Europe, which has gone hand in hand with the reduction of inflation. I remind you that in 1996, we had 2.6 % inflation and a growth rate of 1.8 %. In 1997, inflation fell to 2.1 %, the growth rate rose to 2.6 %, and inflation should broadly remain stable in 1998, with growth rising to 3 %.
The social partners have fully understood this strategy and they support it; witness their repeated joint statements, in particular those that they issued at the last European Council. It is therefore not envisaged, under such conditions, that these very satisfactory criteria should be modified. Only sustained growth and controlled inflation will provide an appropriate framework for job creation, notwithstanding that the fight against unemployment requires the introduction of other measures of a more fundamental, I might say more structural, nature. This is the way opened by the European Council in Luxembourg in November, and which I mentioned earlier in response to a previous question.
Let me first comment on what the Commissioner said in connection with my previous speech, namely that countries outside EMU cannot conduct an independent monetary policy. I share that view. It is a fallacy to believe that you can conduct an independent monetary policy outside. I also share the view that companies in countries which are outside EMU are, of course, dependent on what happens within the euro zone.
There is, of course, still criticism of EMU, and it has weak popular support in Europe. That cannot be ignored. One of the reasons for this is that at the same time as EMU is to be implemented our unemployment is much too high. You cannot ignore the fact that a role may have been played by the fact that there has been an overriding goal of creating price stability which has been placed above all other goals. I would like there to be more balance between price stability and growth. I am not against price stability - on the contrary. But the balance between growth targets and price stability targets should be better.
Very quickly, my answer is that as far as I am concerned, the convergence criteria or stability criteria are not obstacles to growth. On the contrary, they are so many supports for and means to growth, an economic growth we wish to be rich in job-creation opportunities. Public opinion in Europe will not accept the new process, the new events, if it is not explained to them. I believe that a very substantial explanation effort must be planned.
Secondly, there must be reassurance. For that reason it is essential that the fight against unemployment, which has become a priority within the European Council, within the Council of Ministers, should be given content as a policy and put into actual practice. This is what the European Council in Luxembourg committed itself to in November. Now the framework must be fleshed out.
I think a promising avenue has opened up. It reflects the approach which was successfully used for economic and monetary union, an objective-based approach. We need to persevere down this road.
Unlike the previous questioners, I belong to the critical part of the Swedish representation in Parliament as far as EMU is concerned. I ask why people cannot imagine developing criteria other than price stability. Employment has not been mentioned at all, while growth has been mentioned. The US Fed has all of these three criteria in its definition of what the Fed should be concerned with.
The other week I took part in a hearing in the Committee on Economic and Monetary Affairs and Industrial Policy, of which I am a member. It was a very interesting hearing in which precisely these questions were raised by the participating experts on the lack of balance in the European Central Bank - in other words, that price stability is the only thing that counts. The question which then also arose was the lack of democracy when we were not really sure who is in charge of the ECB. My question to you would be: can you say whether it is Parliament or the Council or someone else who is in charge of the ECB?
I will reply very quickly, Mr President, because I believe you are pressed for time, and we have overrun the time allocated to us. It was no surprise to me to hear what Mr Lindqvist said. I believe he is ferociously opposed to the euro, as he has every right to be. Under these conditions, you can understand that I cannot share his analysis. I wish only to note - as he cited the example of the United States - that the United States had set themselves the target of a balanced budget for the beginning of the next decade, and that from this year on they will be in equilibrium and probably in a budget surplus. This is another example which tends to show that there is no incompatibility between a balanced budget, growth and job creation.
A second comment relates to the European Central Bank. You will, I imagine, be putting questions to the future directors of the European Central Bank at your leisure, as I know you will be auditioning them before they are formally appointed by the European Council. I think this would be a good opportunity for them to explain to you how they expect to conduct their monetary policy. But as things stand, I believe that the fight against inflation is a prior condition of growth.
I agree with the Commissioner that good public finances and low interest rates are good for growth. I also believe that through currency stability the euro is good for growth and employment in the EU, particularly in the euro countries. However, I also believe people may need to consider other possibilities. I believe that a growth target, such as the Federal Reserve has in the United States, could be a way to proceed. I wonder whether I have interpreted the Commissioner correctly, and would like to ask the following: is it formally possible to add a growth criterion later if the heads of government are agreed on it?
Personally, I do not believe it is possible, in the medium or long-term, to contrast the policy of the Federal Bank in the United States with the policy of the Bundesbank in Germany. If you look at the figures over a period of 10, 15 or 20 years, you will see that in the final analysis their results are not very different, even if at certain times differences in appreciation may effectively appear.
Secondly, growth cannot be a criterion in the meaning of the Treaty, because once again growth cannot be imposed by decree. Growth is the consequence of good economic policy. What we can say is that growth is an aim we pursue in conducting our economic policies, going hand in hand, at the heart of these policies, with employment.
Thank you, Mr de Silguy. Since the allotted time for this series of questions has now expired, Questions Nos 51 to 55 will be dealt with in writing.
I should like to remind the honourable Member of the Council's decision of 24 November 1997. It was decided then that the Commission's proposals on music promotion should be made within the context of the decision about the future of cultural action in Europe, which was adopted on 22 September 1997, and envisages the possibility of a single instrument for culture.
Ever since culture was included in Article 128, some years ago, we have been conducting an experiment in this respect, by means of three programmes: Ariane, Kaleidoscope and Raphael. However, both Parliament and the Council have decided that this was probably an experimental route and that in the future it will be better to have an overall framework - a single framework for dealing with all cultural matters.
Therefore, the proposals which the Commission is due to present shortly, which will pay special attention to music, will combine the various cultural and artistic sectors within this single framework, in accordance with the wishes of Parliament and the Council.
As for employment within the cultural sphere, I would remind you that within the next few weeks the Commission will be presenting a Green Paper on culture, cultural industries and employment, which will refer specifically to music. The study is already at a very advanced stage, although it is not yet finished. However, I want to reassure Mrs Izquierdo Rojo that music will be given special attention.
As regards Community assistance for music during the past few years, the honourable Member is welcome to consult the list which the Commission distributed for information purposes on the occasion of the European Parliament's hearing on that subject on 18 June.
I should also like to remind you that the Commission thinks cooperative music projects can and should be assisted, but this should depend on how far they meet the criteria of the existing Community programmes and initiatives. For 1998, these consist of the Kaleidoscope programme and the call for proposals due to be published within the next few days from line B3-2003, entitled "Community aid for cultural development projects' .
Bearing in mind also that the programmes and initiatives I have referred to are open to a wide variety of artistic disciplines, and that the cultural quality of the projects is one of the selection criteria, you will understand that the Commission is not able at this time to predict the amount of financial assistance which can be granted to this sector in 1998.
However, the most important thing I want to remind you of, is that direct aid to Member States' orchestras experiencing financial difficulties is a matter for the Member States, as Mrs Izquierdo Rojo knows very well. The Member States are responsible for determining priorities for public assistance for musical institutions, while Community action is directed towards promoting cooperation between Member States, in accordance with Article 128 of the Treaty, and the principle of subsidiarity.
Nevertheless, I want to mention the Community aid given to orchestras such as, for example, the European Youth Orchestra and the 'Orquestra Barroca' , through the Kaleidoscope programme. In other words, we do grant aid to those programmes and orchestras which involve all the different Member States. What is more, I personally think this type of aid should be boosted. I think the existence of this sort of orchestra, involving representatives of all the Member States, is highly symbolic.
In the future, our thinking on music will become part of the framework programme on European cultural policy. I am taking this opportunity to draw special attention to this matter, because I think we must adopt a new approach, although what we have done so far will serve as a reference. We need to know exactly what we want to do with culture within the Community. That question has not yet been answered clearly, and there are still many uncertainties. We need a lot more debate, because some Member States think the Community's involvement in this area should be minimal. Other Member States have problems of a constitutional nature, by which their very constitution makes it difficult for their culture to be dealt with on a Community basis. For that reason, I think both Parliament and the Council have shown very good judgement. The Commission is convinced too, and we are going to prepare that great framework programme, that great cultural programme, right away.
That is where music comes in. To that effect, we are going to hold a forum on 29 and 30 September, at which Parliament will be represented to a very significant extent. Every two or three weeks I meet a group of representatives from the world of music, and from other cultural spheres. For example, Mr Gutiérrez Aragón is one of the many people who have attended these meetings. I have met about a dozen people each time, representing all the different countries. The main purpose is to receive encouragement, and to find out what the people of Europe think can be done in the cultural sphere. The result of these meetings will allow us to prepare the document the Council has asked us for, and which Parliament also wants, which we must present before 1 May. Therefore, we have a lot of work to do before then, and you can of course rest assured, Mrs Izquierdo Rojo, that we are going to pay a great deal of attention to what cultural activity means - including, obviously, the world of music - and to what extent it can contribute to job creation.
I want to thank the Commissioner for his long answer, which was so positive and encouraging.
I would be even more reassured if, in view of the inadequacy of the policy implemented so far, we could pay special attention to the innovative aspects. Subsidiarity must not be a hindrance in the next stage. I would like to ask whether, in order to reach those prestigious orchestras which have not yet received sufficient assistance, you envisage setting up agreements with different bodies to make sure that subsidiarity itself does not prevent us from attaining that objective, through lack of musical culture. The problem is that what we have done so far is no good, because it has not managed to promote music.
Exactly - I think we have to try those agreements. What I would like to ask of Mrs Izquierdo Rojo, whose sensitivity on these matters is well known, is that she should contribute any ideas she may have on the subject, since now is the time to try to put them into effect. We are going to start writing the draft on 1 February, so until then we are keen to hear suggestions, especially about our planned forum.
We do not want the Commission to succumb to the temptation of locking itself away in an office to prepare this draft. We do not want it done like that. That is not the right way to work on anything, but especially not on culture. Therefore, we want to talk to actors, creative people, poets, artists, parliamentarians and governments, so that we can get ideas from them all, within the context of that forum. You can also rest assured that before the formal presentation on 1 May, I will try to have a meeting with the Committee on Culture, Youth, Education and the Media, so that we can exchange views on the matter.
I think the question you have raised is important, and I would like to deal with it specifically and give precise solutions once we have sketched out the framework programme, which will be finally presented on 1 May.
Commissioner, I would particularly like to thank you for your reply to Mrs Izquierdo Rojo's question. But I would like to ask two supplementary questions. Since I have been a Member of this Parliament, there has only been one notable success in the field of music. That was the European Year of Music, which took place following an initiative by Mr Hahn. It was a great success. Have you used that to prepare plans in readiness for 1 May?
My second point is this: I am deeply concerned about the decline in our folk music. Folk music is undeniably gradually being killed off by the various mass media. Will you be taking these very important points into account in your programme, and will you be promoting folk instruments by supporting this music? This is very important for the future!
Mr von Habsburg, the folk music you mention is something I particularly care about.
In fact, I think Europe's rich diversity is one of our most characteristic features. What is Europe, after all? What is European unity? It is the sum total of the diversity of its different peoples, traditions, life-styles and customs. That is the big difference between Europe and that melting pot, the United States.
The basic difference is that we must safeguard our rich diversity. Music and popular songs are, of course, part of that diversity and must be safeguarded.
As for the European Year of Music, I remember when that was launched. I was here at the time, but in a different capacity - in the Council of Europe. It was a great success, for the very reason that it did not just involve highbrow culture, but tried to promote respect for that cultural diversity.
We will bear that in mind, and as regards the programme we are going to present on 1 May, I have taken note of the wish expressed here, which I absolutely agree with.
Question No 57 by Hugh McMahon (H-1001/97)
Subject: Transmission of major sporting events by terrestrial television in the EU
Can the Commission inform Parliament of any progress made in discussions with Member States with a view to drawing up a list of major national and international sporting events, such as the Five Nations Rugby, the Open Golf and Wimbledon, which remain available to all EU citizens?
In the codecision procedure for the amendment of the "Television without frontiers' directive, Parliament approved an amendment aimed at guaranteeing public access to specific sporting events of special importance through open-access television throughout the whole European Union. I had not included that in the draft directive. I presented a draft directive on 22 March 1995, and did not include a proposal on access to specific sporting events. Nevertheless, when I heard Parliament's idea of including the possibility of guaranteeing public access to such events, I thought it was interesting, and made a note of it immediately.
Because agreement was not reached following the second reading, there was a conciliation phase, during which it was established - and I agreed - that it was not possible to obtain what could be termed a harmonized list of major events at Community level. It was important to acknowledge in some way the opinion of those in favour of open-access retransmissions of events, but some of us (myself included) thought it was impossible to have a harmonized list of events at Community level.
For that reason, the new Directive contains provisions to guarantee that Member States can adopt measures to protect the right to information, and ensure wide public access to television coverage of national or non-national events of major importance to society. The examples we usually give are the Olympic Games and, in football, the World Cup and the European Championship.
These provisions appear in a new article of the Directive - Article 3a. They consist of a system known as mutual recognition, which is designed to prevent evasion of national measures to guarantee access to television repeats of important events. The system comprises three phases:
Firstly, Member States can draw up a list of major events and adopt measures to ensure that large sections of the public are not prevented from following these events, either directly or as repeats, on open-access television.
Secondly, the Commission has to be informed of these measures. The Commission will check that they are in keeping with Community law, and seek the opinion of a committee set up under this Directive, known as the Contact Committee, made up of Member States' representatives. As long as they are found to be compatible with Community law, every set of national measures has to be communicated to all the other Member States and published in the Official Journal.
Thirdly, Member States must ensure that the television broadcasting organizations under their jurisdiction comply with the lists of events drawn up by other Member States in accordance with this procedure.
Lastly, I want to remind you that the new Directive was published and came into force on 30 July 1997, and Member States have until 31 December 1998 to incorporate it into their respective national arrangements.
In the Contact Committee, there has been much discussion about the application of Article 3a, and so far the Commission has not received any official notification from the Member States. Nevertheless, the Commission is aware that the vast majority of Member States - if not all of them - have adopted or plan to adopt measures to guarantee wide public access to television coverage of major events, and we hope to receive the relevant notifications during 1998.
To conclude, I will give Mr McMahon an answer to his very specific question. As far as the three events you mention are concerned, the United Kingdom will need to propose them on the list it presents to the Commission, and the Commission will have to judge whether they are indeed major sporting events. That, therefore, is the method set out in the Directive. It is not, I repeat, a harmonization - a single list - but depends on the lists provided by the Member States, and the fact that each Member State must accept the others' lists, on the principle of mutual recognition. Finally, the Commission must give its approval and make sure Community law is not contravened.
Mr President, I thank the Commissioner for his very full explanation - 6 minutes 47 seconds worth of an answer; a very full and comprehensive answer.
What is obvious from his answer and, perhaps should be underlined, is that no Member State has sent him any information. Is he going to put some pressure on Member States to give him information, to give him a list? How often does he envisage this committee meeting and would he invoke the infringement procedure if Member States do not give him a list?
Mr McMahon, a Member State does not have to present a list and may choose not to. That is its own decision. If a Member State presents a list that is, for example, over the top, because of the number of events included, or their nature (all football matches, for example) then obviously the Commission would not accept that. However, there is nothing to prevent a Member State from deciding it does not want to put any event on the list. That is perfectly acceptable.
Therefore, I am not going to do anything. All I am going to do is wait for them to send me the list. I am sure that nearly all the Member States are going to do so. But it is possible that some may not. I know of at least one Member State which so far has no intention of presenting a list (which, I would point out, is not the Member State with which I am most familiar) - and that is entirely possible.
As for the Contact Committee, we thought it was a good idea for the Commission to be able to consult, rather than act in isolation. Whom should we consult? A contact committee was the obvious answer. In the end, however, it will be the Commission which adopts the decision. And obviously, if a Member State fails to respect the Commission's decision, the appropriate steps will be taken.
I have a very brief question. I would like to know where the Ryder Cup fits into this. The Ryder Cup which, as you know, was held in Spain for the very first time recently, is probably the only competition where almost the entire population of Europe actually cheers for Europe. You might cheer for England, France, Germany or whoever, in other competitions, but the whole of Europe taking on the United States at golf actually brings the people of Europe together on that occasion for two or three days, where everyone is supporting the European team. Yet in the United Kingdom it was on satellite television, where the majority of people could not even watch it. So where does the Ryder Cup fit in to this particular scenario?
Mr Cunningham, I may have my own opinion about what you are asking - I think it is an important event - but at the moment I would prefer not to answer you in a personal capacity. At the moment, we have to wait for the various Member States to send in their lists. Once the lists have arrived, the Commission will consult the Contact Committee, and having received their reply and taken account of it, will adopt a decision.
It is a question of restrictive criteria, but that does not mean that important events will not be included. And something else I think is important is that an event which is important in one country may not be so in another. Think of the Derby for instance. Obviously, that is a very important event in the United Kingdom, but it is probably of less interest in Spain or Greece. Well, the criterion to be used is that each Member State decides which are its important events, and the others respect that decision - hence the mutual recognition.
Question No 58 by Birgitta Ahlqvist (H-1009/97)
Subject: Commission study on children and advertising
This is the third time I have asked Commissioner Oreja a question about the study, repeatedly promised by the Commission, on the effects of advertising on minors. Other independent studies have shown that children cannot be classified as consumers, on the grounds that they are unable, until the age of 12 on average, to distinguish an advertising message from objective information.
Can the Commissioner say what stage the Commission's study has reached? When will he be able to report, even informally, to the Committee on Culture, for example?
I think I can give Mrs Ahlqvist a brief reply. It is not the first time this question has been raised, and I know how concerned Mrs Ahlqvist is about this matter. I should like to remind her that, in response to a petition from a delegation in the Council during the revision procedure for the "Television without frontiers' Directive, the Commission promised to carry out a study on the effect of television advertising and telesales on children, with a view to re-examining this question at the next revision of the Directive. I want to repeat what I said to Mrs Ahlqvist last time. I fully appreciate her concern, which I share. However, I am subject to certain limitations, and the Commission has undertaken to do this within a given timescale. That is, the Commission has to carry out this revision by 31 December 2000 at the latest. It has to produce a report on how the Directive is being implemented, which will include appropriate proposals for adjustment, if necessary.
So, that is what we have promised to do. The report will also be presented to Parliament, of course. Unfortunately, the study cannot be started in 1998 (although that is what I would have preferred) because the budgetary authority (and Mrs Ahlqvist knows what I mean by that) has cut the appropriations proposed by the Commission for this sort of study. At the moment, the Commission has another priority, which I am sure is also of concern to Mrs Ahlqvist. It is an investigation into the anti-violence chip, which is mentioned specifically in Article 22 of the new Directive. We had to choose, and since our priority is the chip programme, the Commission will not be able to start the study in question until the beginning of 1999. Therefore, I would hope to have results during that year, or very early in 2000 at the latest. I repeat what I said last time: I want this to be done before the deadline, if possible, preferably by the date I have mentioned. Therefore, we should complete this study in time to include it in the application report mentioned in Article 26.
If the situation were to change (with regard to the Notenboom procedure, for example) I can assure the honourable Member that we would take the appropriate steps to try to relaunch the study. As I said, I fully share the honourable Member's concern.
I shall be very brief. I thank the Commissioner for his reply. I know the Commissioner is in favour of carrying out this study. I have never before received an answer which is so definite about the timing as that it will be done in 1999. I am therefore grateful for the reply.
However, in Sweden there is growing irritation about and criticism of children's advertising. People are calling for boycotts and think that something must be done. Now I have got this answer about the year 1999. Although it is negative, it is at least clearer than the two previous answers, so I thank the Commissioner for that.
Question No 59 by Maj Theorin (H-0965/97)
Subject: The situation in Burma
The situation in Burma is very serious. In 1990, the NLD (National League for Democracy) won the free parliamentary elections and over 80 % of the seats contested. The result of those elections has not been respected. The military regime is still holding on to power, thanks to the state of emergency. The NLD held its first officially authorized congress on 27 September 1997, shortly after which a large number of the delegates were detained by the SLORC military dictatorship.
What steps is the Commission prepared to take to support the opposition's struggle for democracy in Burma?
As regards the European Union's political position with respect to the Burma question, the first thing I want to assure you is that the common position adopted in October 1996 has been renewed. In that sense, the European Union is maintaining exactly the same position with regard to what has happened in that country.
Secondly, we have continued to exclude Burma from the benefits of the system of generalized preferences, and are still doing so. As Parliament knows, that was a Commission initiative.
Thirdly, in November the Commission presented the Council with a proposal to postpone the high-level meeting with ASEAN, because ASEAN was insisting that Burma should be there. The European Union did not accept that, and the meeting was postponed. I think it is an extremely positive step for us to refuse to continue to work with ASEAN until Burma's position within that group is clarified.
With regard specifically to human rights and democracy, the Commission has set up a Europe-Burma office in Brussels, with the aim of raising public awareness about what is happening in that country. Another aim is to train future leaders, if possible, and to help the Burmese opposition.
Overall, the funding is approximately ECU 950, 000. Let us hope this office can provide permanent proof that the European Union is firmly committed to Burma, and the situation there.
I am grateful for this clear position from the Commission. We do not have a difference of opinion. We do not think Burma fulfils the criteria which must exist in order to be able to have economic and trade relations and to have customs privileges for this country. This is very important since there are European companies, probably also in my own country, which are currently considering whether to start investing in Burma, which would be very serious if it happened.
In the US there has been a ban on new investments since May 1997 because the situation in Burma has not changed. The EU now has access to the legal framework and the possibility of using economic pressure. It is therefore important that the EU now leads the way and shows the political will.
It is good that the Commission is entirely in agreement with me that we cannot of course allow European companies to profit from the oppression to which the Burmese State now subjects its inhabitants.
As Mrs Theorin knows very well, the Commission has taken a very firm and clear measure regarding the Burmese Government, which I think Parliament appreciates. In a globalized economy, we do not have the power to determine where a private company should make an investment. In any case, in view of the situation in south-east Asia, I think it is a bit risky to talk of European investments at the moment. Not because of the situation in Burma, but because of the general market situation in south-east Asia at the moment.
I should like to ask the Commissioner whether he accepts the legitimacy of the 1990 elections in Burma in which the NLD led by Aung San Suu Kyi were the clear and legitimate winners. If that is the case, would he agree with me that any new elections likely to be convened by the military junta in Burma would not be accepted as legitimate and therefore would never be accepted as capable of overriding the 1990 results?
The answer is obvious. Any elections which fail to be free, democratic, transparent and open to international observation will never be recognized, either in Burma or in any other country.
As they deal with the same subject, the following questions will be taken together:
Question No 60 by Marianne Eriksson (H-0996/97)
Subject: Human rights in Colombia
Human rights violations have been occurring in Colombia for several years now. Political democracy does not exist in reality, as all legal progressive parties and movements are persecuted. One party alone, Unidad Popular, has lost thousands of members as a result of politically motivated murders, including those of several democratically elected mayors. One current example of persecution is the democratically elected mayor of Apartado, José Antonio Bula. He was detained on fabricated charges and then imprisoned. Despite being cleared by a court of all charges on 22 July 1997, he is still in prison.
How will the Commission register its protest against the violation of democracy and human rights in Colombia?
What action will it take in the specific case of José Antonio Bula in order to secure his release? Question No 61 by Jörn Svensson (H-0998/97)
Subject: Human rights in Colombia
The Convivir forces in Colombia, together with out-and-out paramilitary groups, constitute a very serious problem. Convivir is involving civilians in an armed conflict and is responsible for serious human rights violations. Although the Colombian courts do not consider the Convivir forces to be unconstitutional, both the UN Human Rights Committee and the Human Rights Commissioner, Almodena Mazarassa, have said that the existence of the Colombian Convivir forces represents a breach of international humanitarian rights and is incompatible with human rights.
How does the Commission intend to register its protest against the existence of the Convivir forces?
What action will the EU take in future to help ensure that the Convivir forces are disbanded?Question No 62 by Richard Howitt (H-1004/97)
Subject: Human rights in Colombia
Does the Commission agree that the operation of illegal paramilitary groups in Colombia presents one of the biggest obstacles to the all-encompassing peace talks proposed recently by that country's government? Given the fact that the government promised two years ago to create special armed groups to combat the paramilitaries, a promise recently repeated, what discussions has the Commission had, and will it have, with them to ensure that this promise is kept? Furthermore, given the assassination of at least 19 Colombian human rights activists during 1997, and that human rights organizations play a vital role in combatting the problem of impunity, will the Commission step up its political and financial support to these groups in Colombia?
The Commission shares Parliament's concern over the human rights situation in Colombia.
I think there is widespread recognition of the attitude taken towards this issue by the Commission and the European Union in general.
As for the UN Human Rights Office in Bogotá, Colombia at the moment, I should say that the very existence of that office is due to the intervention of the European Union, not just because of the political support we have given, but also because of financial support. Bear in mind that because of the difficulties the United Nations is experiencing, we decided to extend Community funding for the coming year, to allow that Office and Commissioner Mazarrosa to continue working.
As regards the paramilitary groups, especially the so-called Convivir cooperatives, I myself, at a public press conference during my latest official visit to Colombia, made clear what the European Union's position is. We do not consider any paramilitary activities (specifically including this type of cooperative) to form part of the normal responsibility of a state to guarantee a normal situation, in whichever country.
We think the main thing is to promote peace and peace negotiations, between now and the general elections in May. As I had the chance to say in Colombia, we think that no matter who wins in May, the new government's main political objective must be to negotiate and seek for peace, in a country which is suffering the ill effects not just of drug trafficking, but also of the paramilitary guerilla warfare - which is also partly responsible - and of the internal political situation itself.
It is a very complex and difficult situation, in which I think the European Union can do quite a lot to help the peace process and internal negotiations.
Thank you for your reply. I agree that the situation in the country is, to say the least, difficult. So I cannot say that I was particularly pleased to hear that we have an office in the country.
I have also asked a question about a specific person. I wonder whether I would have an answer to that question. I also intend to return to this question.
It should come as no surprise to you that the European Union should be the main provider of finance, and should have been responsible for setting up a Human Rights Office in Bogotá - the first of its kind in Latin America.
It was a decision made by the Human Rights Committee in Geneva, together with Mrs Robinson, the new UN High Commissioner for Human Rights, who is working with us extremely well. I cannot remember the address now, but it is a well-known public fact that that Office has been in existence for a year.
In autumn 1997 I had cause to criticize a Parliamentary resolution which gave onesided praise to the peace initiative of the Columbian Government without taking a position on the fact that at the same time the Government in Columbia was also bombing civilian targets.
We have now had another reminder of the Columbian Government's duplicity through its arming and use of these paramilitary groups. It therefore means a lot to be able to interpret the Commission's answer as meaning that it does not share the former Parliamentary majority's illusions and its somewhat naive view of the Columbian Government, but has a more critical attitude towards that Government. We can be grateful for that.
No, no, my position is still the same. I agree with that European Parliamentary resolution.
In Colombia, which is a country I know well and where we are doing a lot of work in the area of human rights, those rights have been violated by the Government. I said as much in Bogotá. They have been violated by the military, but they have also been violated by the guerillas.
In the situation in Colombia, nobody is entirely blameless. Everybody is responsible. Yes, I realize you do not like that answer, but they are all responsible for the situation.
I agree with the Commissioner that we are all responsible for our own actions, but he seems to have made general statements of concern about human rights in Colombia without responding to any of the specific questions put to him. I asked you, Commissioner, what you were going to do in terms of direct discussions on the issue of the formation of armed groups to combat the paramilitaries. I asked if you would seek to increase funding directly to Colombian human rights organizations. You did not respond to either. Frankly, your words about support for the UN Office would be a little better received if, during one of your press conferences in Colombia, you had not said that you believed that the Convivir could be steadied and that they could continue to exist on some terms. Either the report I have read is wrong or you have gone directly against what the person who runs that UN Office is actually recommending, and we finance him.
Please give us some specific answers now and not just general areas of concern. We are all responsible for our own actions.
I will be very brief, Mr Howitt, because I am not sure whether I have not understood you, or whether you do not wish to understand me.
The one thing I will not do is present a programme to combat the paramilitaries by means of NGOs.
I do not know if I have understood you correctly. I am not sure if you know what a Colombian paramilitary is. I get the impression you do not know. In my opinion, to imagine that it is possible to combat paramilitaries or the paramilitary phenomenon - in Colombia, Algeria or anywhere else - by financing or not financing NGOs, reveals a naivety beyond all political discussion.
I am sorry to have to put it so bluntly. Secondly, I do not believe I attacked the Human Rights Office in any way at all. There must have been a misunderstanding here. On the contrary; we are funding it.
Therefore, I would ask you all to follow very closely the policy we are operating towards Colombia, and the progress we are making in a difficult situation. But please, do not suggest that the Commission should do things that are frankly difficult to accept.
Since the time allocated to questions to the Commission has now expired, Questions Nos 63 to 82 will be dealt with in writing.
That concludes Question Time.
(The sitting was suspended at 7.30 p.m. and resumed at 9.00 p.m.)
Emissions from organic compounds
The next item is the report (A4-0406/97) by Mr Cabrol, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Directive on limitation of emissions of volatile organic compounds due to the use of organic solvents in certain industrial processes (COM(96)0538 - C4-0139/97-96/0276(SYN)).
Mr President, ladies and gentlemen, the proposed Council directive which we are examining this evening aims to reduce emissions of volatile organic compounds known as VOCs. These emissions are due to the use of solvents which are themselves volatile and organic, and are used in many industrial activities. Excess VOCs in the lower layers of the atmosphere, combined with nitrogen oxide and under the influence of solar radiation, result in an increase in ozone in the ambient air, sometimes associated with sudden, sharp increases known as ozone peaks.
What causes these ozone peaks? Excess ozone in the ambient air gives rise to substantial risks and health problems. In France, a regional health observatory undertook a study in the Paris region which showed that between 1987 and 1992, ozone peaks resulted in an increase in medical consultations and hospitalizations for asthma, respiratory infections, respiratory conditions, eye conditions, headaches, and some deaths - rare, it is true, and among individuals who were in particularly delicate health. This is ample justification for attempting to reduce these hazardous emissions.
Where do these emissions come from? They come from the use of certain solvents, which are employed in a great many sectors, some twenty or so, as diverse as the automobile industry, printing, rubber, textiles, and the wood industry, among others. The problem affects more than 400, 000 businesses, most of them small and mediumsized, which in total employ more than ten million people, with very different techniques. This amply explains the economic, financial and social scale of the problem, but also the complexity of this very technical directive.
What is the challenge faced by the directive? The challenge is to reduce emissions by 67 % as compared with their 1990 levels, by requiring conformity of installations before the year 2007. How can this be achieved? The proposed directive envisages a number of solutions, subject to the choice of the enterprises. Firstly, respect for a number of limited emission values, which are specified in Annex 3A of the proposal, and which differ by industrial sector. Secondly, the use of solvents using fewer VOCs. Thirdly, changes in processes and processing materials, which are explained in Annex 3B. Finally, instead of applying the limit values set out in Annex 3, Member States may introduce national plans which lead to the same results overall, but by using other means.
Hence the proposed directive makes a major contribution to the solution of this pollution problem. It deserves close attention. But this examination has given us an insight into a number of areas of imprecision, ambiguities or loopholes which justify the amendments we are proposing. These amendments fall into five main categories. They concern firstly the simplification and clarification of the draft; secondly, its conformity with directive 96/61/CEE relating to the same subject, but in the context of large-scale industry; and thirdly, flexibility of choice and application of reduction methods, to enable the many and varied enterprises concerned to adapt in the best possible way to the aims of the directive, either on the basis of the best available techniques, and those which are economically feasible, or on the basis of taking into account the very different special features of each sector and each enterprise. This will make it possible to avoid burdening certain enterprises with excessive expenses limiting their competitiveness with regard to third countries. In this respect, we should note that there has not been a proper assessment of costs. These are assessed as ECU 4 billion by the Commission, but at ECU 80 billion by the Franco-German Institute of the University of Karlsruhe, which looks to a basic outlay of ECU 30 billion. If we want the directive to be applied, it must therefore be realistic, and its demands must be limited to what is financially feasible.
The fourth type of amendments emphasize the interest of national plans. These must be transparent, and regularly disclosed, not only to the Commission, but to Parliament. Finally, a loophole in this directive should be closed, for the directive only deals with certain industrial and handicraft activities, which are, it is true, responsible for 70 % of VOC emissions. But 30 % of these emissions are passed over in silence, as the directive does not cover paint used in the building industry, or weekend painters doing DIY in their leisure time. The European Commission should therefore supplement and finalize its proposal by including a real initiative covering these two sources. It should also promote better information and better education of the consumer, and raise awareness in the industry generally so that producers make paint containing less solvents, while also promoting the staggering of painting work throughout the year by non-professionals, for the latter work in the summer particularly, at the hottest time of year, which contributes to ozone peaks and, of course, to the hazards we have pointed out.
Mr President, ladies and gentlemen, the Cabrol report on the reduction of VOC emissions is a critical document. The fact is that the present draft directive will impact on many areas and will have far-reaching effects. The Commission report states that this initiative will apply to some 400, 000 businesses, including many SMEs, representing a total of 30 branches of industry, and will naturally affect many more consumers. The cost of this, as we have already heard, will amount to billions of ECU. The significance and scale of this issue should therefore not be underestimated.
The proposed aim of the directive, namely a two-thirds reduction in VOC emissions, certainly justifies the cost involved. A reduction of this magnitude over the next few years is a truly ambitious goal. It is one which deserves our full support and we should not be tempted to soften its impact. Nevertheless, I would warn against any regulations which overshoot the target in certain areas. After all, what is the point of imposing stringent limits on ethyl alcohol, a relatively mild surface cleaner, when the use of alternative products, such as non-volatile solvents - which pose a much greater threat to the environment - is left out.
We are all of the opinion that environmental protection should be promoted not primarily through compulsion but rather by incentive. Let me give you an example from my own country. The switch to low-solvent paints and coatings has meant that solvent consumption in Austria has fallen by about 50 % since 1990. I therefore advocate this kind of incentive scheme at European level so that limits can be applied in a more flexible way in these areas.
This week we are discussing employment and job migration. I believe that we should seek to achieve our environmental objectives while at the same time attempting to promote our environmental policy in a moderate way, so that we can continue to sustain our existence in the years to come.
Mr President, on behalf of the Group of the Party of European Socialists I would like to give my support to Mr Cabrol and also give him my thanks for his report on the Commission proposal.
This directive to control the emission of VOCs from industrial installations has the support of my group, and I would like to give my personal thanks to the rapporteur for the hard work that he has undertaken and what he has achieved so far. It is increasingly clear that VOC emissions have an adverse impact upon human health and the environment in general, whether it is by their contribution to creating photochemical smog, ground-level ozone in our atmosphere or stimulating asthma or even cancer in our people. We have good reason to seek to reduce and control and even eliminate their emission from the industrial installations in which they are used.
Their use is indeed wide-spread and the activities in which they have a role are many and various, so we have sought to set new, stronger limits on their emission in a whole range of larger industrial installations. As for their wider role in smaller installations, we hope the Commission will come forward as quickly as possible with a proposal to ensure that new low-solvent paints and coatings are used, and other less harmful substances are introduced.
We clearly recognize the difficulties in some industrial sectors in reducing the use of VOCs or changing to effective alternatives and consequently we have allowed a generous time-limit for compliance, which we believe will give adequate time for the necessary change to take place.
We think that the vote of the Environment Committee fully reflected our views and we will be giving our support to all the amendments passed by that committee, particularly those which clarify the provisions of the directive and reduce the scope for the use of national plans, so making the proposal more European-wide and more single market orientated. Therefore we are unable to accept the additional amendments tabled by some colleagues to the report in the part-session.
In conclusion we hope that the Council and the Commission will accept our views, incorporate them into the proposal and make them a truly worthy part of the European Union's effort to protect the environment, and indeed a shining beacon to the whole world.
Mr President, Madam Commissioner, we are discussing an extremely important contribution to the subject of environmental and climate protection. Professor Cabrol and Mr Bowe have sought to emphasize that volatile organic compounds are chemical substances which easily escape into the atmosphere. These so-called forerunner substances react naturally with other substances and in doing so they both form and destroy ozone. They therefore participate not only in the formation of the ozone layer but also in its destruction. We could say that too little of it higher up forms the hole in the ozone layer, while too much of it lower down causes the greenhouse effect.
By reducing these substances at source we can also make a major contribution to climate protection. I would like to add to what my colleague Mr Rübig has said with the following comments. Approximately 51 % of VOC emissions stem from solvent use. About 400, 000 EU businesses are affected by European legislation, of which 90 % are SMEs employing around 10 million people. These figures demonstrate the importance of European regulations for environmental and climate protection, but they also indicate the financial impact which this legislation will have on European industry.
VOC emissions in the European Union are to be reduced by 1.4 million tonnes, or about 67 %, by the year 2007. The most important measure in this respect is the industry-specific emission limit for new installations. Existing plant are to be included on a progressive basis. Exceptions, in the form of reduction schedules, will only be allowed when it can be proved that low-solvent and solvent-free substitutes can be used.
The Commission proposal is therefore a step in the right direction. The problem facing us is certainly enormous. National schemes, which the Commission has designated as a third possibility, have in the past proved to be less than effective. There is a real danger that these are being used as a means of getting round the strict emission limits. A large majority of the members of the Committee on the Environment, Public Health and Consumer Protection has therefore elected to remove this option.
It is the opinion of my group that the European Commission has, in other respects, submitted a proposal which is very acceptable to all sides. We therefore oppose any fundamental amendment to it, whether this be a dilution or an unrealistic tightening of its provisions. Of course a number of national peculiarities still exist, especially in Austria and Spain, and I would be grateful if the Commission could look again at these issues, since we do not want to see unreasonable developments in this respect.
In recent years all Member States, as well as European bodies, have gradually become convinced of the fact that not all problems can be resolved quite so rapidly. We now also attach great importance to non-compulsion. Businesses which act more quickly and with greater spontaneity than is required under the law should also receive appropriate concessions. I therefore ask quite specifically that we should think about scaling down the amount of administrative bureaucracy applied in this area. One of the motions which I have submitted concerns this very point. I would be very grateful if this House could lend its support to our amendments.
Mr President, in this "packed' Chamber, I note on behalf of the Group of the European Liberal, Democrat and Reform Party that the European jigsaw puzzle of directives which is supposed to improve air quality in Europe is slowly but surely being completed. The Car Oil programme is at quite an advanced stage.
Last month in Kyoto tough agreements were made. Today we are talking about the reduction in emissions from organic compounds. With a jigsaw puzzle, it is important on the one hand that the pieces are all there, and on the other hand, that you have the right pieces. With respect to these organic compounds this is not quite the case. What is missing in the puzzle is the piece that regulates paint thinners. We submitted Amendment No 8, and I would like to ask the Commissioner whether she might be able to repeat the promise which, to my knowledge, she made in the Council: to come up with a proposal for paint products this year, because these thinners are too harmful to health to be sold any longer.
We must be careful when discussing the directive for organic compounds not to reject existing successful national programmes in advance, as suggested in Amendment No 22. In my country, the Netherlands, there is a voluntary agreement with industry for reducing emissions, which is showing good results. It would be a pity if this House were to reject these kinds of national programmes, when both the Commission and Council have given them their approval. My group will therefore not support Amendment No 22.
I ask my colleagues to agree with Amendment No 3. Requirements for smaller installations should not be less stringent. VOC emissions are far too serious in these countries. I note that with this amendment the European airquality puzzle is nearing its completion.
Mr President, it certainly shows the incompetence of European environmental policy that we are now setting limits for VOC emissions some 20 years after one of our Member States, namely the Federal Republic of Germany, introduced laws to control this very problem. I have heard a lot today about the problems facing industry. Many speakers have mentioned the competitive economy. Why are we not talking about those whose health has been ruined by chemical products? Indeed, the fact that we are not doing so is equally disgraceful. I know many people whose lives have been affected by solvents. Surely it is time for us to create standards which will ensure that fewer people will have their health damaged in the future. After all, we should not forget that costs do not just apply to industry but to our public health service as well, not to mention the many cases of personal suffering and other problems inflicted on those whose health has been impaired in this way.
We are very concerned indeed about the substances being used in the chemical industry and I would ask you, Madam Commissioner, to look into this matter. Such substances are used a great deal. We know that they are carcinogenic and we also know that endocrines are involved - and these are quite specific issues which Parliament has also been looking into. It is precisely because of the carcinogenic and oestrogen-like effect of such substances that we must make a start on restricting their use as far as possible and on giving industry incentives to find replacements for them. This too is a question of competitiveness. We need to exert pressure for the withdrawal of products which are dangerous and which constitute a threat to health and to the environment. This would ultimately give us a competitive edge since we would be supplying the market with less dangerous products. At the moment our primary concern should be to reduce the range of substances used by the chemical industry.
I would ask you, Madam Commissioner, to examine why the Commission is not prepared to follow the European Parliament's tougher approach and why it continues to hide behind the coat-tails of industry. Let me close with the plea for an immediate reduction in these toxic substances so that appropriate incentives can be offered to the industrial sector. We should not forget that the European Union has many citizens whose health has been impaired by chemicals, and our concern for them should be equal to - or even greater than - our concern for the interests of industry.
Mr President, I want to start by congratulating Professor Cabrol on his report. In his report he has significantly deepened some of the points in the Commission proposal. Reducing the amount of organic compounds is necessary for two reasons.
Firstly, because these chemicals cause ozone pollution to the earth's surface, with all the unpleasant consequences for people with bronchial problems. Secondly, because it has become clear by now that these chemicals are by no means harmless to the people who work with them daily.
Painters, upholsterers, people who work with glue, people who have to clean using acetone are all seriously threatened by these chemicals. They will have to face psychological illnesses which are often diagnosed too late, and ruin their lives. These include concentration disorders, insomnia, dizziness, and in the worst case even loss of memory, personality disorders and depression.
These syndromes, which are now known under the name of OPS, organo-psycho syndrome, were for a long time not recognized. A stop ought to be put to this. The aim of this draft directive is not to regulate the working conditions within the companies in which these organic compounds are released. Yet I hope that obligations to reduce them will also make a contribution to combating OPS. All the same, I would like to call on the Commission to pay attention to this problem as part of EU social policy.
I am less happy with one point in the draft resolution, namely the deletion of implementation of the reduction through national programmes. The regulation about national plans in Article 5 of the Commission document was by no means worse than the general regulation. Often national plans are much more effective. For the rest: excellent advice, which the Council can capitalize on.
Mr President, I am pleased that we have here a proposal which focuses on organic solvents. These liquid chemicals have a particularly toxic effect on people and the environment. We should therefore strive to limit their use as much as possible. For many years, solvents have been suspected of causing brain damage. As Mr Blokland said, this is seen to a large extent among painters who are in daily contact with these chemicals. That is where the term 'painter syndrome' comes from. This experience should be included in the directive which we are considering today, because public health is not just a leisure concept, but is indeed also a topic for the work environment. In other legislation the connection between the internal and external environment is recognized, and it is therefore a little mystifying that the Commission does not want to recognize the connection in this text. But hopefully the Commissioner will explain that more fully. I also see a clear connection with the directive on chemical agents for which Freddy Blak is the rapporteur.
I fully support the amendment which was proposed by Mrs van Putten and adopted by the Committee on the Environment, Public Health and Consumer Protection, which includes health risks from occupational exposure, and also the amendment which clarifies that Member States which are ahead of the Community with regard to the substitution of dangerous organic solvents can maintain tougher restrictions. It can only be an advantage to have some who lead the way and so gain experience which benefits everyone.
Mr President, I would like to make one or two supplementary points to what has been already said by my colleague Mrs Breyer.
My first point is that the Commission was heavily insistent on the problems of atmospheric pollution and the role of CFCs as the precursors of tropospheric ozone, but as several colleagues have already pointed out, the risks are multiple. The negative effects of volatile organic compounds are many. I lay particular stress on the risks at the place of work, but also on diffused risks, particularly the effects on the reproductive system, which have until now been very widely underestimated. In brief, this directive is coming at the right time. It is a shame that these proposals should be so weak, but I shall come back to that in a few moments.
Secondly, the rapporteur rightly drew our attention to the fact that 40 % of waste is the result of do-it-yourself - people working on their homes at the weekend. Perhaps we should envisage a measure which would promote the use of low solvent-content paints, or at least less harmful solvents, involving, for example, the introduction of an eco-tax.
My third comment is that the Commission's text also raises the question of the costs of the operation, which are enormous. However, little is said about health expenses. I would like to give a figure. On consulting recent literature, I realized that in most European countries, constant franc expenses on health have increased by a factor of 3.5 over 25 years. This is enormous, because the level of health is by no means clearly better than twenty-five years ago.
Consequently, and here there is no real risk of getting things wrong, we can say that the damage caused by environmental pollution is increasingly having an adverse effect on the health of Europeans. This is ample justification for emergency measures.
I would like to make my last comment in the form of a question to the Commissioner, Mrs Bjerregaard. It would appear that the Council has already decided on its common position. This is rather surprising, as Parliament is now in the process of a debate. Is that true? If the answer is yes, the present debate would itself be a surprising event.
Mr President, I would also like to thank Mr Cabrol for his excellent work, and I would primarily like to go into an issue a number of my colleagues have already discussed, namely the effects of thinners on employees who work with them. As far as we know, they are used in approximately twenty economic sectors, including the chemical industry, decorating businesses, the metal industry, printing and allied trades, even food, stimulants, and textile industries. Exposure to these chemicals can lead to tiredness, nausea, palpitations, and other symptoms. Long-term exposure can lead to irreversible damage to the nervous system, which can manifest itself as forgetfulness, concentration disorders and even loss of identity - in other words, the organic psychosyndrome, OPS.
In the autumn of 1997, the Dutch Government took measures to protect employees in some of the sectors where thinners are used. In other Member States, namely Sweden, Denmark and Finland, clear legislation for the protection of employees also exists. Since the introduction of this legislation the number of OPS victims has decreased in these countries in particular. In some countries OPS is recognized as an occupational illness, but in other Member States no attention is given to OPS. That is why we amended this directive. In fact, I submitted a number of these amendments myself, and I am delighted that they have been adopted by the Committee on the Environment, Public Health and Consumer Protection.
I therefore think that the protection of these OPS victims will have to be incorporated into the Commission's proposal, which deals with public health, but in which this element does not feature at all. It is an opportunity that the Commission has to grasp now, in anticipation of what the Commission has yet to do between 1999 and 2003, a common programme for the illnesses related to pollution, I understand. I also hope that the Commissioner can respond to our amendments, and I would be grateful if she could give a reply.
Mr President, I would like to take this opportunity to thank the Committee on the Environment, Public Health and Consumer Protection and the Committee on Economic and Monetary Affairs and Industrial Policy, and especially their rapporteurs, Mr Cabrol and Mr Rübig, for the very thorough work on the preparation of this complicated proposal. What is said is correct: this is a very important proposal, but it is also a very technical proposal.
The main purpose of the directive is to reduce VOC emissions from a long list of industrial activities in which solvents are used. The emissions of many of the VOCs, as has also been emphasized in the debate here, are directly harmful to human health and should therefore be reduced as much as is technically possible. The solvents are used, as we have heard, in paints, for cleaning, in the printing industry and for many other things. In all, 20 sectors are affected. For most sectors, the requirements consist of emission limits and limits on diffuse emissions. However, businesses may be exempt from these requirements on condition that they achieve the same reduction in emissions in another way. For example, by replacing products with a high solvent content with products containing low levels of solvents, or none at all. And the proposal also allows Member States to achieve the same targets by methods which are best suited to their national conditions, and which are set out in a national plan.
The Commission has considered the 32 amendments proposed by the Committee on the Environment, and the 15 new amendments proposed by Parliament. The result of this was that the Commission is able to accept 11 of these amendments either wholly or partly. The Commission is able to accept Amendments Nos 4, 13, 15, 17, 18, 21, 25 and 31. It can accept Amendment No 23 in principle and Amendment No 26 in part. And, finally, it can partially approve Amendment No 37 (footnote 1). These amendments improve the text with additional background, sensible and logical additional requirements, the removal of possible misinterpretations, improved transparency and an increased level of protection. I shall not go into details for every one of these amendments, but I would like to give a reason for our attitude to some of them, and so explain the Commission's thinking.
The Commission believes that the Member States should have a certain freedom of action with regard to how they achieve the directive's environmental objectives, which is something several of the speakers here this evening have touched on. Therefore we cannot support Amendments Nos 6, 19 and 22, which completely remove the possibility of making national plans. However, as Parliament is no doubt aware, the Council is flexible on reducing the scope of the national plans, and so the Commission can continue to work on that basis, and we will of course take it up in the continued procedure.
Amendment No 16, concerning a duty to replace R40 substances with less harmful substances as soon as possible, is not supported by the Commission because R40 substances are not sufficiently dangerous to require such measures. The Commission believes that the very strict emission limits which have been set out for these chemicals are a sufficient incentive to seek substitutes for R40 substances.
Since the risk of occupational injury - a question which was raised by Mrs Jensen and Mrs van Putten among others - does not fall within the scope of this proposal, Amendment No 2 and Amendment No 20 cannot be accepted immediately. On the other hand, the Commission is going to arrange an exchange of information, and I think we should definitely consider using information about this important aspect in this exchange of information, and so Amendment No 17 is acceptable.
Amendment No 7 is not acceptable because the Treaty already contains the necessary provisions to allow Member States to adopt more stringent requirements.
Most of the amendments concerning procedural aspects can be accepted, but two amendments propose that the approval procedure should only be used for plants covered by the IPPC directive. They are Amendments Nos 10 and 14. In line with the principle of subsidiarity, Member States should be able to decide freely which procedure - approval or registration - shall be followed in the case of non-IPPC plants.
In two new comments the Commission is called upon to take supplementary initiatives. The first comment is Amendment No 8, in which Mr Eisma was involved among others, and it concerns the question of a directive on solvent containing products such as paints and DIY products. The Commission agrees that such an approach could be useful, and intends to set the preliminary work in motion this year. However, in our opinion it is too early to enter into any commitments before the investigations are complete. In the other comment, Amendment No 9, the Commission is called upon to examine how plants under the threshold values set in the directive can be regulated at the EU level. It is not the Commission's intention to supplement this proposal with further measures for small plants.
The Commission has been particularly careful to ensure that unnecessary burdens are not placed on small and medium-sized enterprises. Consequently, the Commission cannot accept Amendments Nos 3 and 28-30, which introduce tougher emission limits or change the scope of the proposal. Amendments Nos 36, 37 (apart from footnote 1), 38, 42, 43, and 45-47 will either reduce the environmental protection planned in the proposal, or limit the scope of the proposal. Therefore these amendments cannot be supported by the Commission.
The Commission is certain that its proposal, improved by the addition of many of Parliament's amendments, provides an effective and balanced basis for limiting the pollution of the troposphere by ozone.
Thank you, Commissioner Bjerregaard.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Epidemiological surveillance
The next item is the recommendation for second reading (A4-0004/98), on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position established by the Council (C4-0437/97-96/0052(COD)) with a view to the adoption of a European Parliament and Council Decision setting up a network for the epidemiological surveillance and control of communicable diseases in the European Community (Rapporteur: Mr Cabrol.)
Mr President, Madam Commissioner, Mr Commissioner, ladies and gentlemen, in the face of the recent increase in the number of non-transmissible infections, such as tuberculosis, or new diseases, such as certain varieties of Creutzfeld-Jakob encephalopathy, the European Commission on 11 April 1996 proposed a draft decision on the setting up of a network for epidemiological surveillance and control of communicable disease in the European Union.
This proposal was examined at first reading by the Parliamentary Committee on the Environment, Public Health and Consumer Protection on 13 November 1996. Your rapporteur emphasized its weakness and, by agreement with some of you, suggested amendments which aimed to provide European citizens with effective protection against the hazards of infectious diseases. Such protection requires fundamental measures which have been noted and emphasized by the European Parliament.
However, the common position which has come back to us following the second reading of 25 November 1997 is an absolute caricature of Parliament's proposals. The Council has totally overthrown the order and content of the chapters, perhaps in the hope that we would be unable to understand what they want us to accept. But meticulous analysis of the common position makes it clear that most of the important amendments proposed by Parliament have not been accepted. And that is why we are proposing again, and we are requesting you to give your most energetic support to the central amendments of our first proposal. This involves, first, the collection of comprehensive data on infectious diseases, using precise methods, taking into account not only clinical diagnosis, but also microbiological diagnosis, as far as possible.
Secondly, it is important that the collected data should be reliable, and it should be collated in every country in an appropriate and well-defined structure, which we might call the National Centre or Euro-Centre.
Thirdly, this data must also be comparable and compatible, so that everyone can see exactly what we are talking about, and not use different words for the same diseases.
Fourthly, the data collected must be subjected to analysis and synthesis by a central organization. A network as such can only provide the exchange of information. A European Centre or a European Observatory of communicable disease should provide a synthesis of all the data provided by the various Member States.
Fifthly, this central organization must be in a position to sound the alert throughout the European Union and to coordinate an appropriate and urgent reaction. On this point, allow me to say that Article 5 of the common position is a model of inefficiency. It states that, faced with the emergence of communicable and hazardous diseases, the States shall consult, but that measures to be taken will nevertheless remain entirely within the competency of the Member States.
But microbes do not care about borders. How can we imagine that, without an appropriate and permanently established centre, the information collected at each Member State level can possibly be coordinated, as if by magic? The Community network is just like a rail network, and of course it will circulate information, like trains. But unless there is a central station controlling the traffic and deciding on appropriate reactions, there is bound to be a bottle-neck or an accident, and in this case it will be caused by conflicts of interest.
Sixthly, the Council believes that no resources should be allocated to setting up a network, and proposes taking the necessary resources from other European programmes. On the contrary, we believe it is essential, if only to guarantee the establishment of quality national centres and a central coordinating organization, that specific resources be earmarked, without taking them from other public health programmes whose finances - as we have already seen - are inadequate.
In conclusion, if we wish to combat effectively the dramatic danger of a threatening and virulent epidemic, both for ourselves and our families and for the citizens of Europe, it is important for the European Parliament to stick firmly to its position. The European Commission is, in its own words, not in a position to accept a common position from the Council, on the grounds that: it does not provide a comprehensive and effective response to the emergence of a hazardous epidemic; the common position considerably reduces the scope of proposed Community action; and the formulation of measures which could or might be proposed in epidemic situations is unacceptable, because it is expressed in terms of intergovernmental cooperation, which is totally inappropriate and even contradicts Article 129 of the Treaty of Maastricht.
I therefore ask you, ladies and gentlemen, to support the proposed amendments, which I must point out to you have been all accepted unanimously by the Parliamentary Committee on the Environment.
Mr President, I wish to thank the rapporteur for his detailed explanation of the situation which faces us at the second reading, which I do not intend to duplicate tonight.
Instead, with respect to the few diligent souls still left in the Public Gallery at this hour, I would like to illustrate in a way that is particularly relevant to Members why we need to make some real progress both tonight and in the coming weeks to create a meaningful European network for surveillance and control of communicable diseases.
There is something that most Members do more often than most of our fellow citizens: we fly in aeroplanes. Put any two Members together and very soon they will start discussing departure lounges and airline schedules. We do not just fly around Europe, we often move through most of the corners of the globe. Throughout that globe there are some very risky places, and some of the risk for the unwary or the unprotected is caused by disease. The disease could be carried in the air, in liquids, bodies, articles or by insects. Yet in some of the European Union Member States, there are health rules at points of access, in others the rules are very different, despite frequent cross-border transits. On some airlines measures are taken to protect passengers - for example by spraying cabins - on others they are not. Information is made available in some states, sometimes accurately and accessibly and in a range of different languages based on a wide range of data. In such circumstances a close degree of cooperation and coordination makes common sense, not just for travellers and parliamentarians but for all our citizens who need protection in many more ways than the very simple small example I have just set out.
However, the common position returned to this Parliament offers a number of low common denominators. While agreeing the surveillance network means obligations on Member States, the Council has agreed unanimously only a more general flexible framework for information exchange and coordination of efforts. Even allowing for Treaty limitations, there are severe concerns that this will be completely insufficient. After all, the poor status quo brought about these proposals after initial reports showed the weaknesses. Five years later we still need progress. Hence the strength of the near unanimous votes in the Committee on the Environment, Public Health and Consumer Protection for the recommendations of the rapporteur.
Mr Cabrol has pursued his extra proposals with his usual vigour and diligence. It will be of great interest to see whether, assuming Parliament as a whole adopts the recommendation, as I hope it will, in the subsequent conciliation negotiations the minimal stance of the Council and the more progressive and realistic approach of the Commission - which I know places considerable importance on these proposals to the extent of unusually reserving its position - can be reconciled with the more forward-thinking proposals from this Parliament.
It may be that some are too far ahead of their time, and specific European structures may have to await the lessons of the future reports which we will now receive at even more regular intervals than we suggested at first reading.
I am pleased that at least some of our suggestions have already been incorporated. However, my group will be supporting the argument for a more clearly defined role for the European Union, which goes beyond a couple of officials keeping an eye on development of diseases within our boundaries, or simple supplementation of wider WHO or state networks which may or not be effectively implemented.
The Commission wants the power to be proactive, to study and act upon significant outbreaks wherever they occur and, given the draft Treaty commitments on coherent public health policies across Europe, to take proper coherent action where and when it is needed. It needs to be sure of accurate, fast, comparable data and that there are no weak links in the chain.
Finally, I hope the whole House will thank Mr Cabrol for pursuing his case. I now look forward to both the Council and the Commission negotiating seriously and urgently on all the amendments we support to help a meaningful, practical and effective network to be put in place, not to expand bureaucracy but to help tackle some of the worst diseases in the world.
Mr President, Mr Commissioner, ladies and gentlemen, all the political groups, in keeping with the position already assumed on the first reading, have declared their agreement, in the Committee on the Environment, Public Health and Consumer Protection, with Mr Cabrol's excellent report on the decision to set up a network for the epidemiological surveillance and control of communicable diseases in the Community.
As the rapporteur reminded us, the common position is unacceptable and, in fact, the Commission stated that it could not accept its current wording because the text proposed by Council does not have the necessary means to achieve the objective of this programme, which is to collect information on communicable diseases from surveillance networks in the Member States.
The Committee on the Environment, Public Health and Consumer Protection has adopted the 22 amendments proposed by the rapporteur almost unanimously, which gives us every hope for a strong and united commitment on the part of the Parliamentary delegation to the conciliation procedure upon which this report is inevitably embarking.
As rapporteur on the health monitoring action programme which ended last year, I noted the Council's hard and short-sighted position on that occasion too. Real force had to be applied during conciliation at that time, because of the Council's opposition to the idea of conducting a feasibility study into setting up a permanent structure to act as a European health observatory, and because of the scant funding proposed.
A central and permanent structure at European level for a network for the epidemiological surveillance of communicable diseases is essential in view of the outbreak of old and new epidemics, and in order to have a fast alarm system that enables Member States to take the necessary and properly coordinated measures. Unfortunately, Article 129 of the Treaty is contradictory, even in the new Amsterdam wording: on the one hand, in the first point it declares that it wants to ensure a high level of human health protection, but then, further on, the same Article prohibits any kind of harmonization of the laws and regulations of the Member States, thus eliminating the means for any incisive intervention. However, as we know, pathogens, microbes and viruses do not stop at state borders, and do not observe regulations. Nevertheless, the proposal made by the rapporteur, whom I congratulate on his clarity, commitment and decision, does not actually imply any amendment to the regulations, but only asks for a structure to be set up to collect available information on communicable diseases, to pass it on to the Member States for the better protection of the health of European citizens.
For these reasons, the Group of the European People's Party will vote in favour of the amendments and the programme.
Mr President, I am delighted that the Amsterdam Treaty on the future of the European Union states that the new provisions on public health protection will be introduced with particular focus on committing the European Union to improving the level of human health.
This provision - Article 152 of the Amsterdam Treaty - is clearly a recognition that the European Union must introduce confidence-building measures in the field of public and human health, in the light of difficulties which arose as a result of the problems relating to BSE and blood-contaminated products in many European states in recent years.
Indeed, Community action which complements national policies shall be directed towards improving public health, preventing human illness and diseases and obviating sources of danger to public health. Such action shall cover the fight against the major health scourges by improving research into the causes, their transmission and prevention, as well as health information and education. The Community shall complement the Member States' action in reducing drug-related health damage, including information and prevention.
In particular, the European Union shall adopt measures setting out the highest standards for the quality and safety of organs and substances of human origin, blood and blood derivatives. However, European Union measures adopted in this sphere shall not prevent any Member State from maintaining or introducing more stringent protective measures on this subject.
Finally, I am indeed pleased that the European Parliament has been given the power of codecision by the Amsterdam Treaty, with the European Council of Health Ministers, on all new proposals for European legislation in the area of public health and human health.
I should like to compliment Mr Cabrol on his detailed and excellent report.
Mr President, Madam Commissioner, I should first like to say that the Confederal Group of the European United Left/Nordic Green Left fully supports Mr Cabrol's report. It is an excellent report, which has demonstrated profound and serious contradictions in this area, which is such an important part of the building of Europe. Now that we have the opportunity to implement Community policies, instruments and responses to problems suffered by the people of Europe, it is unthinkable that we should fail to take advantage of that opportunity, because of difficulties totally unrelated to the matter.
Faced with a problem of this nature - the problem of the growing risk and increased incidence of all types of communicable disease emerging in Europe and elsewhere - we do not see how the Council and the Commission can fail to agree with Parliament, so that we can design appropriate Community instruments.
We also think Professor Cabrol's report states very clearly the relevant points which have to be considered in order to make progress in this respect. He has the backing of our whole committee. Therefore, we do not understand why there has been reluctance expressed about this aspect of the building of the European Community, in these areas which do not present a great problem. In fact, both the Maastricht Treaty and the Treaty of Amsterdam already recognize the European Union's competence in the area of public health. Therefore, we think efforts should be made to respond to the needs of the European public.
Finally, I think it needs to be stressed that the European socioeconomic model is adding to the difficulties, by creating these problems both within Europe and elsewhere. It should also be revised, to create a model based on solidarity rather than competitiveness and inequality.
Mr President, in France there is a song which says that freedom guides our steps. And the price of freedom is risk and responsibility. Freedom of movement within the European Union does have risk attached to it - that of the spread of communicable disease - and in any event, requires the setting up of a rapid reaction force. This involves creating not only a surveillance network, but also a European centre for surveillance whose responsibility it is to give life to the network and forestall any attempts at national backsliding in a crisis situation, similar to those with which we are already familiar and which we may well experience again, which burst like a thunderclap in clear skies. What we need to propose is the introduction of harmonized surveillance procedures, which involve data collection and the introduction of an early warning system, in close association with international organizations. In this respect, we welcome the excellent work of the European Bureau of the World Health Organization at Copenhagen. We should also base ourselves on the European Centre for Epidemiological Surveillance for AIDS, and draw from the encouraging results of this institution, to extend the experience to other transmissible diseases. Parliament showed itself to be totally united at the time of the first reading. The Commission has supported Parliament's action. The common position of the Council, it must be said, is an incredible step backwards. It betrays timidity and is the result of a banding together out of petty shopkeeper selfishness. We now need to show that we are unanimous, once again, in our support of what is proposed today, as a result of the excellent work of Christian Cabrol, on problems with regard to which there is no question of remaining within the private world of every man to himself. We therefore have to help the Council towards the adoption of a more discriminating attitude, so that all citizens of the European Union can be assured of health.
Mr President, anyone involved with health knows that the best way to save financial resources and, obviously, human life is prevention. Prevention is not just a question of vaccines, but also requires health education, with information. Also however, and obviously particularly with regard to communicable diseases, it involves recognizing the danger in time and seeking to reduce its consequences. Curiously enough, the Council is not aware of this, preferring to save a bit of money today, making the Member States run the risk later of having to face an epidemic with possibly huge expenses.
This is obviously very serious, particularly as we would once again miss the opportunity of providing Europe with the image (which is the only thing of interest to citizens) of a supranational organization that deals with their wellbeing. We can go ahead and make the citizens pay the consequences of the Maastricht parameters for the euro by saying that we cannot spend money to ensure their health. I think this would be a serious mistake. I am delighted that in our vote in committee we were able unanimously to appreciate Mr Cabrol's report and all its amendments. I hope that this House will do the same, and that the Commissioner will support Parliament's work and manage to convince the Council this time to do what has to be done in our Europe.
Mr President, I think at this stage in the debate several things have become clear. One is that this Parliament is fortunate enough to have an excellent rapporteur who combines his professional abilities with the political authority to have been able to prepare this report, with contributions from all sides of the House.
I also think this is a very important message for the European Commission. We all have great faith in Commissioner Flynn's negotiating skills. He has often demonstrated his strength of mind and capacity for hard negotiations with the Council. Parliament will not fail to give him its support here.
We must also send a clear message to the Council. We do not understand why they should be so little inclined to increase these demands, which represent a practical and heartfelt necessity which would benefit all our citizens. The Council should not view the transfer of powers as a loss. They should see it for what it is, as defined in the Treaties: a way to share these powers, the better to help and protect the right to good health of every member of the public. That is one of the obligations of all governments, and appears in our constitutions. This should also be a call to governments as regards their budgetary provisions for preventative medicine, which are very low at present. In the best cases, the proportion is 2.4 % of the health budget, and in some countries only about 0.4 %.
That is very little. Furthermore, the public has lowered its guard, because it has too much faith in the effectiveness of pharmacological methods, especially antibiotics. Even in the hospitals, the medical staff themselves had failed to attach enough importance to cross-infections, which has led to a major increase in this problem. In view of all this, it is our duty to let our citizens see that the European Union can be efficient in this field.
The example of the exponential growth of AIDS shows that the principles of preventative medicine and compulsory safety measures have not been properly applied.
Mr Commissioner, I beg you when the time comes to approve the agreement on the common external frontier - if we are ever able to approve it - to please make sure that the compulsory external health ruling is included. It is an essential component of the network currently being planned.
Mr President, I wish to pay proper tribute to Mr Cabrol whose work in committee has been outstanding. He is, after all, a man who has today only asked for a railway network, and we are offering and the Council is offering not even a green light on the signal. It really is not good enough. I do not think the common position of the Council in any way seriously reflects Parliament's amendments.
I should like to draw the lessons which we should already have drawn from the CJD and BSE crises. That was something we had no foreknowledge of. We suddenly found ourselves confronted with a disease, or a variant of a disease, which hitherto had been apparently unknown to science. Where were we? We were in a muddle! We were in a mess! We have seen the destruction of the European beef industry and justifiable undertaking of protection for the public health of Europe's citizens. That is something we ought to learn lessons from, and the obvious one is that there should be a surveillance network. As Mr Cabrol says, information collected about communicable diseases will not come together by magic: there has to be a mechanism by which this is achieved. I contend that should be by a centre, and that is fundamental to Mr Cabrol's report. We need that centre to coordinate information.
There is also Mrs Marinucci's point on costs and comparative costs. What if we do nothing? Are we going to wait yet again for another CJD-type outbreak and take all the consequences again? What kind of criticism will be made of us as parliamentarians, of the European Commission and indeed of the Council? We ought to learn that lesson and give the green light to Mr Cabrol's report.
Firstly, I thank Parliament for the work that it has done on this issue. I particularly want to express my thanks to you, Mr Cabrol, for the very valuable work that you have undertaken, right from the very beginning of this process.
We are all convinced of the necessity for the European Union to develop its activities in this field and, in particular, to introduce a formal mechanism to share not only information on communicable diseases, but to ensure that a coherent approach is taken with regard to control measures. We are all clear that the European Community needs this network. The need to have comparable and reliable data on the evolution of diseases such as CreutzfeldtJakob Disease through all of Europe is an obvious example of the importance of having a comprehensive network properly put in place.
But let me give you another example taken from the latest issues of many European newspapers which reflect the anxieties and fears of our citizens: this is the new Hong Kong chicken flu. Although, until now, this has affected only a limited number of people, there is much concern about this new flu strain. It is called influenza AH5N1. It appears that nobody is immune to this particular strain. It is not covered by the 1998 vaccine produced with the advice of the WHO. Without a Community network, there would be no possibility of monitoring new cases at Community level and no possibility of defining and coordinating control measures for travellers coming from the Hong Kong region. Moreover, should there be an epidemic, we do not know how quickly a vaccine could be produced on a large scale and whether we would have to distribute, on a preventive basis, the only specific drugs available. This example illustrates why we strongly believe that this network must not restrict itself just to surveillance, but also encompass control measures.
We want to create a system which makes it possible to take rapid and effective action. We want a system which enables the Community to define protective measures which have to be taken, particularly in situations of emergency. We want a system which is not only comprehensive on paper but, in fact, which works in practice. This means that it has to be built up in a gradual and pragmatic way. In view of this and despite some specific improvements added by the Council, we have had to enter a general reservation regarding the common position, as the text did not give us the means to respond effectively and in a coordinated fashion to epidemics or outbreaks of communicable diseases in a Community without internal borders.
So the Commission has been very carefully examining the proposed opinions and all the amendments. I am pleased to see that they accord very much with the views of the Commission on how the final text of this decision should look.
I can inform the House that we are willing to accept either wholly or in part 17 of the amendments; 14 can be accepted in full. They are: Amendments Nos 2, 4, 6, 7, 8, 9, 10, 11, 12, 13, 15, 19, 20 and 22. For the other three - Amendments Nos 14, 18 and 21 - the Commission will follow Parliament's suggestions, but with an improved wording. Let me explain the reason why we consider the remaining five amendments unacceptable.
Amendment No 1 refers to one recital which, in our view, does not reflect properly the variation in surveillance capacity in the Member States. Regarding Amendment No 3, the Commission, as it has stated on the very first reading, believes that rather than restricting the choice of methodologies to the established ones, the possibility must be left open for the development of new and more effective methodologies.
As to Amendment No 16, the Commission feels that it is necessary for the coordination of measures by the Member States to come under the comitology procedure mentioned in Article 6. Therefore a reference to that effect must be made in the fourth paragraph of Article 5.
Concerning Amendment No 17, the Commission feels that two representatives from each Member State must sit on the committee so as to ensure coverage of both the surveillance and the control branches of the national authorities.
Let me turn to Amendment No 5, specifically mentioned by the rapporteur, on a European Centre for the surveillance of communicable diseases. I fully understand and appreciate the motivation and concerns that have been expressed. I share the aim of wanting to reinforce the capacity of the Community to deal with communicable diseases. However, this aim has to be achieved in the most practical and straightforward manner and, in particular, it has to take into account the work which has already been undertaken and the structures which already exist in the Community. There are already national centres in existence, many of them with considerable experience and expertise in this field. There are also several effective disease-oriented networks which are capable of swinging into action quite quickly - something which is crucial for the control of communicable diseases, especially in certain local settings.
In our view it is much better to build upon and strengthen what already exists and has proved to be working well, rather than to start from scratch and construct a totally new and untried organization. This is especially the case with the advent of powerful information technologies which improve our capacity to communicate effectively. The Community is investing heavily in linking the national administrations for a variety of joint functions. Communicable diseases surveillance and control is one of these. For these reasons we cannot accept the amendment.
Let me just repeat once again my deep appreciation to Parliament and to you, Mr Cabrol, for your efforts and for the close collaboration with the Commission on this particular issue. I hope I have explained the Commission's position. I trust that before very long we will have this new network. It will certainly be a great advance in the development of public health in the Community as soon as it is brought into effect.
Mr President, it is a point of information arising from what the Commissioner has just said. I would like to know from the Commissioner how this network is to be coordinated and by whom across the Union?
Mr President, it will in the initial position be coordinated by the Commission. I do recognise the point you make, Mr White, that later on when we have further experience it may need to be developed further in the way that you have suggested.
Thank you, Commissioner Flynn.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Biocidal products
The next item is the report (A4-0011/98) by Mrs K. Jensen, on behalf of Parliament's delegation to the Conciliation Committee, on the joint text, approved by the Conciliation Committee, for a European Parliament and Council Directive on the placing of biocidal products on the market (C4-0679/97-00/0465(COD)).
Mr President, when the European Parliament hopefully approves the Conciliation Committee's report on this directive, we will ensure risk assessment at a European level of chemicals which have so far not been covered by other environmental regulations. You could say that it is the last major link in the chain of chemical directives which the EU has embarked on introducing, but it is also the last chemical directive from the time before people really began to take a position on chemicals which act like hormones. It is a matter we shall return to with the report on hormone-like substances. The reason I am mentioning this problem is, of course, because I have a little nagging doubt about the extent to which the directives we have now are sufficiently comprehensive in their environmental protection. The biocides directive will provide more safety because it will be easier for citizens to handle these chemicals correctly, and water and soil should also be positively affected by the environmental protection which will come into effect.
Transparency in the EU should also win with this directive. The Council was caught red-handed when it sent the common position to Parliament without the declarations, 14 in all, on the protocol adopted by the Council or jointly by the Council and the Commission. That sort of thing is not acceptable in an EU which is open and where legislation is adopted jointly by the Council and Parliament. Under the conciliation procedure it is clear that these declarations have no value with regard to the biocides directive, and in future it will be the case that legislation appears in the Act and not in another place beside it. That is an obvious advantage for the public, including industry.
Under the conciliation procedure we have obtained an assurance that a complete technical dossier for the socalled low risk products will be presented, and that this will not be able to include substances which in themselves may give cause for concern. At the same time, we have been given an explanation of what is meant by basic substances which are sometimes used as biocides and should be labelled as such, namely carbon dioxide, nitrogen, ethanol, 2-propanol, acetic acid and kieselguhr. We have also had our requests granted with regard to the filling in of the new annexes which the Council sought to introduce with the common position. The annexes can no longer be called blank cheques because the institutions' modus vivendi on informing the European Parliament in full will be adhered to, but you may of course wonder whether it might take some time to get this confirmed.
The directive is a pioneer in one area in particular - the assessment of alternatives. This ensures that very dangerous substances do not come onto the market if there is a less harmful substance which can be used for the same purpose. This approach should be introduced into all the chemicals directives because it safeguards our surroundings and health at the same time as promoting technological development.
The biocides directive has been criticized in some parts of industry for being too expensive. To that we can say that industry has a lot of the information about chemicals and products anyway. Long transitional arrangements have been built into the directive, and Parliament has even had a "fast track procedure' inserted which should not compromise the necessary environmental requirements.
Mr President, firstly I want to thank the rapporteur, Mrs Jensen, for this work, which has taken her months and has always had our support.
She has mentioned the subject of Council declarations, which are becoming frequent in codecision procedures. And once again in this Parliament, we must reject them outright, because they contravene the spirit and the letter of the Treaties, and are an obvious misrepresentation which this Parliament will never be able to accept.
Secondly, I think all the institutions have things to learn from the negotiations which arise from codecision. Here in Parliament, perhaps we should have presented fewer amendments at the first reading, in order to focus more attention on the essential points.
The Commission, for its part, had still not realized the meaning of the codecision procedure and Parliament's new responsibilities. It resisted meeting Parliament's basic demands right up until the last moment. Parliament could not hand over a blank cheque for something as important as the definition of active substances.
I think the Council will also have to change its working methods. The codecision procedure is pretty revolutionary, and the Council will have to change the way it has been working. It always tries to keep a low profile, although that goes against the spirit of the Treaties. The Council will have to get used to deciding by majority, even if it is a qualified majority. In that way, the procedures can be speeded up instead of being delayed.
I also think there is a very clear message which it is important to convey to all the people of Europe. That is, that this Parliament makes use of the powers and responsibilities which are increasingly bestowed upon it by the Treaties. The promises contained in the Treaty articles on guidelines to provide the highest levels of protection for people's health and for the environment are going to be fulfilled - in each and every one of the proposals. The people of Europe can rely on that. Of course, the free movement of goods must also be made a reality.
Establishing specific centralized systems, such as for the approval of active substances, benefits everybody. It means that experiments (including animal experiments) are not duplicated; approval procedures can be more easily guaranteed; and arguments and suspicions between Member States can be avoided. Therefore, mutual recognition is another added value provided by Community procedure.
Finally, I think the message to all the people of Europe is that our procedure may be complex, and we may be asking for the codecision procedure to be improved and speeded up (which the Treaty of Amsterdam has done to some extent), but despite all the difficulties, the relationship between the Commission, the Council and Parliament in the codecision procedure is working better and better all the time. That is a very positive message for all our citizens.
Mr President, ladies and gentlemen, the Commission would like to thank Parliament and especially the excellent rapporteur, Mrs Kirsten Jensen, and the Council for the progress which has been made during the conciliation procedure with this draft directive which adds a substantial new element to EU legislation on chemicals. The purpose of the directive is, as we know, to harmonize the single market for products containing biocides, and to ensure a high level of protection for people and the environment. In connection with the second reading, Parliament adopted five amendments. Three of these amendments were unacceptable to both the Commission and the Council. But, as has also been emphasized here this evening, the subsequent conciliation procedure has borne fruit, and the Conciliation Committee has reached agreement on a compromise solution which is now before Parliament. The Council has already given that solution its approval, and I think and hope that Parliament will do the same.
With regard to Amendments Nos 18 and 19 on the simplified procedure in connection with Annex 1A and 1B, I am convinced that the proposed compromise solution will fulfil the aims of these two annexes, namely to simplify the administration of the directive without reducing the level of heath and environmental protection. Parliament wanted to make sure that the modus vivendi was followed in connection with the comitology procedure for the inclusion of active substances in these annexes. The Commission is entirely in agreement with Parliament that the decisionmaking process should be absolutely transparent, and it will do its utmost to put this into practice.
The Commission has promised to present a proposal for the revision of the comitology settlement at the beginning of June 1998. We believe that with this undertaking, which President Santer confirmed on 11 November 1997 in a letter to the President of Parliament, we have accommodated Parliament's reservations in this area, as was emphasized by Mr Valvarde López. As far as Parliament's Amendment No 17 is concerned, I am satisfied that the Conciliation Committee has reached agreement on a time-limit of 24 months for the incorporation of the directive into national law. To sum up, I would like to stress again that the Commission can fully support the compromise solution on which agreement was reached during the conciliation procedure, and I would like to end by once more thanking the rapporteur, Mrs Kirsten Jensen.
Thank you, Commissioner Bjerregaard.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Cohesion and the information society
The next item is the report (A4-0399/97) by Mrs Sierra González, on behalf of the Committee on Regional Policy, on the Commission communication on cohesion and the information society (COM(97)0007 - C40044/97).
Mr President, Madam Commissioner, the starting point of any study of the setting up of the information society within the European Union has to be the fact that things are uneven at the present time. In the near future, this unevenness can lead to imbalances in terms of competitiveness and cohesion, thereby cancelling out the benefits which the use of new technologies can provide in terms of cost. This unevenness occurs in the basic infrastructure of the information and communications technologies, and in the cost and reliability of advanced services. Such unevenness is producing quantitative and qualitative inequalities, especially in the so-called cohesion countries, where there are basic shortages.
Availability and ease of access are prerequisites for being able to enjoy the benefits provided by the development of the information society. And availability and cost are precisely the factors which at the moment are tending to widen this gap between the European regions, consolidating a situation of quantitative inequality between rich and poor areas. This can be illustrated by an example: there is now almost universal access to the public telephone exchange network, but there are still substantial differences in the quality of the services.
As regards advanced services, progress has been made with cellular telephones (including GSM) but there is still great variation in the availability of rented lines or advanced exchange lines, and with the on-line digital network service. Charges are generally higher in the cohesion countries than in the more advanced countries of the Union. Similarly, the number of personal computers is lower. In 1995 there were 15.2 PCs for every 100 inhabitants in the most developed regions of Europe, compared with 3.1 in Greece, 8.6 in Spain, 6 in Portugal and 8.9 in Italy. This structural weakness, and high costs, hinder the development of regional small and medium-sized enterprises, whose capacity for initiative is lower than that of large companies, and who have less opportunity to obtain strategic information.
Telephone, electricity and cable companies, and others, who market ICT applications, have opted to seek the maximum economic return in the short term. This means that the costs to the consumer have little relation to the real costs, which inhibits the growth of new technologies, especially in the less well-off regions - specifically, the cohesion countries.
The skill levels of human resources are also uneven. The information society opens up new possibilities for people to gain qualifications, because not only does it mean new teaching instruments, but in particular it also means that sources of knowledge can be almost universally available. This marks the end of that unequal situation whereby a student in a small city is at a disadvantage compared with another in a great metropolis, with access to technical, scientific and history libraries. To a large extent, the opening up of these possibilities promises to lead to the decentralization of sources of culture, and an increasing number of centres for the diffusion of culture. In the medium term, this can contribute to social cohesion.
However, if the structural weaknesses of the school systems are not taken into account, the inequalities may increase. The possibility that investments may be delayed in certain regions means there may be a polarization between those who have information and those who do not. To avoid such polarization, we need political action to tackle the profound structural changes imposed by the information society, in working practices, methods of business organization and public administration. That policy is partly lacking, as shown by the fact that only 2 % of the structural funds are spent on investment in the telecommunications sector. The cost of the information society should be part of the "mainstreaming' of the structural funds.
In fact, the structural funds have played a central role in laying the foundations of the information society, despite the lack of investment. But we need an integrated approach, to satisfy public administration, the teaching system, industry and consumers. In conclusion, I want to point out that for the sake of cohesion, charges to consumers and costs to businesses need to be set at a reasonable level. Similarly, access to modern information tools, particularly the Internet, cannot be based on private individuals purchasing PCs or other equipment, but requires easily accessible work stations for the public to share, and the consequent funding of an open telecommunications network.
Mr President, Madam Commissioner, the Commission's timely communication on cohesion and the information society has received an important response from Parliament in the form of Mrs Sierra González' report, which is extremely accurate and detailed, and focuses precisely on the set of problems which concern us.
It is no surprise to me that Mrs Sierra González' report logically tackles what I believe to be the crux of the problem - and the aspect that worried the Commission when they sent us this communication about the information society and cohesion. For Mrs Sierra González begins her report by talking about competitiveness. And the fundamental idea behind cohesion today (which many people do not understand properly) is the ability to generate competitiveness in those regions which are strategically less well advanced, so they can be brought up to the same level as the other regions. That is the fundamental aspect, not the almost religious connotations which some people like to attribute to the concept of cohesion.
We are talking about an instrument - the information and communications technologies - which is fundamental to the future development of competitiveness, and to an increased quality of life for our citizens. To achieve that competitiveness, the immediate requirement in the less favoured regions is for small and medium-sized enterprises to be able to equip themselves properly, so that they can rise to the challenges of competition, stabilize their businesses today and in the future, and guarantee job stability. The net result will be to create cohesion - competitiveness, in other words.
It is hard to see how any small business in a less favoured region can survive the challenge without introducing electronic commerce, for example. It is difficult to imagine that a small or medium-sized enterprise could engage in research and innovation without having a fully operational system of information and communications technologies.
Well, how effective are all these discussions we hold in this Parliament? What is the basic factor needed in order to plant the information society firmly within European society? Let us be realistic. The Commission's wish to include activities connected with information and communications technologies in the structural funds, as a significant part of them, is obvious and highly commendable. However, possible actions by the Commission or using the structural funds will not exhaust the market. The market has a mind of its own and is extremely powerful. It is a veritable superpower compared with the potential of subsidies from the European institutions. Therefore, we need to make it quite clear that at the moment the main stumbling block hindering the information society's insertion into society is the charges set by telephone, electricity and cable companies seeking maximum returns in the shortest possible time. And that is what I want the Commissioner to think about with us, although the idea is not new to her. I would like her to consider the extent to which the European Commission is prepared to sit down at the table with these operators, as one of their most important customers, and make them bring their prices down to realistic levels which will allow demand to increase, and will give easy access to everybody, no matter which European region they happen to be in. I would also like her to consider how far the Commission is prepared to go in fulfilling its responsibilities, not just by making it possible to act through the structural funds, but also sending out a serious message that will persuade these companies to allow everybody to have access to these services, which are so vital for the present and the future. If that cannot be done, we are just designing the new shape of European inequality. The Commissioner knows that very well, which is why I am not presenting this as a complaint, but just asking for her help and collaboration.
Mr President, Madam Commissioner, I was going to say that we are rather a select band of debaters this evening but colleagues are coming out of the background; perhaps the information society is working indeed.
First, I should like to congratulate the rapporteur on the broad thrust of her report on cohesion and the information society. There can be little doubt of the importance of information and communication technology - the information society - to our economy and to our lifestyle. In particular it opens up all manner of possibilities for remote rural areas, for ultra-peripheral islands and poorer less favoured regions with a low density of population and limited transport infrastructure.
In my constituency of Devon and East Plymouth which contains cities and isolated farming communities there are numerous ICT projects in hand: for distance learning, for academic exchanges of information with the universities in other Member States, for training, for business such as a satellite link ISDN video for cattle auction by remote bidding or for telesales operations. The Internet for both recreational study or for business use is catching on fast in our part of the world. All of this adds up to the possibility of job creation and business start-ups which do not have to be subsidized, which leads me to say that if I were to find fault with any part of Mrs Sierra González' report it would be where it suggests any intervention in the pricing and the market mechanism of the information society, or where it suggests additional spending in the European budget beyond existing lines for structural funds and the cohesion fund. The best way to expand ICT in Europe is to let market forces and technology get on with it. Competition and customers are powerful forces for growth and for better services. There is not enough money in the European budget to pay for all the items on the shopping list, or should I say "wish list' , of spending proposals in this report. By all means ask for a greater proportion of structural funds to be spent on this instead of something else, but let us be realistic about not asking for more money when it is not there. Instead let us agree that ICT holds out great promise for disadvantaged regions, and the forces of competition and technology will deliver.
Mr President, Madam Commissioner, I think we should congratulate ourselves on the fact that the Committee on Regional Policy is talking about the information society and the effect it will have on European cohesion.
We need to stress the impact the information society will have on the new activities which will be developed in industry, trade and services, and on overcoming the frontiers and borders between Member States.
Nor must we forget what the information society will mean for training, now that we talk of life-long training or continuing training. The information society removes the need for teachers and students to be in the same place at the same time. It is possible to be taught in your own home, by a teacher from another place and time.
The information society offers a wide range of opportunities. However, those opportunities must be available to all the people of Europe if we really want cohesion at European level. The opportunities should exist throughout the whole extent of the European Union, including rural, peripheral and island zones.
There is a lot of talk about information superhighways. I would prefer to use the term "information roads' or "information routes' . Superhighways, or motorways, often charge tolls - not in Germany, Madam Commissioner, but in other countries. If we want information to reach every location, it should travel by roads which do not have tolls, but are open to all.
Therefore, I am very pleased with Mrs Sierra González' report, because it talks about the potential limitations to the information society, in the sense that it may fail to benefit everybody, and that those responsible for its development may seek nothing more than financial profitability. We already know that such financial profitability, like toll motorways, will only form links between major population centres, leaving many others marginalized. That is not what should happen with the information society we want for the European Union.
Mr President, Madam Commissioner, ladies and gentlemen, no-one doubts that the new information and communication technologies can have positive effects on education and training, on changing times and the organization of work, on business modernization at the most varied levels, and consequently on people's increased opportunities for free time and leisure.
However, I have several reservations to add to the somewhat rosy-coloured picture painted by the Commission with regard to the relationship between cohesion and the so-called information society, especially because, in a context in which state responsibility is declining, owing to the privatization of companies and services which at the outset might be in a better position to deal with the problems that might affect the less developed regions, it is difficult to see how the prospect of a large and easy profit is compatible with the universality and fairness of citizens' rights and the objects of inter-regional and inter-State cohesion within our Union.
The report draws attention to the dangers that uncontrolled, unregulated growth of such an information society might cause, by creating new and deeper divisions in the economic and social development between rich and poor regions. Such divisions might relate to: differences in infrastructure and access to information; discrepancies in the opportunities for gaining access to education and training - promoting and accentuating new forms of exclusion; or costs that might affect small and medium-sized enterprises in the cohesion countries and the respective most backward regions. This could accentuate trends towards industrial delocalization, or even raise doubts as to the consequences, quality and stability of employment. Furthermore, the mass of information available might not relate to the specifically regional and/or national cultures, traditions and requirements, in aspects ranging from the content of such information to appropriate linguistic use.
The recommendations set out in the report drawn up by Mrs Sierra González - whom I congratulate warmly although there are no more than half a dozen of us here - the recommendations set out in the report, as I was saying, for the structural funds to play a far more substantial part in the materialization and construction of infrastructures, in education, training and research-related aspects, naturally deserve our full support.
The same support should be given to the proposal that, in the division and respect for their respective populations, the governments of the Member States should be responsible for defining and regulating the context in which universal access to information and provision of public services should be provided.
Mr President, I wish to thank the rapporteur for her excellent report and the Commissioner for her interest and, indeed, involvement in this important issue. I should like to thank the rapporteur for grasping the importance of the information technologies in reducing the environmental burden of development actions, for example by reducing the need for mobility or the need for transport infrastructures. In particular, I refer to paragraph 20 which recommends that the total or partial substitution of 'physical' investments by the supply of adequate telecommunications services in such a way as to minimize the cost of investment and the constraints on the environment be systematically included as part of the evaluation process of investments financed by the structural funds and be a substantial part of the national programmes as presented in the framework of these funds.
I should also like to stress that the information technologies should not create greater regional and social disparities: they should contribute to reducing such disparities. Therefore, existing imbalances and discrepancies between core and peripheral regions should be counterbalanced by giving special stress to the setting up of information highways and facilities in the peripheral regions. Unless we take action in this regard, there is a risk that these opportunities will not be available in the peripheral regions and that differences will become even greater. So we need to take proactive measures in regard to this.
The information society should continue to be considered as services of general interest, and investment in information infrastructures should comply with the principles of equality, continuity and affordability so that market logic does not discriminate against the needs for access to information of peripheral regions and vulnerable social groups.
If the benefits that the information society would make accessible to every citizen in the European Union are to achieve optimum advantages, the costs must be set at a reasonable level. I take the point made by Mr Chichester in this regard, but we must ensure that they are set at reasonable levels. In particular, I would ask not just the Commission but the Council to be involved here and to ensure that the suppliers of education, particularly to schools, allow free access. Hardware is one thing, software is another: but the actual telecommunications providers are often either the state or some kind of monopoly. They can well afford to provide low-level or free access to schools. It would be an extremely important achievement throughout the Union if our young citizens got free access to these services at a training level.
Mr President, Madam Commissioner, I come from a country which is not particularly rich, and which is on the edge of Europe. I was born on an island where the children did not have all the equipment that was available to children born for example in Athens, the capital of Greece, or indeed in other large cities of Europe. On this island, as on the other Greek islands, illness was and is a much bigger problem than it is in Athens or in any other large European urban centre. Why am I saying all this? I am saying it because I believe the information society provides some answers to problems of this kind. Children can connect up to the Internet and have access to information, something which could not even be imagined a few years ago. Tele-medicine can provide an answer to some serious health problems. The new prospects for commerce and economic life may keep people in the peripheral regions.
However, this is not something which will happen automatically. The information society will not suddenly appear in the remote and island regions tomorrow morning just because we are debating it here. There need to be policies to maximize the advantages offered by the information society and, at the same time, to limit its dangers, making the information society a humane society, a society of equal opportunities. I think that is the desire of all of us in this House.
So what do I believe? I believe that it is necessary to move perhaps even more quickly towards the liberalization of telecommunications, since this will help towards speedier and cheaper access for everybody to the opportunities of the information society. Nor let us forget that the more widespread the use, the cheaper the purchase. I also believe that we must ensure that there is information available in as many languages as possible, because this is an issue which is related to equality of opportunity, to enable everyone to have access to this new world which is being opened up. At the same time, I believe we must make use of the resources of the structural funds, especially in the new period of 2000 to 2006, so that we can introduce information technology into schools and public sector services (an essential step for the modernization of education and public administration), promote the new technologies on the islands and in the inaccessible and remote regions (using it in tele-education and telemedicine), and take advantage of available resources and professional training to bring about familiarization with the new world of knowledge and information.
I think Agenda 2000 is an opportunity for us to take a serious look at the issue, since I think that essentially the second Delors Package has finished - it finishes in 1999 - in view of the Salter Package. I think we can look at this matter closely, Madam Commissioner.
Mr President, Madam Commissioner, information technology and telecommunications have opened up tremendous opportunities to cover distance and overcome obstacles, nurturing decentralization and regional equality. But in practice, to fulfill these goals we need a clear working strategy as well as strong political will.
Every region and citizen must have access to the basics of the information network. Among the requirements of an equal information society are the availability of new information technology, like the Internet, in public places such as libraries and schools, as well as multi-lingual software and facilities. Furthermore, we need effective training, not only in how to use the equipment, but in understanding how the systems work. What is especially important, I think, is to train professionals in the computer industry to help ordinary people find and use the information they need.
At the regional level, it is also vital to pay attention to the needs of small firms and their readiness to become information literate. There is a demand for the new skills, and they create jobs. Thus, structural funding must seek to give better support to the low-profile regions in their application of the information society.
Mr President, first let me thank Mrs Sierra González most sincerely for her report on the significance of the information society for EU cohesion policy. It broadly agrees both with the Commission's analysis of the situation and with its conclusions.
The Commission also believes that the information society is of strategic importance for economic and social cohesion and for employment. It will certainly also constitute a key technology for regional development, provided that structurally underdeveloped areas, rural districts and peripheral regions can be guaranteed access to information and communications technologies. It is certainly well worthwhile using information and best-practices technology to make the most of the opportunities available, but to do so we first have to draw attention to the fact that these opportunities exist, and implement a suitable awareness and education programme. In this respect, technological development is only one side of the problem.
Our main aim should be to give the regions themselves - that is to say, their inhabitants and their businesses - the capacity to exploit the possibilities of the information society in order to strengthen the competitiveness of the economy, particularly as far as small and medium-sized enterprises are concerned, and to promote regional development. To achieve this we need a regulative framework which, by guaranteeing universal employment, is capable of ensuring a fair system of access and job costing, and is able to adapt this concept of universal employment to meet changing technological and social conditions. To this effect we require practical assistance, which includes not only investment in infrastructure but also the provision of education and training schemes to enable people to obtain the necessary job qualifications. This in turn will require a research development programme to promote a user-friendly information society and the continued development of transmission and application systems for businesses and citizens alike.
In order to reduce the technology gap which exists between the core and the peripheral regions of the EU we need to offer companies incentives to provide up-to-date job opportunities even in the less well developed areas. This is by no means only a question of investment aid, but can also include the organization of a demand market or the provision of public access to modern information networks, which have already been called for here, in schools, libraries, town halls and job centres - as our IRISI project demonstrates.
On the basis of its communication on cohesion and the information society, the Commission is seeking to concentrate its efforts and to use the synergy which exists between the different initiatives. The communication also attempts to highlight economic and social cohesion in telecommunications and research policy, and to incorporate the transition to the information society into the EU's mainstream structural programmes. For this purpose, the Commission has set up an Action Centre whose main role will be to coordinate the activities of the individual Directorates-General in promoting the information society. A Committee on Cohesion and the Information Society is currently being set up as part of this Action Centre's mandate. The aim of this committee will be to ensure that social cohesion is one of the dimensions included in all Community policies which are relevant to the information society.
The information society is one of the themes of the forthcoming Fifth Framework Programme for Research. About 25 % of all funds provided under the Fifth Framework Programme are to be allocated to research actions associated with the information society. The Commission has also extended the current forum debate on the information society to include eastern Europe, in order to involve the applicant countries in these deliberations; this is also one of the requirements associated with new membership.
The draft of the first report on universal employment is currently being prepared and the Commission has, as you know, already laid down guidelines for the financing of universal employment in a competition-oriented environment. Finally, in its half-time review of Objective 1 regions, and within the framework of the second programme-planning period for Objective 2, the Commission has called upon Member States to use the strategic potential of the information society for regional development purposes. It is not enough just to have the Commission's opinion that this is an important development instrument. What is really needed is to convince the regions and the Member States of this, since they are the ones who, in the programming stage, are taking the decisions on assisted projects. If we want them to promote more information projects, then we must begin by helping them to amend their priorities and overcome the fear of the information society which still prevails.
We can be sure of one thing, which is that the information society will be one of the key themes for the next generation of structural fund programmes. In this respect, the Commission is helping the regions to improve their planning vis-à-vis the information society so that in future they can make greater use of relevant projects and best practices. More than 30 regions are or were involved in these actions, which were aimed at improving cooperation between the public and private sectors, to the effect that in this area we can eliminate the subsidy mentality and put in its place a mentality which really seeks to make the most of new opportunities, to establish and structure the needs of those players who are involved in the information society at regional level, and to support the regions in building up a partnership between the main regional players.
I am convinced that if we succeed in driving this process forward, then we can rely on the fact that the market will react to demand, and also to the organization of demand-driven interests. This is something which will not happen automatically but which will require a helping hand from us. I hope you will continue to support us in our endeavours.
Thank you, Commissioner Wulf-Mathies.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
(The sitting was closed at 11.00 pm.)